Exhibit 10.1

 

Execution Copy

 

 

CREDIT AGREEMENT

 

by and among

 

JACK COOPER HOLDINGS CORP.,

 

as Borrower,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Agent

 

Dated as of October 28, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

 

1

 

1.1

Definitions

 

1

 

1.2

Accounting Terms

 

1

 

1.3

Code

 

1

 

1.4

Construction

 

1

 

1.5

Schedules and Exhibits

 

2

 

1.6

Timing of Payment or Performance

 

2

 

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

 

2

 

2.1

Term Loans

 

2

 

2.2

[Reserved]

 

3

 

2.3

Borrowing Procedures and Settlements

 

3

 

2.4

Payments; Reductions of Commitments; Prepayments

 

4

 

2.5

Promise to Pay

 

13

 

2.6

Interest Rates: Rates, Payments, and Calculations

 

13

 

2.7

Crediting Payments

 

14

 

2.8

[Reserved]

 

15

 

2.9

[Reserved]

 

15

 

2.10

[Reserved]

 

15

 

2.11

[Reserved]

 

15

 

2.12

Interest Payment Dates

 

15

 

2.13

Funding Losses

 

15

 

2.14

Warrants

 

15

 

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

 

15

 

3.1

Conditions Precedent to the Extension of Credit

 

16

 

3.2

Maturity

 

16

 

3.3

Effect of Maturity

 

17

 

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

17

 

4.1

Due Organization and Qualification; Subsidiaries

 

17

 

4.2

Due Authorization; No Conflict

 

18

 

4.3

Governmental Consents

 

19

 

4.4

Binding Obligations; Perfected Liens

 

19

 

4.5

Title to Assets; No Encumbrances

 

19

 

4.6

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

 

20

 

4.7

Litigation

 

20

 

4.8

Compliance with Laws

 

20

 

4.9

No Material Adverse Change

 

21

 

4.10

Fraudulent Transfer

 

21

 

4.11

Employee Benefits

 

21

 

i

--------------------------------------------------------------------------------


 

 

4.12

Environmental Condition

 

21

 

4.13

Intellectual Property

 

22

 

4.14

Leases

 

22

 

4.15

Deposit Accounts and Securities Accounts

 

22

 

4.16

Complete Disclosure

 

22

 

4.17

Material Contracts

 

22

 

4.18

Patriot Act

 

22

 

4.19

Indebtedness

 

23

 

4.20

Payment of Taxes

 

23

 

4.21

Margin Stock

 

23

 

4.22

Governmental Regulation

 

23

 

4.23

OFAC

 

23

 

4.24

Employee and Labor Matters

 

24

 

4.25

[Reserved]

 

24

 

4.26

Notes Documents, MSD Term Loan Documents and ABL Loan Documents

 

24

 

4.27

Guarantors

 

24

 

4.28

Obligations Constitute ABL Obligations

 

25

 

4.29

NJ and MO Subsidiary

 

25

 

4.30

[Reserved]

 

25

 

4.31

ERISA

 

25

 

 

 

 

 

5.

AFFIRMATIVE COVENANTS

 

25

 

5.1

Financial Statements, Reports, Certificates

 

25

 

5.2

Collateral Reporting

 

25

 

5.3

Existence

 

26

 

5.4

Maintenance of Properties

 

26

 

5.5

Taxes

 

26

 

5.6

Insurance

 

26

 

5.7

Inspection

 

27

 

5.8

Compliance with Laws

 

27

 

5.9

Environmental

 

27

 

5.10

NJ and MO Local Counsel Opinion

 

28

 

5.11

Formation of Subsidiaries

 

28

 

5.12

Further Assurances

 

29

 

5.13

Lender Meetings

 

31

 

5.14

[Reserved]

 

31

 

5.15

Location of Inventory and Equipment

 

31

 

5.16

ERISA Matters. Furnish to Agent

 

31

 

5.17

Post-Closing Obligations

 

33

 

 

 

 

 

6.

NEGATIVE COVENANTS

 

33

 

6.1

Indebtedness

 

33

 

6.2

Liens

 

34

 

6.3

Restrictions on Fundamental Changes

 

35

 

6.4

Disposal of Assets

 

35

 

6.5

Change Name

 

36

 

ii

--------------------------------------------------------------------------------


 

 

6.6

Nature of Business

 

36

 

6.7

Prepayments and Amendments

 

36

 

6.8

[Reserved]

 

38

 

6.9

Restricted Junior Payments

 

38

 

6.10

Accounting Methods

 

40

 

6.11

Investments

 

40

 

6.12

Transactions with Affiliates

 

40

 

6.13

Use of Proceeds

 

42

 

6.14

[Reserved]

 

42

 

6.15

[Reserved]

 

42

 

6.16

[Reserved]

 

42

 

6.17

Inventory and Equipment with Bailees

 

42

 

6.18

ERISA

 

42

 

 

 

 

 

7.

[RESERVED]

 

43

 

 

 

 

8.

EVENTS OF DEFAULT

 

43

 

8.1

Payments

 

43

 

8.2

Covenants

 

43

 

8.3

Judgments

 

44

 

8.4

Voluntary Bankruptcy, etc.

 

44

 

8.5

Involuntary Bankruptcy, etc.

 

44

 

8.6

[Reserved]

 

44

 

8.7

Default Under Other Agreements

 

44

 

8.8

Representations, etc.

 

45

 

8.9

Guaranty

 

45

 

8.10

Security Documents

 

45

 

8.11

Loan Documents

 

46

 

 

 

 

 

9.

RIGHTS AND REMEDIES

 

46

 

9.1

Rights and Remedies

 

46

 

9.2

Remedies Cumulative

 

47

 

 

 

 

 

10.

WAIVERS; INDEMNIFICATION

 

47

 

10.1

Demand; Protest; etc.

 

47

 

10.2

The Lender Group’s Liability for Collateral

 

47

 

10.3

Indemnification

 

47

 

 

 

 

 

11.

NOTICES

 

48

 

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE

 

50

 

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

 

51

 

13.1

Assignments and Participations

 

51

 

13.2

Successors

 

57

 

iii

--------------------------------------------------------------------------------


 

14.

AMENDMENTS; WAIVERS

 

58

 

14.1

Amendments and Waivers

 

58

 

14.2

Replacement of Certain Lenders

 

59

 

14.3

No Waivers; Cumulative Remedies

 

60

 

 

 

 

 

15.

AGENT; THE LENDER GROUP

 

60

 

15.1

Appointment and Authorization of Agent

 

60

 

15.2

Delegation of Duties

 

61

 

15.3

Liability of Agent

 

61

 

15.4

Reliance by Agent

 

62

 

15.5

Notice of Default or Event of Default

 

62

 

15.6

Credit Decision

 

62

 

15.7

Costs and Expenses; Indemnification

 

63

 

15.8

[Reserved]

 

64

 

15.9

Successor Agent

 

64

 

15.10

Lender Group in Individual Capacity

 

64

 

15.11

Collateral Matters

 

65

 

15.12

Restrictions on Actions by Lenders; Sharing of Payments

 

67

 

15.13

Agency for Perfection

 

67

 

15.14

Payments by Agent to the Lenders

 

67

 

15.15

Concerning the Collateral and Related Loan Documents

 

67

 

15.16

[Reserved]

 

68

 

15.17

Several Obligations; No Liability

 

68

 

15.18

Environmental Liability

 

68

 

15.19

Agent Not Required to Risk its Own Funds

 

69

 

15.20

Force Majeure

 

69

 

 

 

 

 

16.

WITHHOLDING TAXES

 

69

 

16.1

Generally

 

69

 

16.2

Exemptions

 

70

 

16.3

Reductions

 

72

 

16.4

Refunds

 

72

 

16.5

Excluded Taxes

 

73

 

 

 

 

 

17.

GENERAL PROVISIONS

 

73

 

17.1

Effectiveness

 

73

 

17.2

Section Headings

 

73

 

17.3

Interpretation

 

73

 

17.4

Severability of Provisions

 

73

 

17.5

[Reserved]

 

73

 

17.6

Debtor-Creditor Relationship

 

74

 

17.7

Counterparts; Electronic Execution

 

74

 

17.8

Revival and Reinstatement of Obligations

 

74

 

17.9

Confidentiality

 

74

 

17.10

Lender Group Expenses

 

76

 

17.11

Survival

 

76

 

17.12

Patriot Act

 

76

 

iv

--------------------------------------------------------------------------------


 

 

17.13

Integration

 

76

 

17.14

[Reserved]

 

76

 

17.15

[Reserved]

 

76

 

17.16

Intercreditor Agreements

 

77

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit A-2

 

Form of Affiliated Lender Assignment and Assumption

Exhibit C-1

 

Form of Compliance Certificate

Exhibit 3.1(h)

 

Form of Officer’s Certificate

Exhibit 3.1(k)

 

Form of Solvency Certificate

 

 

 

Schedule A-2

 

Authorized Persons

Schedule C-1

 

Commitment

Schedule P-1

 

Permitted Collateral Liens

Schedule P-2

 

Permitted Investments

Schedule P-3

 

Permitted Liens

Schedule R-1

 

Real Property Collateral

Schedule 1.1

 

Definitions

Schedule 3.1

 

Conditions Precedent

Schedule 4.1(b)

 

Capitalization of Borrower and its Subsidiaries

Schedule 4.6(a)

 

States of Organization

Schedule 4.6(b)

 

Chief Executive Offices

Schedule 4.6(c)

 

Organizational Identification Numbers

Schedule 4.6(d)

 

Commercial Tort Claims

Schedule 4.7(a)

 

Litigation — Material Adverse Change

Schedule 4.7(b)

 

Litigation

Schedule 4.11

 

Employee Benefits

Schedule 4.13

 

Intellectual Property

Schedule 4.15

 

Deposit Accounts and Securities Accounts

Schedule 4.17

 

Material Contracts

Schedule 4.19

 

Indebtedness

Schedule 4.24

 

Employee and Labor Matters

Schedule 4.31

 

ERISA Matters

Schedule 5.1

 

Financial Statements, Reports, Certificates

Schedule 5.2

 

Collateral Reporting

Schedule 5.17

 

Post-Closing Obligations

Schedule 6.12

 

Agreements — Transactions with Affiliates

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of October 28,
2016, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WILMINGTON TRUST, NATIONAL ASSOCIATION, as agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), JACK COOPER HOLDINGS CORP., a Delaware corporation (“Borrower”).

 

RECITAL

 

In consideration of the mutual conditions and agreements set forth in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, Lenders, Agent, and Borrower hereby agrees as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1                               Definitions. Capitalized terms used in this
Agreement shall have the meanings specified therefor on Schedule 1.1.

 

1.2                               Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP as in
effect as of June 18, 2013; provided, however, that if Borrower notifies Agent
that Borrower requests an amendment to any provision hereof to receive the
benefit of any Accounting Change that has occurred or is occurring after June
18, 2013 or in the application thereof on the operation of such provision (or if
Agent notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. When used herein, the
term “financial statements” shall include the notes and schedules thereto.

 

1.3                               Code. Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein; provided, however, that to the extent that the
Code is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern.

 

1.4                               Construction. Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting and shall be deemed to be
followed by the words “without limitation,” and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement or any other Loan

 

--------------------------------------------------------------------------------


 

Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean (a) the payment or repayment in
full in immediately available funds of (i) the principal amount of, and interest
accrued and unpaid with respect to, all outstanding Loans, (ii) all Lender Group
Expenses that have accrued and are unpaid regardless of whether demand has been
made therefor, (iii) all fees or charges that have accrued hereunder or under
any other Loan Document and are unpaid and (b) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
reasonable and documented and itemized attorneys’ fees and out-of-pocket legal
expenses of outside counsel), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Obligations. Any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

 

1.5                               Schedules and Exhibits. All of the schedules
and exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

1.6                               Timing of Payment or Performance. 
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, when the payment of any obligation or the performance of any
covenant, duty or obligation under any Loan Document is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day.

 

2.                                      LOANS AND TERMS OF PAYMENT.

 

2.1                               Term Loans.

 

(a)                                 Subject to the terms and conditions hereof,
the Lenders severally, not jointly or jointly and severally, agree to make term
loans to Borrower (the “Loans”) on the Closing Date in an amount for each Lender
equal to the amount of the Commitment of such Lender. Borrower agrees to pay
Agent, the fees set forth in the Fee Letter.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Amounts borrowed pursuant to this Section
2.1 and repaid may not be reborrowed. The outstanding principal amount of the
Loan, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they are declared due and payable pursuant to the terms of
this Agreement.

 

2.2                               [Reserved].

 

2.3                               Borrowing Procedures and Settlements.

 

(a)                                 Procedure for Borrowing. An Authorized
Person of Borrower shall deliver to Agent a written request no later than 10:00
a.m. (New York time) on the Closing Date specifying (i) the amount of the
Borrowing, (ii) the requested date of the Borrowing, which shall be a Business
Day (iii) the location and number of the account to which funds are to be
disbursed, and certifying the conditions precedent set forth in Section 3.1 have
been satisfied (other than the ones duly waived by the Lenders).

 

(b)                                 Making of Loans. Upon receipt of the
borrowing request described in Section 2.3(a), Agent shall promptly notify each
Lender thereof.  Not later than 2:00 p.m., New York City time (or, if later,
promptly following the satisfaction of the conditions precedent set forth in
Section 3.1), on the Closing Date, Lender shall make available to Borrower an
amount in immediately available funds equal to the Loan to be made by such
Lender.

 

(c)                                  Notation. Agent, as a non-fiduciary agent
for Borrower, shall maintain a register at its office set forth in Section 11 a
copy of each assignment and assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and the principal amounts
showing the principal amount of the Loan owing to each Lender, and the interests
therein of each Lender, from time to time (the “Register”) and the Register
shall, absent manifest error, conclusively be presumed to be correct and
accurate, and Borrower, Agent, and each Lender shall treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. Notwithstanding anything to the
contrary, any assignment of any Loan shall be effective only upon appropriate
entries with respect thereto being made in the Register. The Register shall be
available for inspection by Borrower, Agent and any Lender (solely with respect
to its Loans), at any reasonable time and from time to time upon reasonable
prior notice to the Agent. This Section 2.3(c) shall be construed so that the
Loans are at all times maintained in “registered form” within the meanings of
Sections 163(f), 871(h)(2) and 881(c)(2) of the IRC and the Treasury Regulations
thereunder.

 

3

--------------------------------------------------------------------------------


 

2.4                               Payments; Reductions of Commitments;
Prepayments.

 

(a)                                 Payments by Borrower.

 

(i)                                     Except as otherwise expressly provided
herein, all payments by Borrower shall be made to Agent for the account of the
Lender Group and shall be made in immediately available funds, no later than
2:00 p.m. (New York time) on the date specified herein. Any payment received by
Agent later than 2:00 p.m. (New York time) shall be deemed to have been received
(unless Agent, in its sole discretion, elects to credit it on the date received)
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.

 

(ii)                                  Unless Agent receives notice from Borrower
prior to the date on which any payment is due to the Lenders that Borrower will
not make such payment in full as and when required, Agent may assume that
Borrower has made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrower
does not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the interest rate then applicable to the Loans
for each day from the date such amount is distributed to such Lender until the
date repaid.

 

(b)                                 Apportionment and Application.

 

(i)                                     So long as no Application Event has
occurred and is continuing, all principal and interest payments received by
Agent shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and all payments of fees and expenses received by Agent shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrower shall be remitted to Agent and all (subject to Section
2.4(b)(iv)) such payments, and all proceeds of Collateral received by Agent,
shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of the Loans outstanding and, thereafter, to
Borrower or such other Person entitled thereto under applicable law.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  At any time that an Application Event has
occurred and is continuing, all payments remitted to Agent and all proceeds of
Collateral received by Agent shall be applied as follows:

 

(A)                               first, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to Agent
under the Loan Documents, until paid in full,

 

(B)                               second, to pay any fees or premiums (if any)
then due to Agent under the Loan Documents until paid in full,

 

(C)                               third, ratably, to pay any Lender Group
Expenses (including cost or expense reimbursements) or indemnities then due to
any of the Lenders under the Loan Documents, until paid in full,

 

(D)                               fourth, ratably, to pay any fees or premiums
(including any Prepayment Premium) then due to any of the Lenders under the Loan
Documents until paid in full,

 

(E)                                fifth, ratably, to pay interest accrued in
respect of the Loans until paid in full,

 

(F)                                 sixth, ratably to pay the principal of all
Loans until paid in full,

 

(G)                               seventh, to pay any other Obligations, and

 

(H)                              eighth, to Borrower or such other Person
entitled thereto under applicable law.

 

(iii)                               Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive.

 

(iv)                              In each instance, so long as no Application
Event has occurred and is continuing, Section 2.4(b)(i) shall not apply to any
payment made by Borrower to Agent and specified by Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement or any other Loan Document.

 

(v)                                 For purposes of Section 2.4(b)(ii), “paid in
full” of a type of Obligation means payment in cash or immediately available
funds of all amounts owing on account of such type of Obligation, including
interest accrued after the commencement of any Insolvency Proceeding (or which
would have accrued but for the commencement of such Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, irrespective
of

 

5

--------------------------------------------------------------------------------


 

whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(vi)                              In the event of a direct conflict between the
priority provisions of this Section 2.4 and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, then the terms and
provisions of this Section 2.4 shall control and govern.

 

(c)                                  Reduction of Commitments. The Commitments
shall automatically terminate upon the making of the Loans on the Closing Date.

 

(d)                                 Prepayments.

 

(i)                                     Optional Prepayments. Borrower may
voluntarily prepay the Loans at any time in whole or in part upon two (2)
Business Days prior written notice; provided that notice may be conditioned on
an event and if such event does not occur no prepayment shall be required;
provided further that such prepayment shall be accompanied by accrued and unpaid
interest thereon and: (1) in the case of any prepayments made with the proceeds
of one or more Equity Offerings made after the Closing Date but on or prior to
the first anniversary of the Closing Date, a prepayment premium of 5.25% of the
aggregate principal amount of the Loans so prepaid; and (2) in the case of any
other prepayments pursuant to this clause (d)(i), the Applicable Premium.

 

(ii)                                  Mandatory Offers of Prepayments.

 

(1)                                 Change of Control.  Upon the occurrence of a
Change of Control, Borrower shall make an Offer to Prepay, and each Lender will
have the right to require Borrower to prepay all or any part of the outstanding
principal amount of the Loans owing to such Lender, together with a prepayment
premium of 1.0% of the aggregate principal amount of the Loans so prepaid and
any accrued and unpaid interest to but not including the Prepayment Date
pursuant to an Offer to Prepay. Subject to Section 2.4(e)(ii) below, on the
Prepayment Date, Borrower shall, to the extent lawful, (A) prepay the Loans (or
the portion thereof) of each Lender that has accepted the Offer for Prepayment,
together with the applicable prepayment premium set forth above and any accrued
and unpaid interest of each Lender that has accepted the Offer for Prepayment,
and (B) otherwise

 

6

--------------------------------------------------------------------------------


 

comply with Section 2.4(e). An Offer to Prepay shall be made no earlier than 10
Business Days in advance of a Change of Control and no later than the date of
such Change of Control and, if made before the occurrence of the Change of
Control, may be conditional upon such Change of Control, if a definitive
agreement is in place for the Change of Control at the time of making the Offer
to Prepay.

 

(2)                                 Asset Sales.  Subject to the Intercreditor
Agreements, subject to Section 3.9 and Section 4.10 of the Notes Indenture (as
in effect on the date hereof), Section 2.4 and Section 2.5 of the Existing ABL
Credit Agreement (as in effect on the date hereof) and Section 2.4 of the MSD
Term Loan Credit Agreement (as in effect on the date hereof), and subject to
each of the terms and conditions of this Section 2.4(d)(ii)(2), on the date of
receipt by Borrower or any of its Subsidiaries of Net Cash Proceeds from any
Asset Sale, Borrower shall make an Offer to Prepay and each Lender will have the
right to require Borrower to prepay the outstanding principal amount of the
Loans owing to such Lender together with any accrued and unpaid interest to but
not including the Prepayment Date pursuant to an Offer to Prepay, in an amount
equal to the Net Cash Proceeds received from such Asset Sale, in each case
without any premium or penalty. Subject to Section 2.4(e)(ii) below, on the
Prepayment Date, Borrower shall, to the extent lawful, (A) prepay the Loans (or
the portion thereof), together with any accrued and unpaid interest of each
Lender that has accepted the Offer for Prepayment, in each case without any
premium or penalty; and (B) otherwise comply with Section 2.4(e); provided,
Borrower or any of its Subsidiaries, may, within 365 days after receipt of such
Net Cash Proceeds, apply such Net Cash Proceeds to an Investment permitted under
this Agreement in (a) any one or more businesses (provided that such Investment
in any business is in the form of either (I) the acquisition of capital Stock
and results in Borrower or any of its Subsidiaries, as the case may be, owning
an amount of the capital Stock of such business such that it constitutes a
Subsidiary of Borrower or (II) all or substantially all of the assets the
relevant business), (b) properties, (c) capital expenditures or (d) other assets
that, in each of (a), (b), (c) and (d), replace the businesses, properties and
assets that are the subject of such Asset Sale or are used or useful in the
Permitted Business (clauses (a), (b), (c) and (d) together, the “Additional
Assets”); provided further that to

 

7

--------------------------------------------------------------------------------


 

the extent that the assets that were subject to the Asset Sale constituted ABL
Priority Collateral (as defined in the ABL-Notes Intercreditor Agreement), such
Additional Assets shall also constitute ABL Priority Collateral (and Borrower or
its Subsidiaries, as the case may be, shall promptly take such action (if any)
as may be required to cause that portion of such Investment constituting ABL
Priority Collateral to be added to the ABL Priority Collateral securing the
Obligations). For purposes of the foregoing and determining whether assets
subject to an Asset Sale constitute ABL Priority Collateral, the sale or other
disposition of Capital Interests of a Person shall be treated as a sale or other
disposition of assets of such Person and assets sold shall be allocated between
Notes Priority Collateral and ABL Priority Collateral (as each such term is
defined in the ABL-Notes Intercreditor Agreement) in accordance with Section
3.5(c) of the ABL-Notes Intercreditor Agreement, as if the allocation therein
would apply to such Asset Sale.

 

Pursuant to the first proviso of this subclause (2), a binding commitment shall
be treated as a permitted application of the Net Cash Proceeds from the date of
such commitment so long as Borrower or any of its Subsidiaries enters into such
commitment with the good faith expectation that such Net Cash Proceeds will be
applied to satisfy such commitment within 180 days of such commitment; provided,
that if such commitment is later terminated or cancelled prior to the
application of such Net Cash Proceeds, then such Net Cash Proceeds shall
constitute Excess Proceeds.

 

Any Net Cash Proceeds from the Asset Sales covered by this subclause (2) that
are not invested or applied as provided and within the time period set forth
above will be deemed to constitute “Excess Proceeds” and within 15 Business Days
after the aggregate amount of Excess Proceeds exceeds $10,000,000, Borrower
shall make an Offer to Prepay an amount equal to the Excess Proceeds. To the
extent that the aggregate amount of Loans that are accepted for prepayment
pursuant to an Offer to Prepay is less than the Excess Proceeds, Borrower may
use any remaining Excess Proceeds for any purpose not otherwise prohibited by
this Agreement. Upon completion of any such Asset Sale Offer, the amount of
Excess Proceeds shall be reset at zero.  After Borrower or any of its
Subsidiaries has applied the Net Cash Proceeds from any Asset Sale of

 

8

--------------------------------------------------------------------------------


 

any Collateral as provided in, and within the time periods required by, this
clause (2), Borrower may use the balance of such Net Cash Proceeds, if any, from
such Asset Sale of Collateral for any purpose not prohibited by the terms of
this Agreement; provided that pending the final application of any Net Cash
Proceeds pursuant to this clause (2), the Borrower may apply such Net Cash
Proceeds temporarily to reduce Indebtedness outstanding under a revolving credit
facility or otherwise invest such Net Cash Proceeds in any manner not prohibited
in this Agreement.

 

Notwithstanding anything to the contrary in the foregoing, subject to the
Intercreditor Agreements, subject to Section 3.9 and Section 4.10 of the Notes
Indenture (as in effect on the date hereof), Section 2.4 and Section 2.5 of the
Existing ABL Credit Agreement (as in effect on the date hereof) and Section 2.4
of the MSD Term Loan Credit Agreement (as in effect on the date hereof), and
subject to each of the terms and conditions of this Section 2.4(d)(ii)(2):

 

(I) any such mandatory offers of prepayments under this Section 2.4(d)(ii)(2)
shall not be required, and shall be deemed reduced by an equivalent amount, to
the extent that a corresponding prepayment or payment (without the requirement
for a corresponding commitment reduction in the case of a revolving facility) is
made under any ABL Credit Agreement (or any Refinancing Indebtedness thereof as
permitted under clause (l) of “Permitted Indebtedness” definition) or the MSD
Term Loan Credit Agreement (or any Refinancing Indebtedness thereof as permitted
under clause (l) of “Permitted Indebtedness” definition) or any other permitted
Indebtedness of the Borrower or a Guarantor that is secured by a Lien on the ABL
Priority Collateral that is senior to the Lien on the ABL Priority Collateral
securing the Obligations;

 

(II) any such mandatory offers of prepayments under this Section 2.4(d)(ii)(2)
shall be deemed reduced by a ratable amount of the corresponding prepayment or
payment (or similar equivalent thereof) as may be required under Specified Pari
Passu Ratio Debt (or any Refinancing Indebtedness thereof) or any other
permitted Indebtedness of the Borrower or a Guarantor that is secured by a Lien
on the ABL Priority Collateral that is pari passu with the Lien on the ABL
Priority Collateral securing the Obligations,

 

9

--------------------------------------------------------------------------------


 

(III) any such mandatory offers of prepayments under this Section 2.4(d)(ii)(2)
in connection with the Asset Sale of any Notes Priority Collateral shall not be
required, and shall be deemed reduced by an equivalent amount of the
corresponding prepayment or payment (or similar equivalent thereof) as may be
required under the Notes Indenture (or any Refinancing Indebtedness thereof),
the relevant indentures for the Additional Notes (or any Refinancing
Indebtedness thereof) or any other any other permitted Indebtedness of the
Borrower or a Guarantor that is secured by a Lien on the Notes Priority
Collateral that is senior to the Lien on the Notes Priority Collateral securing
the Obligations; and

 

(IV) any such mandatory offers of prepayments under this Section 2.4(d)(ii)(2)
shall be deemed reduced by a ratable amount of the corresponding prepayment or
payment (or similar equivalent thereof) as may be required under any other any
other permitted Indebtedness of the Borrower or a Guarantor that is secured by a
Lien on the Notes Priority Collateral that is pari passu with the Lien on the
Notes Priority Collateral securing the Obligations.

 

(3)                                 Indebtedness.  On the date of the incurrence
of any Indebtedness not permitted under this Agreement, Borrower shall make an
Offer to Prepay and each Lender will have the right to require Borrower to
prepay all or any part of the outstanding principal amount of the Loans owing to
such Lender, together with the Applicable Premium and any accrued and unpaid
interest to but not including the Prepayment Date pursuant to an Offer to
Prepay. Subject to Section 2.4(e)(ii) below, on the Prepayment Date, Borrower
shall, to the extent lawful, (A) prepay the Loans (or the portion thereof),
together with the Applicable Premium and any accrued and unpaid interest of each
Lender that has accepted the Offer for Prepayment, and (B) otherwise comply with
Section 2.4(e). The provisions of this Section do not constitute consent to the
incurrence of any Indebtedness by Borrower or any of its Subsidiaries.

 

(iii)                               Prepayment Premiums.

 

(1)                                 Notwithstanding anything herein to the
contrary, if (x) all or any portion of the Loans is paid or prepaid (or is
required to be paid or prepaid) pursuant to Section 2.4(d)(i), (d)(ii)(1) or
(d)(ii)(3), (x) the Obligations are

 

10

--------------------------------------------------------------------------------


 

accelerated (whether by operation of law or otherwise), including as a result of
the commencement of an Insolvency Proceeding or any Event of Default under
Section 8.4 or 8.5, (y) there is a satisfaction, release, payment,
restructuring, reorganization, replacement, reinstatement, defeasance or
compromise of any of the Obligations in any Insolvency Proceeding, foreclosure
(whether by power of judicial proceeding or otherwise) or deed in lieu of
foreclosure or the making of a distribution of any kind in any Insolvency
Proceeding to Agent, for the account of the Lenders in full or partial
satisfaction of the Obligations, or (z) there is a termination of this Agreement
for any reason other than repayment in full on the fourth anniversary of the
Closing Date (the occurrence of any of the events set forth in the foregoing
clauses (w) through (z), a “Premium Event”), then Agent shall be paid, for the
benefit of Lenders holding such Loans as an inducement for making the Loans (and
not as a penalty) an amount equal to the Applicable Premium or, if such
prepayment is made in accordance with Section 2.4(d)(i)(1), the prepayment
premium set forth in Section 2.4(d)(i)(1), or if such prepayment is made in
accordance with Section 2.4(d)(ii)(1), the prepayment premium set forth in
Section 2.4(d)(ii)(1) (as applicable, the “Prepayment Premium”), which
Prepayment Premium shall be fully earned, and due and payable, on the date of
such payment or prepayment, or on the date such payment or prepayment is
required to be made, as applicable, and non-refundable when made.  If the Loans
are accelerated for any reason under this Agreement pursuant to the terms
herein, the Prepayment Premium applicable thereto shall be calculated as if the
date of acceleration of such Loans was the date of prepayment of such Loans. The
parties hereto further acknowledge and agree that the Prepayment Premium is not
intended to act as a penalty or to punish the Loan Parties for any such
repayment or prepayment.

 

(2)                                 Any prepayment or repayment, whether
voluntary or involuntary, of the Loans upon the occurrence of any Premium Event
shall be accompanied by all accrued interest on the principal amount prepaid or
repaid, together with the Prepayment Premium, as applicable.  Without limiting
the generality of the foregoing Section 2.4(d)(iii)(1), and notwithstanding
anything to the contrary in this Agreement or any Loan Document, it is
understood and agreed that if the Obligations are accelerated as a result of the
occurrence and continuance of

 

11

--------------------------------------------------------------------------------


 

any Event of Default (including by operation of law or otherwise), the
Prepayment Premium, if any, determined as of the date of acceleration, will also
be due and payable and will be treated and deemed as though the applicable Loans
were prepaid as of such date and shall constitute part of the Obligations for
all purposes herein. The Prepayment Premium, if any, shall also be payable in
the event the Obligations (and/or this Agreement) are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure or by any other similar means.  THE LOAN PARTIES EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH
ANY SUCH ACCELERATION.  The Loan Parties expressly agree that (i) the Prepayment
Premium is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (ii) the Prepayment
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made, (iii) there has been a course of conduct between Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Prepayment Premium, (iv) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this Section 2.4(d),
(v) their agreement to pay the Prepayment Premium is a material inducement to
the Lenders to make the Loans, and (vi) the Prepayment Premium represents a good
faith, reasonable estimate and calculation of the lost profits or damages of the
Lenders and that it would be impractical and extremely difficult to ascertain
the actual amount of damages to the Lenders or profits lost by the Lenders as a
result of such Premium Event.

 

(e)                                  Offer to Prepay.

 

(i)                                     In the event that Borrower shall be
required to commence an Offer to Prepay pursuant to Section 2.4(d)(ii), Borrower
shall follow the procedures specified below:

 

(1)                                 Unless otherwise required by applicable law,
an Offer to Prepay shall specify an Expiration Date of the Offer to Prepay,
which shall be, subject to any contrary requirements of applicable law, not less
than 10 days or more than 30 days after the date of mailing of such Offer,

 

12

--------------------------------------------------------------------------------


 

and a Prepayment Date for prepayment of the Loans shall be within 60 days after
the Expiration Date. On the Prepayment Date, Borrower shall prepay the aggregate
principal amount of Loans required to be prepaid pursuant to Section 2.4(d)
hereof (the “Offer Amount”), or if less than the Offer Amount has been accepted
for prepayment, all Loans accepted for prepayment in response to the Offer to
Prepay.

 

(2)                                 On the Prepayment Date, Borrower shall, to
the extent lawful, prepay the Loans accepted for prepayment, together with any
accrued and unpaid interest and, if applicable, any prepayment premium required
(including the Applicable Premium).

 

(ii)                                  Any Offer to Prepay may, at Borrower’s
discretion, be subject to the satisfaction of one or more conditions precedent
(including, in the case of an Offer to Prepay made under Section 2.4(d)(ii)(1)
or Section 2.4(d)(ii)(3), the consummation of such Change of Control or
incurrence of Indebtedness).  If prepayment is subject to satisfaction of one or
more conditions precedent, such Offer to Prepay shall describe each such
condition, and if applicable, shall state that, in Borrower’s discretion, the
Prepayment Date may be delayed until such time as any or all such conditions
shall be satisfied, or such prepayment may not occur and such Offer to Prepay
may be rescinded in the event that any or all such conditions shall not have
been satisfied by the stated Prepayment Date, or by the Prepayment Date as so
delayed.

 

2.5                               Promise to Pay. Borrower promises to pay the
Obligations (including principal, interest, fees, costs, and expenses) in full
on the Maturity Date or, if earlier, on the date on which the Obligations become
due and payable pursuant to the terms of this Agreement or any other applicable
Loan Document.  Borrower shall not be required to make any prepayments on the
principal of the Loans prior to the Maturity Date (or, if earlier, on the date
on which the Obligations become due and payable pursuant to the terms of this
Agreement) except as otherwise expressly required pursuant Section 2.4(d) and
upon acceleration of the Obligations in accordance with Section 9.1.

 

2.6                               Interest Rates: Rates, Payments, and
Calculations.

 

(a)                                 Interest Rates. Except as provided in
Section 2.6(c), all outstanding Loans shall bear interest at a rate per annum
equal to 10.5%.  The interest on the Loans shall be due and payable quarterly in
arrears on the last day of each March, June, September and December, commencing
with December 31, 2016 (each date upon which interest shall be so due and
payable, an “Interest Payment Date”).

 

13

--------------------------------------------------------------------------------


 

(b)                                 [Reserved].

 

(c)                                  Default Rate. Upon the occurrence and
during the continuation of an Event of Default, at the election of the Required
Lenders, all outstanding Obligations shall bear interest on the Daily Balance
thereof at a per annum rate equal to two percentage points above the per annum
rate otherwise applicable pursuant to Section 2.6(a).

 

(d)                                 Payment of Fees. All costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
shall be due and payable promptly and in any event no later than 30 days
following written demand therefor.  All fees and expenses payable under the Fee
Letter shall be paid when due and payable thereunder.

 

(e)                                  Computation. All interest chargeable under
the Loan Documents shall be computed on the basis of a 365 day year, in each
case, for the actual number of days elapsed in the period during which the
interest or fees accrue.

 

(f)                                   Intent to Limit Charges to Maximum Lawful
Rate. In no event shall the interest rate or rates payable under this Agreement,
plus any other amounts paid in connection herewith, exceed the highest rate
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if said rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrower is
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Obligations to
the extent of such excess.

 

2.7                               Crediting Payments. The receipt of any payment
item by Agent shall not be considered a payment on account unless such payment
item is a wire transfer of immediately available federal funds made to an
account designated by Agent from time to time (such account, “Agent’s Account”)
or unless and until such payment item is honored when presented for payment.
Should any payment item not be honored when presented for payment, then Borrower
shall be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 2:00 p.m. (New York time). If any
payment item is received into Agent’s Account on a non-Business Day or after
2:00 p.m. (New York time) on a Business Day (unless Agent, in its sole
discretion, elects to credit it on the date received), it shall be deemed to
have been received by Agent as of the opening of business on the immediately
following Business Day.

 

14

--------------------------------------------------------------------------------


 

2.8                               [Reserved].

 

2.9                               [Reserved].

 

2.10                        [Reserved].

 

2.11                        [Reserved].

 

2.12                        Interest Payment Dates.  Interest on the Loans shall
be payable on (x) the earliest of (i) the applicable Interest Payment Date, (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) the Maturity Date and (y) the date of any
prepayment made pursuant to Sections 2.4(d)(i) and (ii).

 

2.13                        Funding Losses.

 

Borrower shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense actually incurred by Agent or any Lender as a
result of the payment of any principal of any Loan other than on the applicable
Interest Payment Date (including as a result of an Event of Default) (such
losses, costs, or expenses, “Funding Losses”). A certificate of Agent or a
Lender delivered to Borrower setting forth in reasonable detail any amount or
amounts that Agent or such Lender is entitled to receive pursuant to this
Section 2.12 shall be conclusive absent manifest error. Borrower shall pay such
amount to Agent or the Lender, as applicable, within 30 days of the date of its
receipt of such certificate.

 

2.14                        Warrants.

 

For U.S. federal income and applicable state and local tax purposes, the Loan,
together with the Warrants, shall be treated as an investment unit.  The
Borrower and the Lenders shall use commercially reasonable efforts to agree for
income tax purposes upon the fair market value of the Warrants acquired by the
Lenders; provided, however, that the Borrower and the Lenders agree that such
value shall not exceed $20 per Warrant; provided further, however, if the
Borrower and Lenders are not able to agree on the fair market value of the
Warrants, the Lenders shall not be bound by the Borrower’s determination of such
fair market value and may take a different position pursuant to Treasury
Regulations Section 1.1273-2(h)(2).  Each of the Borrower and the Lenders agree
(i) to treat the Loan as a debt instrument, and not as a “contingent payment
debt instrument,” for U.S. federal and applicable state and local income tax
purposes, and (ii) to the extent the Loan is considered to have been issued with
original issue discount (including as a result of any significant modification
of the Loan that results in any original issue discount), that Borrower will
provide any information reasonably requested from time to time by any Lender
regarding the original issue discount (if any) associated with the Loan for U.S.
federal income tax purposes.  To the extent the Borrower and the Lenders agree
on the fair market value of the Warrants, each of Borrower and the Lenders agree
to file tax returns consistent with such valuation. Notwithstanding the
foregoing, for all purposes (except for the purpose of this Section 2.14), each
Lender shall be treated as having loaned the full amount of its pro rata portion
of the principal amount of the Loan.

 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

15

--------------------------------------------------------------------------------


 

3.1                               Conditions Precedent to the Extension of
Credit. The obligation of each Lender to make its extension of credit provided
for hereunder is subject to the fulfillment, to the satisfaction of Agent and
each Lender, of each of the following conditions precedent, prior to or
substantially concurrently with the making of such extension of credit on the
Closing Date:

 

(a)                                 The conditions precedent set forth on
Schedule 3.1;

 

(b)                                 the representations and warranties made by
Borrower or the other Loan Parties contained in this Agreement and in the other
Loan Documents shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case, such representations and warranties shall be
true and correct in all material respects on such earlier date (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof)); and

 

(c)                                  no Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making thereof.

 

For purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.

 

3.2                               Maturity. This Agreement shall continue in
full force and effect for a term ending on the earliest occurring of the
following (such earliest date, the “Maturity Date”):

 

(a)                                 the four-year anniversary of the Closing
Date,

 

(b)                                 the date that is 90 days prior to the then
stated maturity date of the Notes after giving effect to any permitted renewals,
replacements, exchanges, refinancings or extensions thereto (as stated in a
notice by the Borrower to the Agent); provided that, notwithstanding the
foregoing, the Maturity Date shall not be deemed to occur as a result of this
clause (b) if and when there is such renewal, replacement, exchange or extension
to a date that is more than 90 days after the date in Section 3.2(a), and the
aggregate outstanding principal amount under the Notes that are not so renewed,
replaced, exchanged or extended is less than $20,000,000, or

 

16

--------------------------------------------------------------------------------


 

(c)                                  the date that is 90 days prior to the then
stated maturity date of the PIK Toggle Notes after giving effect to any
permitted renewals, replacements, exchanges, refinancings or extensions thereto
(as stated in a notice by the Borrower to the Agent); provided that,
notwithstanding the foregoing, the Maturity Date shall not be deemed to occur as
a result of this clause (c) if and when there is such renewal, replacement,
exchange or extension to a date that is more than 90 days after the date in
Section 3.2(a), and the aggregate outstanding principal amount under the PIK
Toggle Notes that are not so renewed, replaced, exchanged or extended is less
than $20,000,000.

 

3.3                               Effect of Maturity. On the Maturity Date, all
of the Obligations immediately shall become due and payable without notice or
demand and Borrower shall be required to repay all of the Obligations in full.
No termination of the obligations of the Lender Group (other than payment in
full of the Obligations) shall relieve or discharge any Loan Party of its
duties, obligations, or covenants hereunder or under any other Loan Document and
Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full. When all of
the Obligations (other than any contingent and unasserted reimbursement or
indemnity obligations) have been paid in full, Agent will, at Borrower’s sole
expense, to the extent requested by the Borrower, deliver all possessory
Collateral and execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by or on behalf of Agent.

 

4.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), in each case as of the Closing Date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case,
such representations and warranties shall be true and correct in all material
respects on such earlier date (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof)) and such representations and
warranties shall survive the execution and delivery of this Agreement:

 

4.1                               Due Organization and Qualification;
Subsidiaries.

 

(a)                                 Borrower and each Loan Party (i) is duly
organized and existing and in good standing under the laws of the jurisdiction
of its organization, (ii) is qualified to do business in any state where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite organizational power and authority
to own and operate its properties, to carry on its business as now conducted, to
enter

 

17

--------------------------------------------------------------------------------


 

into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

 

(b)                                 Set forth on Schedule 4.1(b) is a complete
and accurate description of the authorized Capital Interests of Borrower and
each of its Subsidiaries, by class, and, as of the Closing Date, a description
of the number of shares of each such class that are issued and outstanding and,
in the case of Subsidiaries of Borrower, the number and the percentage of the
outstanding shares of each such class owned directly or indirectly by Borrower.
Other than as described on Schedule 4.1(b), as of the Closing Date, (i) there
are no subscriptions, options, warrants, or calls relating to any shares of any
such Person’s Capital Interests, including any right of conversion or exchange
under any outstanding security or other instrument and (ii) neither Borrower nor
any of its Subsidiaries is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of its Capital Interests
or any security convertible into or exchangeable for any of its Capital
Interests. All of the outstanding Capital Interests of each such Subsidiary of
Borrower has been validly issued and, to the extent applicable, is fully paid
and non-assessable.

 

4.2                               Due Authorization; No Conflict.

 

(a)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party, and the borrowing of the Loans hereunder, have been duly authorized
by all necessary action on the part of such Loan Party.

 

(b)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party, and the borrowing of the Loans hereunder, do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Collateral Liens or Permitted Liens, or (iv) require
any approval of any Loan Party’s interestholders or any approval or consent of
any Person under any Material Contract of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain

 

18

--------------------------------------------------------------------------------


 

could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change.

 

4.3                               Governmental Consents. The execution,
delivery, and performance by each Loan Party of the Loan Documents to which such
Loan Party is a party and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered in accordance with the Loan Documents for filing or
recordation, as of the Closing Date or as of such later date as is permitted or
contemplated pursuant to the Loan Documents.

 

4.4                               Binding Obligations; Perfected Liens.

 

(a)                                 Each Loan Document has been duly executed
and delivered by each Loan Party that is a party thereto and is the legally
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

(b)                                 Subject to the completion of the actions set
forth on Schedule 5.17, Agent’s Liens are validly created, perfected (other than
(i) in respect of Vehicles that are subject to a certificate of title and as to
which Agent’s Lien has not been noted on the applicable certificate of title,
(ii) money, (iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms hereunder, are
required to be perfected), and (v) any Deposit Accounts and Securities Accounts
not subject to a Control Agreement as permitted by Section 5.12, and subject
only to the filing of financing statements and the recordation of the Mortgages,
in each case, in the appropriate filing offices), and, subject to the
Intercreditor Agreements, first priority Liens, subject only to Permitted Liens
which are non-consensual (including by operation of law) Permitted Liens,
permitted purchase money Liens, or the interests of lessors under Capital
Leases, and Liens described under clauses (a) (but only to the extent any such
Lien listed on Schedule P-3 is senior to Agent’s Lien on the date hereof), (e),
(k), (p), (s), (t) and (u) of the definition of Permitted Liens and clauses (a)
and (c) of the definition of Permitted Collateral Liens (but, in the case of
clause (c), only to the extent any such Lien is senior to Agent’s Lien on the
date hereof).

 

4.5                               Title to Assets; No Encumbrances. Subject to
Permitted Collateral Liens and Permitted Liens, Borrower and each of its
Subsidiaries has (a) good, marketable and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case

 

19

--------------------------------------------------------------------------------


 

of all other personal property), all of their respective assets reflected in
their most recent financial statements delivered pursuant to Schedule 3.1, in
each case except for assets disposed of since the date of such financial
statements to the extent permitted hereby (or assets disposed of in the ordinary
course of business, and not with respect to any of the transactions contemplated
hereby, prior to the date hereof). All of such assets are free and clear of
Liens except for Permitted Collateral Liens and Permitted Liens.

 

4.6                               Jurisdiction of Organization; Location of
Chief Executive Office; Organizational Identification Number; Commercial Tort
Claims.

 

(a)                                 As of the Closing Date, the name (within the
meaning of Section 9-503 of the Code) and jurisdiction of organization of
Borrower and each of its Subsidiaries is set forth on Schedule 4.6(a).

 

(b)                                 As of the Closing Date, the chief executive
office of Borrower and each of its Subsidiaries is located at the address
indicated on Schedule 4.6(b).

 

(c)                                  As of the Closing Date, Borrower’s and each
of its Subsidiaries’ tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 4.6(c).

 

(d)                                 As of the Closing Date, neither Borrower nor
any of its Subsidiaries holds any commercial tort claims that exceed $500,000 in
amount, except as set forth on Schedule 4.6(d).

 

4.7                               Litigation.

 

(a)                                 Except as set forth on Schedule 4.7(a),
there are no actions, suits, or proceedings pending or, to the knowledge of
Borrower, after due inquiry, threatened in writing against Borrower or any of
its Subsidiaries that either individually or in the aggregate could reasonably
be expected to result in a Material Adverse Change.

 

(b)                                 Schedule 4.7(b) sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
with asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $1,000,000 that, as of the Closing Date, is
pending or, to the knowledge of Borrower, after due inquiry, threatened in
writing against Borrower or any of its Subsidiaries, of, as of the Closing Date,
(i) the parties to such actions, suits, or proceedings, (ii) the nature of the
dispute that is the subject of such actions, suits, or proceedings, (iii) the
procedural status with respect to such actions, suits, or proceedings, and (iv)
whether any liability of Borrower and its Subsidiaries in connection with such
actions, suits, or proceedings is covered by insurance.

 

4.8                               Compliance with Laws. Neither Borrower nor any
of its Subsidiaries (a) is in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to

 

20

--------------------------------------------------------------------------------


 

result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.

 

4.9                               No Material Adverse Change. All historical
financial statements relating to Borrower and its Subsidiaries that have been
delivered by Borrower to the Lenders have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Borrower’s and its Subsidiaries’ respective financial
condition (consolidated to the extent specified in such financial statements) as
of the date thereof and results of operations for the period then ended. Since
December 31, 2015, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Change with respect
to Borrower and its Subsidiaries, taken as a whole.

 

4.10                        Fraudulent Transfer.

 

(a)                                 As of the Closing Date, the Loan Parties,
taken as a whole (after giving effect to the issuance and incurrence of Loans
hereunder and the consummation of the Transactions contemplated hereby), are
Solvent.

 

(b)                                 No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party.

 

4.11                        Employee Benefits. As of the Closing Date, except as
set forth on Schedule 4.11, neither Borrower nor any of its Subsidiaries, nor
any of their ERISA Affiliates maintains or contributes to any Benefit Plan.

 

4.12                        Environmental Condition. (a) To Borrower’s
knowledge, neither Borrower’s nor any of its Subsidiaries’ Properties has ever
been used by Borrower, its Subsidiaries, or by previous owners or operators in
the disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to Borrower’s knowledge, after due
inquiry, neither Borrower’s nor any of its Subsidiaries’ Properties has ever
been designated or identified in any manner pursuant to any Environmental Law as
a Hazardous Materials disposal site, (c) neither Borrower nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) neither Borrower nor any of its Subsidiaries
nor any of their respective facilities or operations is subject to any
outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that, in
each case of the foregoing subclauses (a) – (d) of this Section 4.12,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

 

21

--------------------------------------------------------------------------------


 

4.13                        Intellectual Property. Borrower and each of its
Subsidiaries own, or hold licenses in, all trademarks, trade names, copyrights,
patents, and licenses that are necessary and material to the conduct of its
business as currently conducted, and attached hereto as Schedule 4.13 is a true,
correct, and complete listing of all material registered trademarks, trade
names, copyrights, patents, and licenses as to which Borrower or one of its
Subsidiaries is the owner or is an exclusive licensee as of the Closing Date.

 

4.14                        Leases. Borrower and each of its Subsidiaries enjoy
peaceful and undisturbed possession under any lease material to their business
and to which they are parties or under which they are operating, and, subject to
Permitted Protests, as of the Closing Date, all of such material leases are
valid and subsisting and no material default by Borrower or the applicable
Subsidiaries exists under any of them.

 

4.15                        Deposit Accounts and Securities Accounts. Set forth
on Schedule 4.15 is a listing, as of the Closing Date, of all of Borrower’s and
its Subsidiaries’ Deposit Accounts and Securities Accounts, including, with
respect to each bank or securities intermediary (a) the name and address of such
Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.

 

4.16                        Complete Disclosure. All factual information (other
than forward-looking information, forward-looking pro forma, and projections and
information of a general economic nature and general information about
Borrower’s industry), taken as a whole, furnished by or on behalf of a Loan
Party or its Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement or the other Loan
Documents, was, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.

 

4.17                        Material Contracts. Set forth on Schedule 4.17 is a
reasonably detailed description of the Material Contracts of each Loan Party and
its Subsidiaries as of the date hereof and as of the Closing Date. Except for
matters which, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change, as of the Closing Date, each
Material Contract (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against Borrower or the applicable Subsidiary and, to Borrower’s knowledge,
after due inquiry, each other Person that is a party thereto in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws related to
or limiting creditors’ rights generally, (b) has not been otherwise amended or
modified (other than amendments or modifications set forth on Schedule 4.17),
and (c) is not in default due to the action or inaction of Borrower or the
applicable Subsidiary.

 

4.18                        Patriot Act. To the extent applicable, each Loan
Party is in compliance, in all material respects, with the (a) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (b)

 

22

--------------------------------------------------------------------------------


 

Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).
No part of the proceeds of the loans made hereunder will be used by any Loan
Party or any of their Affiliates, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

4.19                        Indebtedness. Set forth on Schedule 4.19 is a true
and complete list of all Indebtedness in excess of $250,000 for any particular
Indebtedness and $500,000 in the aggregate for all Indebtedness of each Loan
Party and each of its Subsidiaries outstanding immediately prior to the date
hereof that is to remain outstanding immediately after giving effect to the
closing hereunder on the Closing Date and such Schedule accurately sets forth
the aggregate principal amount of such Indebtedness as of the date hereof and as
of the Closing Date.

 

4.20                        Payment of Taxes. Except as otherwise permitted
under Section 5.5, all U.S. federal and other material tax returns and reports
of each Loan Party and its Subsidiaries required to be filed by any of them have
been timely filed, and all material Taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon a Loan
Party and its Subsidiaries and upon their respective assets, income, businesses
and franchises that are due and payable have been paid when due and payable.
Each Loan Party and each of its Subsidiaries have made adequate provision in
accordance with GAAP for all Taxes not yet due and payable. Borrower has no
knowledge of any proposed Tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

 

4.21                        Margin Stock. Neither Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the loans made to Borrower will be used
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors of the
United States Federal Reserve.

 

4.22                        Governmental Regulation. Neither Borrower nor any of
its Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Borrower nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.23                        OFAC. Neither Borrower nor any of its Subsidiaries
is in violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC. Neither

 

23

--------------------------------------------------------------------------------


 

Borrower nor any of its Subsidiaries (a) is a Sanctioned Person or a Sanctioned
Entity, (b) has its assets located in Sanctioned Entities, or (c) derives
revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No proceeds of any loan made hereunder will be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

 

4.24                        Employee and Labor Matters. There is (i) no unfair
labor practice complaint pending or, to the knowledge of Borrower, threatened
against Borrower or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against Borrower or
its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against Borrower or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of Borrower, after due inquiry, no union
representation question existing with respect to the employees of Borrower or
its Subsidiaries and no union organizing activity taking place with respect to
any of the employees of Borrower or its Subsidiaries, in each case, to the
extent such events could reasonably be expected to result in a material
liability. Except as set forth on Schedule 4.24, neither Borrower, nor any of
its Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of
Borrower or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change. All material payments due from
Borrower or any of its Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Borrower or such Subsidiary, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change.

 

4.25                        [Reserved].

 

4.26                        Notes Documents, MSD Term Loan Documents and ABL
Loan Documents. As of the Closing Date, Borrower has delivered to Agent and the
Lenders true and correct copies of any material Notes Documents, material ABL
Loan Documents, and material MSD Term Loan Documents.  As of the Closing Date,
no Default or Event of Default (as defined in each of the Notes Indenture, the
ABL Credit Agreement and the MSD Term Loan Credit Agreement) has occurred and is
continuing. The Notes Documents, the ABL Loan Documents and the MSD Term Loan
Documents are in full force and effect as of the Closing Date and have not been
terminated, rescinded or withdrawn as of such date.

 

4.27                        Guarantors. (a) Each Subsidiary of Borrower (other
than any Excluded Subsidiary), (b) each Subsidiary that is a guarantor or a
co-borrower under the ABL Loan Documents, (c) each Subsidiary that is a
guarantor under the Notes Documents and (d) each Subsidiary that is a guarantor
under the MSD Term Loan Documents, is a Guarantor under the Loan Documents.

 

24

--------------------------------------------------------------------------------


 

4.28                        Obligations Constitute ABL Obligations. Upon
execution and delivery by Agent of the ABL Joinder Agreement to the ABL-Notes
Intercreditor Agreement, (a) this Agreement shall constitute an “Additional ABL
Credit Agreement” under and as defined in the ABL-Notes Intercreditor Agreement,
(b) Agent is a “Bank Collateral Agent” under and as defined in the ABL-Notes
Intercreditor Agreement, (c) the Loan Documents shall constitute “Credit
Facility Loan Documents” under and as defined in the ABL-Notes Intercreditor
Agreement and (d) the Obligations shall constitute “Credit Facility Obligations”
under and as defined in the ABL-Notes Intercreditor Agreement. This Agreement,
the other Loan Documents and the Obligations incurred hereunder and thereunder
are permitted (i) to be incurred by each ABL Credit Agreement (as amended,
supplemented or modified through the date hereof), and the Indenture and the
Notes (as each such term is defined in the ABL-Notes Intercreditor Agreement)
and (ii) by the each ABL Credit Agreement (as amended, supplemented or modified
through the date hereof) and the Indenture and the Notes (as each such term is
defined in the ABL-Notes Intercreditor Agreement) to be subject to the
provisions of the ABL-Notes Intercreditor Agreement as Credit Facility
Obligations (as such term is defined in the ABL-Notes Intercreditor Agreement)
and the ABL Credit Agreement (as such term is defined in the ABL-Notes
Intercreditor Agreement).

 

4.29                        NJ and MO Subsidiary. As of the Closing Date, each
of Auto Export Shipping, Inc. and Pacific Motor Trucking Company is not a
Significant Subsidiary.

 

4.30                        [Reserved].

 

4.31                        ERISA. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the IRC and other federal or
state law. Each Plan which is intended to qualify under Section 401(a) of the
IRC has received a favorable opinion or determination letter from the IRS and to
the best knowledge of Borrower, nothing has occurred which would cause the loss
of such qualification. Except as set forth on Schedule 4.31, Borrower and each
ERISA Affiliate has made all required contributions to any Plan subject to
Section 412 of the IRC, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the IRC has been made with
respect to any Plan.

 

5.                                      AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, until payment in full of the Obligations
(other than any unasserted contingent reimbursement and indemnification
obligations), Borrower shall and shall cause each of its Subsidiaries to comply
with each of the following, as applicable:

 

5.1                               Financial Statements, Reports, Certificates.
Deliver to Agent each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein. In addition,
Borrower agrees that no Subsidiary of Borrower will have a fiscal year different
from that of Borrower. In addition, Borrower agrees to maintain a system of
accounting that enables Borrower to produce financial statements in accordance
with GAAP in all material respects.

 

5.2                               Collateral Reporting. Provide Agent with each
of the reports set forth on Schedule 5.2 at the times specified therein. In
addition, Borrower agrees to use commercially

 

25

--------------------------------------------------------------------------------


 

reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.

 

5.3                               Existence. Except as otherwise permitted under
Section 6.3 or Section 6.4, at all times maintain and preserve in full force and
effect its existence and good standing in its jurisdiction of organization and,
except as could not reasonably be expected to result in a Material Adverse
Change, good standing with respect to all other jurisdictions in which it is
qualified to do business and any rights, franchises, licenses, permits,
licenses, accreditations, authorizations, or other approvals material to its
business.

 

5.4                               Maintenance of Properties. Maintain and
preserve all of its assets that are necessary in the proper conduct of its
business in good working order and condition, ordinary wear, tear, casualty and
condemnation and Asset Sales and other dispositions that do not constitute Asset
Sales excepted and except where the failure to do so would not reasonably be
expected to have a Material Adverse Change.

 

5.5                               Taxes. Cause all Taxes imposed, levied, or
assessed against any Loan Party or its Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full, before delinquency or before the expiration of any extension period,
except (i) to the extent that the validity of such assessment or tax shall be
the subject of a Permitted Protest and so long as, in the case of a Tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or (ii) with respect to such Taxes that do not exceed $500,000
in the aggregate at any one time. Borrower will and will cause each of its
Subsidiaries to make timely payment or deposit of all Tax payments and
withholding taxes required of it and them by applicable laws (subject to clauses
(i) and (ii) of the preceding sentence), including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon reasonable request, furnish Agent with proof reasonably
satisfactory to the Required Lenders indicating that Borrower and its
Subsidiaries have made such payments or deposits.

 

5.6                               Insurance. At Borrower’s expense, maintain
insurance respecting each of the Loan Parties’ and their Subsidiaries’ assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. All such policies of insurance shall
be with responsible and reputable insurance companies reasonably acceptable to
the Required Lenders and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and in any event in amount, adequacy and scope reasonably
satisfactory to the Required Lenders (it being agreed that the amount, adequacy
and scope of the policies of insurance of Borrower in effect as of the date
hereof are acceptable to the Required Lenders). All property insurance policies
covering the Collateral are to be made payable to Agent for the benefit of Agent
and the Lenders, as their interests may appear, in case of loss, pursuant to a
standard loss payable endorsement with a standard noncontributory “lender” or
“secured party” clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies. All certificates of property and
general liability insurance of the Loan Parties are to be delivered to Agent,
with the loss payable (but

 

26

--------------------------------------------------------------------------------


 

only in respect of Collateral) and additional insured endorsements in favor of
Agent and Borrower shall use commercially reasonable efforts to cause such
endorsement to provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation.  In the event that such endorsements do not include such 30 days
(10 days in the case of non-payment) prior written notice, Borrower shall
promptly notify Agent in the event that it receives any notice of cancellation
to any Loan Parties’ property or liability insurance. If Borrower fails to
maintain such insurance, subject to the Intercreditor Agreements, after
reasonable consultation with Borrower, Agent may arrange for such insurance, but
at Borrower’s expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims. Borrower shall give Agent prompt
notice of any loss exceeding $1,000,000 covered by its casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, subject to the Intercreditor Agreements, Agent shall have the
first right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies. Notwithstanding anything in this
Section 5.6, the Loan Parties and their Subsidiaries shall be permitted to
self-insure on a basis consistent with commercially reasonable business
practices. The parties hereby acknowledge that the Loan Parties’ self-insurance
practices in effect on the date hereof are commercially reasonable business
practices as of the date of this Agreement.

 

5.7                               Inspection. Permit Agent and each of its duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to conduct appraisals and valuations, to
examine and make copies of its books and records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers
and employees at such reasonable times and intervals as Agent may designate and,
so long as no Event of Default exists, with reasonable prior notice to Borrower.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, Borrower shall only be required to reimburse the fees and
expenses of Agent and duly authorized representatives or agents of Required
Lenders for two such visits, inspections and examinations per fiscal year plus
any additional visits in connection with Lender meetings pursuant to Section
5.13.

 

5.8                               Compliance with Laws. Comply with the
requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority, other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

5.9                               Environmental.

 

(a)                           Keep any property either owned or operated by
Borrower or any of its Subsidiaries free of any Environmental Liens (other than
Permitted Liens) or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,

 

27

--------------------------------------------------------------------------------


 

(b)                           Comply with Environmental Laws to the extent the
non compliance could reasonably be expected to have a Material Adverse Change
and provide to Agent documentation of such compliance which Agent reasonably
requests,

 

(c)                            Promptly notify Agent of any release of which
Borrower has knowledge of a Hazardous Material in any Reportable Quantity (as
defined under applicable Environmental Law) from or onto property owned or
operated by Borrower or any of its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance, in all
material respects, with applicable Environmental Law, and

 

(d)                           Promptly, but in any event within 5 Business Days
of its receipt thereof, provide Agent with written notice of any of the
following: (i) notice that an Environmental Lien that could reasonably be
expected to have a Material Adverse Change has been filed against any of the
real or personal property of Borrower or any other Loan Party, (ii) commencement
of any Environmental Action or written notice that an Environmental Action will
be filed against Borrower or any other Loan Party that could reasonably be
expected to have a Material Adverse Change, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental Authority
that could reasonably be expected to have a Material Adverse Change.

 

5.10                        NJ and MO Local Counsel Opinion.  To the extent Auto
Export Shipping, Inc. or Pacific Motor Trucking Company becomes a Significant
Subsidiary based on the quarterly or annual financial statements delivered
pursuant to Section 5.1 (or any Form 10Q or Form 10K is filed in lieu thereof),
as soon as practicable but in any event within 60 days after the delivery of the
quarterly or annual financial statements delivered pursuant to Section 5.1, the
Borrower shall cause to be delivered a New Jersey or Missouri local counsel
opinions, as applicable, that cover customary corporate opinions, substantially
similar to the ones delivered to the MSD Agent on April 2, 2015.

 

5.11                        Formation of Subsidiaries. At the time that any Loan
Party forms any Subsidiary or acquires any Subsidiary after the Closing Date,
such Loan Party shall (a) no later than the earlier of (i) substantially
contemporaneously with such Subsidiary becoming a co-borrower or guarantor under
the ABL Loan Documents, the MSD Term Loan Documents, Notes Documents or the
documents evidencing any Refinancing Indebtedness with respect to any of the
foregoing and (ii) within 20 Business Days of such formation or acquisition (or
such later date as permitted by the Required Lenders in their sole discretion)
cause any such new Subsidiary to provide to Agent a joinder to the Guaranty
substantially in the form of Exhibit A to the Guaranty (a “Guarantor Joinder
Agreement”) and a joinder to the Security Agreement substantially in the form of
Annex 1 to the Security Agreement (a “Security Agreement Joinder”), together
with such other security documents (including mortgages with respect to any Real
Property (other than Excluded Real Property) owned in fee of such new Subsidiary
to the extent required by the Loan Documents), as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance reasonably satisfactory to the Required
Lenders (including being sufficient to grant Agent a first priority Lien
(subject to the Intercreditor Agreements and to Permitted Collateral Liens and
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided that notwithstanding anything to the contrary herein or in
the other Loan Documents, no Guaranty or any such joinder or other security
documents shall be required to be provided to Agent with

 

28

--------------------------------------------------------------------------------


 

respect to any Excluded Subsidiary unless any of such is delivered under the ABL
Loan Documents, the MSD Term Loan Documents, the Note Documents or any
Refinancing Indebtedness with respect to any of the foregoing, (b) no later than
the earlier of (i) substantially contemporaneously with such Subsidiary becoming
a co-borrower or guarantor under the ABL Loan Documents, the MSD Term Loan
Documents, the Notes Documents or documents evidencing Refinancing Indebtedness
with respect to the foregoing and (ii) within 20 Business Days of such formation
or acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent a pledge agreement (or an addendum to the Security Agreement)
and, subject to the terms of the Intercreditor Agreements, appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary reasonably satisfactory to
the Required Lenders; provided that only 65% of the total outstanding voting
Capital Interests and 100% of the total outstanding non-voting Capital Interests
of any Section 956 Subsidiary shall be required to be pledged (it being
understood that such pledge shall not be required to be documented by a
non-United States law governed pledge agreement, and (c) no later than the
earlier of (i) substantially contemporaneously with such Subsidiary becoming a
co-borrower or guarantor under the ABL Loan Documents, the MSD Term Loan
Documents, the Notes Documents or documents evidencing Refinancing Indebtedness
with respect to the foregoing and (ii) within 20 Business Days of such formation
or acquisition (or such later date as permitted by the Required Lenders) provide
to Agent all other documentation, including to the extent the Required Lenders
shall so request, one or more opinions of counsel (other than opinions of
foreign counsel) reasonably satisfactory to the Required Lenders, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
and subject to a Mortgage). Any document, agreement, or instrument executed or
issued pursuant to this Section 5.11 shall be a Loan Document.

 

5.12                        Further Assurances. At any time upon the reasonable
request of Agent, execute or deliver to Agent any and all financing statements,
fixture filings, security agreements, pledges, assignments, endorsements of
certificates of title, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that Agent may reasonably request
in form and substance reasonably satisfactory to Agent to the extent required
under the Loan Documents, to create, perfect, and continue perfected or to
better perfect Agent’s Liens in all of the assets of the Loan Parties (whether
now owned or hereafter arising or acquired, tangible or intangible, real or
personal) to the extent required under the Loan Documents, to create and perfect
Liens in favor of Agent in any Real Property of Borrower or its Subsidiaries
that is not Excluded Real Property, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided
that the foregoing shall not apply to any Loan Party that is a Section 956
Subsidiary (or a Subsidiary of such Section 956 Subsidiary) or any other
Excluded Subsidiary unless a similar obligation is included under the ABL Loan
Documents, the MSD Term Loan Documents, the Note Documents or any documents
evidencing Refinancing Indebtedness with respect to any of the foregoing. To the
maximum extent permitted by applicable law, if Borrower refuses or fails to
execute or deliver any reasonably requested Additional Documents required to be
delivered under this Section 5.12 within a reasonable period of time following
the request to do so, Borrower hereby authorizes Agent to execute any such
Additional Documents in any Loan Party’s name, as applicable, and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office.  In

 

29

--------------------------------------------------------------------------------


 

furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as Agent may reasonably request from time to time to ensure that
the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of Borrower and the Guarantors and all of the
outstanding Capital Interests of Borrower’s Subsidiaries (subject to exceptions
and limitations contained in the Loan Documents).  Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents, the Borrower and the
other Loan Parties shall not be required

 

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, it is understood and agreed that:

 

(1)         Prior to the Discharge of Notes Obligations (as such term is defined
in the ABL-Notes Intercreditor Agreement) any requirement of the Loan Documents
to deliver Notes Priority Collateral (as such term is defined in the ABL-Notes
Intercreditor Agreement) to Agent shall be satisfied by delivery of such Notes
Priority Collateral to the Notes Collateral Agent (as such term is defined in
the ABL-Notes Intercreditor Agreement);

 

(2)         Subject to clause (1) above, prior to the Payment in Full of WFCF
Priority Debt (as such term is defined in the Closing Date Intercreditor
Agreement), any requirement of the Loan Documents to deliver any Pledged
Interests or Pledged Notes or any other possessory Collateral to Agent shall be
satisfied by delivery of such Pledged Interests or Pledged Notes or possessory
Collateral to the ABL Agent; following the Payment in Full of the WFCF Priority
Debt (as such term is defined in the Closing Date Intercreditor Agreement) but
prior to the Payment in Full of MSD Priority Debt (as such term is defined in
the Closing Date Intercreditor Agreement), any requirement of the Loan Documents
to deliver any Pledged Interests or Pledged Notes or possessory Collateral to
Agent shall be satisfied by delivery of such Pledged Interests or Pledged Notes
or possessory Collateral to the MSD Agent;

 

(3)         The Loan Parties shall not be required to obtain landlord waivers,
estoppels or collateral access letters, other than to the extent required
pursuant to Section 5.15;

 

(4)         prior to the Payment in Full of WFCF Priority Debt (as such term is
defined in the Closing Date Intercreditor Agreement) and the Payment in Full of
MSD Priority Debt (as such term is defined in the Closing Date Intercreditor
Agreement), the Loan Parties shall not be required to obtain any control
agreement with any securities or commodities intermediary or bank with respect
to any of its Deposit Accounts, Securities Accounts, financial assets or
commodities or any of its investment property.  Following the Payment in Full of
WFCF Priority Debt (as such term is defined in the Closing Date Intercreditor
Agreement) and the Payment in Full of MSD Priority Debt (as such term is defined
in the Closing Date Intercreditor Agreement), to the extent Required Lenders
shall have so requested in writing, Borrower or the applicable Loan Party shall,
within 90 days following receipt of such request (or such longer period as
Required Lenders may agree), enter into Control Agreements with the applicable
bank or securities intermediary with respect to its applicable Deposit Account
or Securities Account, in each case other than (i) Excluded Deposit Accounts,
(ii) amounts on deposit securing any Liens permitted under clauses (e), (s), (t)
and (u) of the definition of Permitted

 

30

--------------------------------------------------------------------------------


 

Liens, (iii) Deposit Accounts or Securities Accounts, the aggregate amount of
balance of which is not more than $250,000 at any one time, in the case of
Borrower and the other Loan Parties and (iv) any controlled disbursement account
that does not maintain cash balances, zero balance account and local terminal
account that does not receive deposits, make, acquire, or permit to exist
Permitted Investments consisting of cash, Cash Equivalents, or amounts credited
to Deposit Accounts or Securities Accounts;

 

(5)         The Loan Parties shall not be required to take any action under the
laws of any jurisdiction other than the U.S. to create or perfect a security
interest in such assets, including any intellectual property registered in any
jurisdiction other than the U.S. (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any
jurisdiction other than the U.S.), unless the Loan Parties shall have taken any
such action in favor of the ABL Agent, the MSD Agent or the Notes Agent;

 

(6)         For the purpose of perfecting Liens in the Vehicles, including,
without limitation, as to any motor vehicle certificates of title, prior to the
Payment in Full of WFCF Priority Debt (as such term is defined in the Closing
Date Intercreditor Agreement) and the Payment in Full of MSD Priority Debt (as
such term is defined in the Closing Date Intercreditor Agreement), the Loan
Parties shall not be required to have Agent specified or noted as a lienholder
on the certificates of title or retitle any certificates of title so long as
those certificates of title of the Loan Parties have notated on them the Vehicle
Collateral Agent as the lienholder as required by the Vehicle Collateral Agency
Agreement.

 

5.13                        Lender Meetings. Within 120 days after the close of
each fiscal year of Borrower, at the request of the Required Lenders (or the
Agent on their behalf) and upon reasonable prior notice, hold a meeting (at a
mutually agreeable location and time and can be conducted by conference call)
with all Lenders who choose to attend such meeting at which meeting shall be
reviewed the financial results of the previous fiscal year and the financial
condition of Borrower and its Subsidiaries and the projections presented for the
current fiscal year of Borrower and its Subsidiaries.

 

5.14                        [Reserved].

 

5.15                        Location of Inventory and Equipment. To the extent
any Loan Party delivers a Collateral Access Agreement to the Notes Agent with
respect to any premises, Borrower shall, and shall cause such Loan Party to, use
commercially reasonable efforts to substantially contemporaneously deliver a
substantially similar Collateral Access Agreement with respect to such premises
to Agent. Notwithstanding the foregoing, after the Payment in Full of WFCF
Priority Debt (as defined in the ABL-Term Loan Intercreditor Agreement) and
Payment in Full of the MSD Priority Debt (as defined in the MSD-Term Loan
Intercreditor Agreement and upon Agent’s reasonable request, Borrower shall, and
shall cause such Loan Party to, use commercially reasonable efforts to provide
Agent a Collateral Access Agreement with respect to any other location promptly
upon written request of Agent.

 

5.16                        ERISA Matters. Furnish to Agent:

 

31

--------------------------------------------------------------------------------


 

(a)                                 Notice of ERISA Matters. Upon Borrower or
its Subsidiaries learning of the occurrence of any of the following which could
reasonably be expected to result in a Material Adverse Change, written notice
thereof to the Agent that describes the same and the steps being taken by
Borrower and its Subsidiaries with respect thereto: (i) a Prohibited Transaction
in connection with any Plan (ii) the occurrence of a Reportable Event with
respect to any Pension Plan subject to Title IV of ERISA, (iii) the institution
of any steps by Borrower and its Subsidiaries, the PBGC or any other Person to
terminate any Plan, (iv) the institution of any steps by Borrower and its
Subsidiaries or any ERISA Affiliate to withdraw from any Pension Plan which
could result in material liability to a Loan Party, (v) the failure to make a
required contribution to any Pension Plan if such failure is sufficient to give
rise to a lien under Section 303(k) of ERISA, (vi) the taking of any action with
respect to a Pension Plan which could result in the requirement that a Loan
Party furnish a bond or other security to the PBGC or such Pension Plan, (vii)
any material increase in the contingent liability of a Loan Party with respect
to any post retirement Welfare Plan benefits, (viii) any and all claims,
actions, or lawsuits (other than claims for benefits in the ordinary course)
asserted or instituted, and of any threatened litigation or claims (other than
claims for benefits in the ordinary course), against a Loan Party or against any
ERISA Affiliate in connection with any Plan maintained, at any time, by a Loan
Party or such ERISA Affiliate, or to which a Loan Party or such ERISA Affiliate
has or had at any time any obligation to contribute, or/and against any such
Plan itself, or against any fiduciary of or service provided to any such Plan,
or (ix) the occurrence of any event with respect to any Plan which would result
in Borrower or any of its Subsidiaries incurring any material liability, fine or
penalty.

 

(b)                                 Copies of ERISA Information. Upon Agent’s
reasonable request, each of the following shall be delivered by Borrower to
Agent: (i) a copy of each Plan (or, where any such plan is not in writing,
complete description thereof) (and if applicable, related trust agreements or
other funding instruments) and all amendments thereto, all written
interpretations thereof and written descriptions thereof that have been
distributed to employees or former employees of a Loan Party or any of its ERISA
Affiliates; (ii) the most recent determination letter issued by the Internal
Revenue Service with respect to each Pension Plan; (iii) for the three most
recent plan years, Annual Reports on Form 5500 Series requires to be filed with
any governmental agency for each Plan; (iv) all actuarial reports prepared for
the last three plan years for each Pension Plan; (v) a listing of all
Multiemployer Plans, with the aggregate amount of the most recent annual
contributions required to be made by a Loan Party or any ERISA Affiliate to each
such Multiemployer Plan and copies of the collective bargaining agreements
requiring such contributions; (vi) to the extent any Loan Party has received or
possesses such documents or information, any information that has been provided
to a Loan Party or any ERISA Affiliate regarding

 

32

--------------------------------------------------------------------------------


 

withdrawal liability under any Multiemployer Plan and (vii) the aggregate amount
of the most recent annual payments made to former employees of a Loan Party or
any ERISA Affiliate under any retiree Welfare Plan.

 

5.17                        Post-Closing Obligations. Borrower shall, and shall
cause each of its applicable Subsidiaries to, take each of the actions set forth
in Schedule 5.17, no later than the time period set forth for such action in
such schedule (or such later time as Agent agrees in its sole discretion). All
provisions of this Agreement and the other Loan Documents (including, without
limitation, all representations, warranties, covenants, Events of Default and
other agreements herein and therein) shall be deemed modified to the extent
necessary to reflect the fact that additional time has been provided for
compliance with respect to such conditions subsequent.

 

6.                                      NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, until the payment in full of the Obligations
(other than any unasserted contingent reimbursement and indemnification
obligations), Borrower will not and will not permit any of its Subsidiaries to
do any of the following:

 

6.1                               Indebtedness. Incur any Indebtedness
(including any Acquired Indebtedness), except for the following:

 

(a)                           Indebtedness of Borrower and any Guarantor if,
immediately after giving effect to the Incurrence of such Indebtedness and the
receipt and application of the proceeds therefrom, (i) the Consolidated Fixed
Charge Coverage Ratio of Borrower and its Subsidiaries would be greater than
2.0:1.0 and (ii) no Default or Event of Default shall have occurred and be
continuing at the time or as a consequence of the Incurrence of such
Indebtedness; and

 

(b)                           Permitted Indebtedness.

 

For purposes of determining compliance with this Section 6.1, (x) the
outstanding principal amount of any Indebtedness shall be counted only once such
that (without limitation) any obligation arising under any Guarantees or
obligations with respect to letters of credit supporting Indebtedness otherwise
included in the determination of such particular amount shall not be included
and (y) except as provided above, in the event that an item of Indebtedness
meets the criteria of more than one of the types of Indebtedness described
above, including categories of Permitted Indebtedness and Section 6.1(a),
Borrower, in its sole discretion, shall classify, and from time to time may
reclassify, all or any portion of such item of Indebtedness and such
Indebtedness need not be permitted solely by reference to one provision of this
Section 6.1 but may be permitted in part by one such provision and in part by
one or more other provisions of this Section 6.1. Notwithstanding anything to
this Section 6.1 or in the definition of “Permitted Indebtedness”, no
Indebtedness shall be Incurred under any ABL Credit Agreement or MSD Term Loan
Agreement except pursuant to and in compliance with clause (a) or (n)(ii) of the
definition of “Permitted Indebtedness”,

 

The accrual of interest, the accretion or amortization of original issue
discount and the payment of interest on Indebtedness in the forms of additional
Indebtedness or payment of dividends on Capital Interests in the forms of
additional shares of Capital Interests with the same terms and

 

33

--------------------------------------------------------------------------------


 

changes in the amount outstanding due solely to the result of fluctuations in
the exchange rates of currencies will not be deemed to be an Incurrence of
Indebtedness or issuance of Capital Interests for purposes of this Section 6.1.

 

Notwithstanding anything to the contrary herein, the maximum amount of
Indebtedness that may be outstanding pursuant to this Section 6.1 will not be
deemed exceeded due to the results of fluctuations in exchange rates or currency
values. For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred.

 

None of Borrower and Guarantors will Incur any Indebtedness that pursuant to its
terms is subordinate or junior in right of payment to any Indebtedness unless
such Indebtedness is subordinated in right of payment to the Obligations to at
least the same extent; provided that Indebtedness will not be considered
subordinate or junior in right of payment to any other Indebtedness solely by
virtue of being unsecured or secured to a greater or lesser extent or with
greater or lower priority.

 

6.2                               Liens.

 

(a)                                 Directly or indirectly, create, incur,
assume or suffer to exist any Liens of any kind on or with respect to the
Collateral except Permitted Collateral Liens; and

 

(b)                                 Subject to Section 6.2(a), directly or
indirectly, create, incur, assume or suffer to exist any Liens of any kind,
other than Permitted Liens, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom other than the Collateral without securing the Obligations and all
other amounts due under this Agreement and the Loan Documents (for so long as
such Lien exists) equally and ratably with (or prior to) the obligation or
liability secured by such Lien.

 

For purposes of determining compliance with this Section 6.2, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category (or portion thereof) of Permitted Liens described in the definition
of “Permitted Liens” but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories (or
portions thereof) of Permitted Liens described in the definition of “Permitted
Liens,” Borrower shall, in its sole discretion, divide, classify or reclassify,
or later divide, classify, or reclassify, such Lien securing such item of
Indebtedness (or any portion thereof) in any manner that complies (based on
circumstances existing at the time of such division, classification or
reclassification) with this Section 6.2. Notwithstanding anything contained in
this Section 6.2 or the definitions of “Permitted Collateral Liens” or
“Permitted Liens”, no Liens shall secure the ABL Obligations, the MSD Term Loan
Obligations, the Notes Obligations, any Additional Notes, any Specified Pari
Passu Ratio Debt, any Junior Debt or any Refinancing Indebtedness in respect
thereof except pursuant to clause (a) of the definition of “Permitted Collateral
Liens”.

 

34

--------------------------------------------------------------------------------


 

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the Incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness.  The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common equity of Borrower or any direct or indirect payment of Borrower,
the payment of dividends on preferred stock in the form of additional shares of
preferred stock of the same class, accretion of original issue discount or
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies or
increases in the value of property securing Indebtedness.

 

6.3                               Restrictions on Fundamental Changes.

 

(a)                                 Consummate any merger, consolidation,
reorganization, or recapitalization, or reclassify its Capital Interests other
than mergers, consolidations and reorganizations (i) between Loan Parties (other
than Borrower, unless Borrower is the surviving entity of such merger,
consolidation or reorganization), (ii) between any Loan Party and any of its
Subsidiaries, and (iii) between non-Loan Parties; provided that, in the case of
clause (ii), such Loan Party is the surviving entity of such merger,
consolidation or reorganization; provided further that in order to consummate an
acquisition that constitutes a Permitted Investment, Borrower and any Loan Party
may form a Subsidiary to consummate such acquisition and such Subsidiary may be
merged into the acquired Person;

 

(b)                                 Liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), except for (i) the liquidation or
dissolution of non-operating Subsidiaries of Borrower with nominal assets and
nominal liabilities, (ii) the liquidation or dissolution of a Loan Party (other
than Borrower) or any of Borrower’s wholly-owned Subsidiaries so long as all of
the remaining assets (including any interest in any Capital Interests) of such
liquidating or dissolving Loan Party or Subsidiary are transferred to a Loan
Party that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of Borrower that is not a Loan Party so long as all
of the remaining assets of such liquidating or dissolving Subsidiary are
transferred to a Loan Party or another non-Loan Party, in each case, that is not
liquidating or dissolving; or

 

(c)                                  Suspend or cease operating a substantial
portion of its or their business, except (i) as permitted pursuant to clauses
(a) or (b) above, (ii) as a result of a transaction permitted pursuant to
Section 6.4 or (iii) as a result of a transaction that does not constitute an
Asset Sale.

 

6.4                               Disposal of Assets.  The Borrower will not,
and will not permit any Subsidiary to, directly or indirectly consummate an
Asset Sale, unless:

 

(1)                                 other than in the case of an Event of Loss,
the Borrower or such Subsidiary, as the case may be, receives consideration at
the time of such Asset Sale at least equal to the Fair Market Value of the
assets sold or otherwise disposed of;

 

35

--------------------------------------------------------------------------------


 

(2)                                 other than in the case of an Event of Loss,
at least 75% of the consideration therefor received by the Borrower or such
Subsidiary, as the case may be, is in the form of cash, Cash Equivalents or
Additional Assets;

 

(3)                                 to the extent that any consideration
received by the Borrower or such Subsidiary in such Asset Sale constitute
securities or other assets that constitute Collateral, such securities or other
assets, including the assets of any Person that becomes a Guarantor as a result
of such transaction, are following their acquisition added to the Collateral
securing the Obligations in accordance with the requirements of the applicable
Loan Documents and the applicable Intercreditor Agreement;

 

(4)                                 no Default or Event of Default shall have
occurred and be continuing at the time of, or would occur after giving effect,
on a pro forma basis, to, such Asset Sale; and

 

(5)                                 the Borrower complies with Section
2.4(d)(ii)(2).

 

Notwithstanding anything to the contrary herein, with respect to any sale,
issuance or other disposition of Capital Interests of a Subsidiary of Borrower
permitted hereby, to the extent such Capital Interests are pledged by a Loan
Party under the Loan Documents, Borrower or its Subsidiaries may only sell,
issue, or otherwise dispose of all (and not less than all) of the Capital
Interests of such Subsidiary of Borrower.

 

6.5                               Change Name. Change Borrower’s or any other
Loan Party’s name, organizational identification number, state of organization,
or organizational identity without giving at least 10 days prior written notice
(or such shorter notice as the Required Lenders may agree to) to Agent of such
change.

 

6.6                               Nature of Business. Engage in any business
other than a Permitted Business.

 

6.7                               Prepayments and Amendments.

 

(a)                                 Except (x) in connection with Refinancing
Indebtedness permitted by Section 6.1 or (y) for any prepayments or payments so
long as the Additional Basket Conditions are met,

 

(i)                                     prepay, redeem, defease, purchase,
repurchase or otherwise acquire prior to the scheduled maturity thereof any
Indebtedness of Borrower and its Subsidiaries for borrowed money of a Loan Party
that is (x) unsecured, (y) contractually by its terms subordinated in right of
payment to the Obligations or (z) secured on a junior lien basis to the Liens
securing the Obligations (including, for the avoidance of doubt, the Notes, any
Additional Notes and any Refinancing Indebtedness with respect thereto) (clauses
(x), (y) and (z) above constituting “Subordinated Indebtedness”; and such
prepayment, redemption, defeasance purchase, repurchase or acquisition being
referred to as “Restricted Junior Debt Payments”), other than: (A) offers to
purchase the Notes in

 

36

--------------------------------------------------------------------------------


 

connection with asset sales pursuant to Section 3.9 of the Notes Indenture, (B)
offers to purchase the Notes in connection with a change of control pursuant to
Section 4.14 of the Notes Indenture, (C) Restricted Junior Debt Payments with
the identifiable net cash proceeds not otherwise applied received by Borrower
from issuance or sale of Qualified Capital Stock or cash equity contributions,
in each case occurring within 120 days prior to such Restricted Junior Debt
Payments, (D) Restricted Junior Debt Payments by conversion into, or by or in
exchange for, Qualified Capital Interests of the Borrower or any of its direct
or indirect parent entities, (E) Permitted Deleveraging Transactions, (F) upon
the occurrence of a Change of Control or an Asset Sale, Restricted Junior Debt
Payments pursuant to provisions substantially similar to those set forth in
Section 2.4(d)(ii)(1) and Section 2.4(d)(ii)(2) (as applicable) in accordance
with the terms of such Subordinated Indebtedness; provided that prior to or
contemporaneously with such payment, the Borrower has made an Offer to Prepay
with respect to the Loans and has repurchased all Loans validly tendered for
payment and not withdrawn in connection therewith, (G) payments of regularly
scheduled principal, interest and, to the extent not otherwise prohibited under
applicable subordination agreement, the payment of fees in connection with the
amendment of any Subordinated Indebtedness or any waiver or consent thereunder,
(H) prepayment of intercompany Indebtedness to a Loan Party; prepayment of
intercompany Indebtedness of a Subsidiary that is not a Loan Party to a
Subsidiary that is not a Loan Party;  and in the absence of a continuing Event
of Default, prepayment of intercompany Indebtedness incurred after the Closing
Date of the Borrower or any Subsidiary to the Borrower or any Subsidiary, (I)
other payments in an aggregate amount since June 18, 2013 not in excess of
$15,000,000 (minus any amount utilized in reliance of the baskets specified
under Section 6.9(k) or clause (o) of “Permitted Investments” definition), and
(J) any such other payment expressly permitted under the applicable
subordination or intercreditor agreement, or

 

(ii)                                  make any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
Obligations if such payment is not permitted at such time under the
subordination terms and conditions, or

 

(b)                                 Directly or indirectly, amend, modify, or
change any of the terms or provisions of:

 

(i)                                     (A) the Notes Obligations unless such
amendment, modification, or change is not prohibited by the terms of the
ABL-Notes Intercreditor Agreement, (B) the ABL Obligations unless any such
amendment,

 

37

--------------------------------------------------------------------------------


 

modification or change that is not prohibited by the terms of the Closing Date
Intercreditor Agreement, (C) the MSD Term Loan Documents unless such amendment,
modification or change is not prohibited by the terms of the Closing Date
Intercreditor Agreement, or (D) any Specified Pari Passu Ratio Debt or Junior
Debt unless such amendment, modification or change is not prohibited by the
terms of the intercreditor agreement with respect thereto; or

 

(ii)                                  the Governing Documents of any Loan Party
or any of its Subsidiaries if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders.

 

6.8                               [Reserved].

 

6.9                               Restricted Junior Payments. Make any
Restricted Junior Payment; provided, however, that, so long as it is permitted
by law:

 

(a)                           so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom, Borrower may make
distributions to current or former employees, officers, or directors of Borrower
or any Subsidiary (or any spouses, ex-spouses, trusts or estates of any of the
foregoing) on account of redemptions, purchase, retirement or other acquisition
for value of Capital Interests of Borrower or the direct or indirect parent of
Borrower held by such Persons, so long as either: (A)(1) the aggregate amount of
such redemptions, purchases, retirement, other acquisitions for value, or
payments made by Borrower in cash since June 18, 2013 does not exceed the sum of
(x) $2,500,000 in any fiscal year (provided that if less than $2,500,000 is used
for such purposes in any fiscal year, any unused amounts may be carried forward
for use in one or more future periods; provided, further, that the aggregate
amount of repurchases made pursuant to this clause (A)(1)(x) may not exceed
$5,000,000 in any fiscal year); plus (y) the cash proceeds of key man life
insurance policies received by Borrower and its Subsidiaries after June 18, 2013
(it being understood that Borrower may elect to apply all or any portion of the
aggregate increase contemplated by this clause (A)(1)(y) in any calendar year);
or (B) otherwise the Additional Basket Conditions are met;

 

(b)                           Borrower may make distributions to current or
former employees, officers, or directors of Borrower or any Subsidiary (or any
spouses, ex-spouses, trusts or estates of any of the foregoing), solely in the
form of forgiveness of Indebtedness of such Persons owing to Borrower on account
of repurchases of the Capital Interests of Borrower or the direct or indirect
parent of Borrower held by such Persons; provided that such Indebtedness was
incurred by such Persons solely to acquire Capital Interests of Borrower or the
direct or indirect parent of Borrower;

 

(c)                            so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom and the Additional
Basket Conditions are met, Borrower may make distributions or payments
(including payments in respect of Redeemable Capital Interests);

 

38

--------------------------------------------------------------------------------


 

(d)                                 Borrower may make distributions or other
dividends to its parent entities for (i) corporate franchise taxes of such
parent entities and taxes actually owed by Borrower or the consolidated group of
the Borrower and its Subsidiaries, (ii) reasonable legal, accounting and other
professional fees and expenses, and other out of pocket third party transactions
expenses not owing to lenders, noteholders or their agents or trustees
(including, to the extent applicable, printer costs, filing fees, rating costs
and appraisals), in each case in connection with an initial public offering of
such parent entity, follow-on offerings, or other financing transactions that
are deleveraging events for such parent entity and its Subsidiaries, in an
aggregate amount not to exceed $10.0 million, (iii) costs incurred to comply
with Borrower’s or its parent entities’ reporting obligations under federal or
state laws or as required to comply with the ABL Loan Documents, the Notes
Documents, the documentation for Additional Notes, the documentation for the PIK
Toggle Notes, the MSD Term Loan Documents, the Specified Pari Passu Ratio Debt,
the Junior Debt or the Loan Documents, (iv) other customary corporate overhead
expenses of such parent entity in the ordinary course of business to the extent
attributable to the operations and activities of the Borrower and its
Subsidiaries; and (v) purchase consideration with respect to an Acquisition
permitted under this Agreement; provided that in no event shall any amount be
dividended or otherwise distributed pursuant to this clause (d) to make payment
of any principal, interest, fees, costs, expenses or other amount under the PIK
Toggle Notes;

 

(e)                                  [RESERVED];

 

(f)                                   the payment of any dividend or other
distribution on, or the consummation of any irrevocable redemption of, Capital
Interests in Borrower within 60 days after declaration or setting the record
date for redemption thereof, as applicable, if at such date such payment would
not have been prohibited by the provisions of this Section 6.9;

 

(g)                                  the retirement of any Capital Interests of
Borrower or any direct or indirect parent of Borrower by conversion into, or by
or in exchange for, Qualified Capital Interests, or out of net cash proceeds of
the issuance or sale (other than to a Subsidiary of Borrower) of Qualified
Capital Interests of Borrower or equity contribution into the Borrower occurring
within 60 days prior to such retirement, or the making of other Restricted
Junior Payments out of the net cash proceeds of capital contributions or the
issuance or sale (other than to a Subsidiary of Borrower) of Qualified Capital
Interests of Borrower occurring within 60 days of such Restricted Junior
Payment;

 

(h)                                 repurchase of Capital Interests of Borrower
deemed to occur upon the exercise of stock options, warrants or other
convertible or exchangeable securities to the extent such Capital Interests
represents a portion of the exercise price of those stock options, warrants or
other convertible or exchangeable securities or repurchase of such Capital
Interests to the extent the proceeds of such repurchase are used to pay taxes
incurred by the holder thereof as a result of the issuance or grant thereof;

 

(i)                                     cash payment, in lieu of issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for the Capital Interests of
Borrower or a Subsidiary thereof;

 

39

--------------------------------------------------------------------------------


 

(j)                                    the declaration and payment of dividends
on the Borrower’s common stock (or the declaration and payment of dividends to
any direct or indirect parent entity to fund a payment of dividends on such
entity’s common stock), following any Qualified Equity Offering after the date
hereof, of up to 6% per annum of the net cash proceeds received by or
contributed to the Borrower in the form of Qualified Capital Interests or cash
capital contribution in or from such offering to the extent not otherwise
applied or utilized in the business of Borrower and its Subsidiaries;

 

(k)                                 other Restricted Junior Payments in an
aggregate amount since June 18, 2013 not in excess of $15,000,000 (minus any
amount utilized in reliance of the baskets specified under Section 6.7(a)(i)(I)
and clause (o) of “Permitted Investments” definition); and

 

(l)                                     dividends or other distributions by
Borrower to the PIK Toggle Issuer made in lieu of a Specified Intercompany Loan
or a direct purchase or acquisition of PIK Toggle Notes solely for purposes of
the PIK Toggle Issuer directly purchasing or acquiring PIK Toggle Notes in a
Permitted Deleveraging Transaction, in any event, so long as (1) the cash
proceeds from such dividend or other distribution are used by the PIK Toggle
Issuer to purchase or acquire and cancel such PIK Toggle Notes upon the
consummation of such purchase or acquisition and are not used for any other
purpose; and (2) to the extent such cash proceeds are cash proceeds from the
Loans, such cash proceeds are used by the PIK Toggle Issuer, within 120 days
after the Closing Date, to purchase or acquire and cancel such PIK Toggle Notes
upon the consummation of such purchase or acquisition and are not used for any
other purpose.

 

Notwithstanding the foregoing or anything else herein to the contrary, in no
event shall any Restricted Junior Payment be made by Borrower or any of its
Subsidiaries, directly or indirectly, the proceeds of which are used to prepay,
redeem, defease, purchase, repurchase or otherwise acquire PIK Toggle Notes, or
to pay any fees or interest in cash with respect thereto, other than pursuant to
clause (l) above.

 

6.10                        Accounting Methods. Modify or change its fiscal year
or its method of accounting (other than as may be required to conform to GAAP).

 

6.11                        Investments.  Except for Permitted Investments,
directly or indirectly, make or acquire any Investment.  Notwithstanding the
foregoing or anything else herein to the contrary, in no event shall PIK Toggle
Notes, Notes, or Additional Notes, directly or indirectly, be prepaid, redeemed,
defeased, purchased, repurchased or otherwise acquired by the Borrower or any of
its Subsidiaries other than pursuant to a Permitted Deleveraging Transaction
(including through a dividend or other distribution pursuant to Section 6.9(l)
or a Specified Intercompany Loan), Section 6.7(a)(i), or clause (l) of the
definition of “Permitted Investments”.

 

6.12                        Transactions with Affiliates. Directly or indirectly
consummate or permit to exist any transaction with any Affiliate of Borrower or
any of Subsidiary of Borrower except for:

 

(a)                                 transactions (other than the payment of
management, consulting, monitoring, or advisory fees) between Borrower or its
Subsidiaries, on the one hand, and any Affiliate of Borrower or such Subsidiary,
on the other hand (each, an “Affiliate Transaction”), so long as such
transactions (i)are no less favorable, taken as a whole, to Borrower or such

 

40

--------------------------------------------------------------------------------


 

Subsidiary, as applicable, than would be obtained in an arm’s length transaction
with a non-Affiliate, (ii) with respect to any Affiliate Transaction or series
of related Affiliate Transactions involving aggregate consideration in excess of
$5,000,000, the Borrower delivers to the Administrative Agent a resolution
adopted in good faith by the Board of Directors of the Borrowing approving such
Affiliate Transaction and set forth in an officers’ certificate signed by the
Chief Financial Officer, the Chief Executive Officer or other senior officer of
the Borrower certifying that such Affiliate Transaction complies with clause
(i) above; and (iii) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$20,000,000, the Borrower must obtain and deliver to the Administrative Agent a
written opinion of a nationally recognized investment banking, accounting or
appraisal firm stating that the transaction is fair to the Borrower or such
Subsidiary, as the case may be, from a financial point of view;

 

(b)                           any customary indemnity provided for the benefit
of directors (or comparable managers), officers, employees and agents of
Borrower or such Subsidiary;

 

(c)                            the payment (and any agreement, plan or
arrangement relating thereto) of reasonable compensation (including bonuses),
costs, expenses, severance, or employee benefit arrangements (including
retirement, health, option, deferred compensation and other benefit plans) to
employees, officers, and directors of Borrower and its Subsidiaries in the
ordinary course of business;

 

(d)                           loans and advances to employees, directors,
officers and consultants in the ordinary course of business in an aggregate
principal amount not to exceed $500,000 at any time outstanding;

 

(e)                            transactions entered into between or among the
Loan Parties and/or their Subsidiaries;

 

(f)                             any agreement or arrangement described on
Schedule 6.12 and any amendment, modification, extension or replacement of such
agreement or arrangement so long as such amendment, modification, extension or
replacement (x) is not less favorable in any material respect to Borrower or any
Subsidiary, taken as a whole, as the original agreement as in effect on the date
hereof as determined in good faith by such Person  or (y) is an amendment,
modification, extension or replacement of any agreement or arrangement for
payments of a type described in clause (c) above made in the ordinary course of
business,

 

(g)                            transactions permitted by Section 6.3,
Section 6.7, Section 6.9, clause (a), (b), (d)(v), (j), (l) or (n) of the
definition  of “Permitted Investments”, Section 6.14 or any Permitted
Intercompany Advance,

 

(h)                           the existence of, or the performance by Borrower
or any of its Subsidiaries of its obligations under the terms of, any
stockholders agreement (including any registration rights agreement) to which it
is a party as of the date hereof and any similar agreements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
Borrower or any of its Subsidiaries of obligations under, any future amendment
to any such existing agreement or any similar agreement entered into after the
date hereof shall only be

 

41

--------------------------------------------------------------------------------


 

permitted by this clause (h) to the extent that the terms of any such amendment
or new agreement are not otherwise disadvantageous in any material respect to
the Lenders when taken as a whole as compared to the original agreement in
effect on the date hereof,

 

(i)                               any agreement between any Person and an
Affiliate of such Person existing at the time such Person is acquired by or
merged into Borrower or its Subsidiary; provided that such agreement was not
entered into in contemplation of such acquisition or merger, or any amendment
thereto so long as such amendment, extension or modification is not more
disadvantageous to the Lenders in any material respect,

 

(j)                              transactions in which the Borrower delivers to
Agent a written opinion from a nationally recognized investment banking,
accounting or appraisal firm to the effect that the transaction is fair, from a
financial point of view, to the Borrower and any relevant Subsidiaries;

 

(k)                           the issuance of Qualified Capital Interests of the
Borrower otherwise permitted hereunder and the granting of registration and
other customary rights in connection therewith; any contribution of capital to
the Borrower; and

 

(l)                               the Transactions and the payment of all fees
and expenses related thereto.

 

6.13                        Use of Proceeds.  Use the proceeds of any loan made
hereunder for any purpose other than for working capital and general corporate
purposes (including at the Borrower’s option but subject to the other terms of
this Agreement, for financing the repurchase of the PIK Toggle Notes and for
financing the repurchase of the Notes to the extent permitted under this
Agreement); provided that, no part of the proceeds of the loans made to Borrower
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock or for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the United States Federal Reserve.

 

6.14                        [Reserved].

 

6.15                        [Reserved].

 

6.16                        [Reserved].

 

6.17                        Inventory and Equipment with Bailees. Store the
Inventory or Equipment (other than Vehicles or Equipment out for repair, and any
parts to be used for such repairs of Borrower or its Subsidiaries) at any time
now or hereafter with a bailee, warehouseman, or similar party, unless, if the
net book value of such Collateral located at such third party location exceeds
$500,000, the third party has been notified of Agent’s security interest to the
extent a similar notice has been provided pursuant to the requirements under the
ABL Credit Agreement and the MSD Term Loan Agreement.

 

6.18                        ERISA.  Except for (x) the matters described on
Schedule 4.31 and (y) any other conditions, events or transactions that
collectively could not reasonably be expected to result in a Material Adverse
Change: (a) allow or cause or permit any ERISA Affiliate to allow any condition
to exist in connection with any Pension Plan subject to Title IV of ERISA which
could

 

42

--------------------------------------------------------------------------------


 

reasonably be expected to constitute grounds for the PBGC to institute
proceedings to have such Pension Plan terminated or a trustee appointed to
administer such Pension Plan; and (b) neither Borrower nor any Subsidiary shall
engage in, or permit to exist or occur, or permit any ERISA Affiliate to engage
in, or permit to exist or occur, any other condition, event or transaction with
respect to any Pension Plan which could result in a Loan Party or any ERISA
Affiliate incurring any liability, fine or penalty.

 

7.                                      [RESERVED].

 

8.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1                               Payments. If any Loan Party fails to pay
(a) when due and payable, or when declared due and payable, (i) all or any
portion of the Obligations consisting of interest and such failure continues for
a period of 5 Business Days, (ii) reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding (or which would have accrued but for
the commencement of such Insolvency Proceeding), regardless of whether allowed
or allowable in whole or in part as a claim in any such Insolvency Proceeding),
and such failure continues for a period of 10 days after the date on which
written notice thereof is given to Borrower by Agent, or (iii) all or any
portion of the principal of the Obligations or (b) the Loans, interest or
applicable prepayment premium when and as required pursuant to an Offer to
Prepay made pursuant to Section 2.4(d)(ii) or when due pursuant to
Section 2.4(d)(iii);

 

8.2                               Covenants. If any Loan Party or any of its
Subsidiaries:

 

(a)                           fails to perform or observe any applicable
covenant or other agreement contained in any of (i) Sections 5.3 (solely with
respect to the existence of the Borrower), 5.6, 5.7 (solely if any Loan Party
refuses to allow Agent or its representatives or agents to visit such Loan
Party’s properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss such Loan Party’s affairs, finances,
and accounts with officers and employees of such Loan Party), or 5.17 of this
Agreement, (ii) Sections 6.1 through 6.14 of this Agreement, (iii) Section 6.18
of this Agreement, or (iv) Section 6 of the Security Agreement;

 

(b)                           fails to perform or observe any covenant or other
agreement contained in any of Sections 5.1, 5.3 (other than with respect to the
existence of the Borrower), 5.4, 5.5, and 5.8 of this Agreement and such failure
continues for a period of 10 days after the earlier of

 

(i)                                     the date on which such failure shall
first become known to any senior officer of a Loan Party or

 

(ii)                                  the date on which written notice thereof
is given to Borrower by Agent; or

 

43

--------------------------------------------------------------------------------


 

(c)                            fails to perform or observe any covenant or other
agreement contained in this Agreement, or in any of the other Loan Documents, in
each case, other than any such covenant or agreement that is the subject of
another provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any senior officer of a Loan Party or (ii) the date on which written notice
thereof is given to Borrower by Agent;

 

8.3                               Judgments. If one or more  judgments, orders,
or awards for the payment of money involving an aggregate amount of $10,000,000,
or more (except to the extent covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
is entered or filed against Borrower or any of its Subsidiaries, or with respect
to any of their respective assets, and either (a) there is a period of 60
consecutive days at any time after the entry of any such judgment, order, or
award during which (1) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

 

8.4                               Voluntary Bankruptcy, etc. If an Insolvency
Proceeding is commenced by Borrower or any of its Subsidiaries that is a
Significant Subsidiary;

 

8.5                               Involuntary Bankruptcy, etc. If an Insolvency
Proceeding is commenced against Borrower or any of its Subsidiaries that is a
Significant Subsidiary and any of the following events occur: (a) Borrower or
such Subsidiary that is a Significant Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed or stayed within 60 calendar days of
the date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, Borrower or its
Subsidiary that is a Significant Subsidiary, or (e) an order for relief shall
have been issued or entered therein;

 

8.6                               [Reserved].

 

8.7                               Default Under Other Agreements. If there is
(a) an Event of Default as defined in the Notes Documents; (b) a default in one
or more agreements to which a Loan Party or any of its Subsidiaries is a party
with one or more third Persons relative to a Loan Party’s or any of its
Subsidiaries’ Indebtedness involving an aggregate principal amount of
$10,000,000 or more (other than Indebtedness under the ABL Credit Agreement and
the MSD Term Loan Agreement and their respective Refinancing Indebtedness
incurred pursuant to clause (l) of “Permitted Indebtedness” definition, and
Hedging Obligations), and such default (after giving effect to any grace period
therefor) (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder; (c) the occurrence of any event of default (after giving effect any
grace period therefor) with respect to any Hedge Agreement,  if the effect of
such event of default after giving effect any grace period therefor) is to cause
or to permit the counterparty under any such Hedge Agreement, to cause a Hedge
Termination Value

 

44

--------------------------------------------------------------------------------


 

having an aggregate principal amount in excess of $10,000,000 to become or be
declared immediately due and payable prior to its maturity; (d) an Event of
Default as defined in the Existing ABL Credit Agreement or the MSD Term Loan
Agreement which shall have resulted in the acceleration of the maturity of the
Indebtedness thereunder; (e) a default on the payment of any principal due under
the Existing ABL Credit Agreement or the MSD Term Loan Agreement, as applicable,
on the stated maturity date thereof; (f) a default on the payment of any other
principal payment (other than as set forth in clause (e) above) required by, or
interest due under, the Existing ABL Credit Agreement or the MSD Term Loan
Agreement that results in acceleration of the Indebtedness thereunder or
continues for more than 30 days after the earlier of notice of such default from
the Existing ABL Agent or the MSD Term Loan Agreement or a senior officer of
Borrower having knowledge of such default); and (g) an “Event of Default” as
defined in the Existing ABL Credit Agreement or the MSD Term Loan Agreement
(other than as described in clauses (d), (e) or (f) above); provided that,
notwithstanding the foregoing, solely with respect to clause (b), clause (c) and
clause (g) of this Section 8.7, if such default, event of default or “Event of
Default” (as applicable) is waived or cured in accordance with the applicable
underlying governing agreements or provisions of the Existing ABL Credit
Agreement or the MSD Term Loan Agreement, as applicable, the applicable Event of
Default under this Section 8.7(b), 8.7(c) or 8.7(g), as applicable, will also be
deemed automatically waived or cured, regardless of whether or not Agent or any
Lender has exercised any of its remedies in connection therewith. If the
Obligations have been accelerated solely as a result of an Event of Default
arising based on clause (b), clause (c) or clause (g) of this Section 8.7 (which
for the avoidance of doubt, shall not include an acceleration of the Obligations
due to any other clause of this Section 8.7 (including, clauses (d), (e) or
(f) above)) and such Event of Default is waived or cured as a result of giving
effect to the proviso set forth in this Section 8.7, then the Agent and the
Lenders will rescind such acceleration and deliver any documents to Borrower to
evidence such rescission.

 

8.8                               Representations, etc. If any warranty,
representation, certificate or notice made herein or in any other Loan Document
or in a certificate or notice delivered pursuant to this Agreement or any other
Loan Document (other than projections and other forward-looking information,
forward-looking pro formas, and general industry and economic information)
including, for the avoidance of doubt any certificates or notices delivered
pursuant to Section 5.1 or 5.2 or Schedule 3.1, proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

 

8.9                               Guaranty. If the obligation of any Guarantor
that is a Significant Subsidiary under the Guaranty is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
thereunder or of this Agreement);

 

8.10                        Security Documents. If the Security Agreement or any
other Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected and, subject to Permitted Collateral
Liens and Permitted Liens which are permitted to be prior pursuant to the terms
of any applicable Loan Document, first priority Lien on any material portion of
the Collateral covered thereby, except (a) as a result of a disposition of the
applicable

 

45

--------------------------------------------------------------------------------


 

Collateral in a transaction permitted under this Agreement, or (b) as the result
of an action or failure to act on the part of Agent; or

 

8.11                        Loan Documents. The validity or enforceability of
any material provisions of the Loan Document shall at any time for any reason
(other than solely as the result of an action or failure to act on the part of
Agent) be declared to be null and void, or a proceeding shall be commenced by a
Loan Party or its Subsidiaries, or by any Governmental Authority having
jurisdiction over a Loan Party or its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny in writing that such Loan Party or its Subsidiaries has any liability
or obligation purported to be created under any Loan Document (other than as a
result of repayment in full of the Obligations).

 

9.                                      RIGHTS AND REMEDIES.

 

9.1                               Rights and Remedies. Upon the occurrence and
during the continuation of an Event of Default, Agent may, and, at the
instruction of the Required Lenders, shall (in each case under clauses (a) or
(b) by written notice to Borrower), in addition to any other rights or remedies
provided for hereunder or under any other Loan Document or by applicable law, do
any one or more of the following:

 

(a)                           declare the principal of, and any and all accrued
and unpaid interest and fees in respect of the Loans, the Applicable Premium,
and, if any, all other premiums thereon, and all other Obligations, whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrower shall be obligated to repay all of such Obligations in
full, together with the Applicable Premium, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by Borrower; and

 

(b)                           exercise all other rights and remedies available
to Agent or the Lenders under the Loan Documents or applicable law.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations and all premiums thereon, including any
Prepayment Premium, whether evidenced by this Agreement or by any of the other
Loan Documents, shall automatically become and be immediately due and payable
and Borrower shall automatically be obligated to repay all of such Obligations
in full, together with the Prepayment Premium, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by Borrower.
Borrower acknowledges, and the parties hereto agree, that each Lender has the
right to maintain its investment in the Loans free from repayment by Borrower
(except to the extent of repayment and except as herein specifically provided
for) and that the provision for payment of a premium by Borrower in accordance
with Section 2.4(d) hereof in the event that the Loans are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

46

--------------------------------------------------------------------------------


 

9.2                               Remedies Cumulative. The rights and remedies
of the Lender Group under this Agreement, the other Loan Documents, and all
other agreements shall be cumulative. The Lender Group shall have all other
rights and remedies not inconsistent herewith as provided under the Code, by
law, or in equity. No exercise by the Lender Group of one right or remedy shall
be deemed an election, and no waiver by the Lender Group of any Event of Default
shall be deemed a continuing waiver. No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

 

10.                               WAIVERS; INDEMNIFICATION.

 

10.1                        Demand; Protest; etc. Except for notice requirements
expressly set forth in the Loan Documents, Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which Borrower may in any way be liable.

 

10.2                        The Lender Group’s Liability for Collateral.
Borrower hereby agrees that: (a) so long as Agent complies with its obligations,
if any, under the Code, the Lender Group shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower.

 

10.3                        Indemnification. Borrower shall pay, indemnify,
defend, and hold Agent-Related Persons, the Lender-Related Persons, and each
Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all documented (with itemized invoice) and reasonable fees and out-of-pocket
disbursements of attorneys of outside counsel, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery, (provided that Borrower
shall not be liable for costs and expenses (including attorney fees) of any
Lender (other than Solus Alternative Asset Management LP or any of its
Affiliates) incurred in advising, structuring, drafting, reviewing or
administering the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and its Subsidiaries’ compliance with
the terms of the Loan Documents (provided, however, that the indemnification in
this clause (a) shall not extend to (i) disputes solely between or among the
Lenders that do not involve any acts or omissions of any Loan Party, or
(ii) disputes solely between or among the Lenders and their respective
Affiliates that do not involve any acts or omissions of any Loan Party; it being
understood and agreed that the indemnification in this clause (a) shall extend
to Agent (but not the Lenders) relative to disputes between or among the Agent
on the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any Taxes or any costs attributable to Taxes, which
shall be governed by Section

 

47

--------------------------------------------------------------------------------


 

16), (b) with respect to any actual or prospective investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, the making of any
Loans hereunder, or the use of the proceeds of the Loans (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any Properties or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such Properties (each and all of
the foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall not have any obligation to any Indemnified
Person under this Section 10.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents. This provision shall
survive the termination of this Agreement, the repayment in full of the
Obligations and, as to an Agent that has resigned or been removed, the
resignation or removal of such Agent. If any Indemnified Person makes any
payment to any other Indemnified Person with respect to an Indemnified Liability
as to which Borrower was required to indemnify the Indemnified Person receiving
such payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
electronic mail (at such email addresses as a party may designate in accordance
herewith) or overnight courier. In the case of notices or demands to Borrower or
Agent, as the case may be, they shall be sent to the respective address set
forth below:

 

If to Borrower:                                                              
JACK COOPER HOLDINGS CORP.

1100 Walnut Street, Suite 2400
Kansas City, MO 64106
Attn: Chief Executive Officer
Email: mriggs@jackcooper.com



with copies to (which shall not constitute notice):

 

JACK COOPER HOLDINGS CORP.

630 Kennesaw Due West Road
Kennesaw, GA 30152
Attn: Legal Department
Email: tciupitu@jackcooper.com

 

48

--------------------------------------------------------------------------------


 

King & Spalding LLP

1185 Avenue of the Americas

New York, NY 10036

Attn: Cecilia Hong, Esq.

chong@kslaw.com

 

If to
Agent:                                                                                
Wilmington Trust, National Association

1110 North Market Street
Wilmington, Delaware 19890

Attn: Jennifer K. Anderson
jkanderson@wilmingtontrust.com

 

with copies to:                                                                 
Alston & Bird LLP
101 South Tryon Street, Suite 4000
Charlotte, NC 28280
Attn: Jason Solomon, Esq.
jason.solomon@alston.com

 

If to
Lender:                                                                          
c/o Solus Alternative Asset Management LP

410 Park Avenue

New York, NY 10022

Attention: Tom Higbie & Jon Zinman

E-mail: thigbie@soluslp.com; jzinman@soluslp.com

 

and:

 

Kirkland & Ellis LLP

555 California Street

San Francisco, CA 94104

Attention: Samantha Good, P.C. & Brian Ford

E-Mail: Samantha.good@kirkland.com;

bford@kirkland.com

 

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received and
(b) notices by electronic mail shall be deemed received upon the sender’s
receipt of an acknowledgment from the intended recipient (such as by the “return
receipt requested” function, as available, return email or other written
acknowledgment).

 

If any notice, disclosure or report is required to be delivered pursuant to the
terms of this Agreement or any other Loan Document on a day that is not a
Business Day, such notice,

 

49

--------------------------------------------------------------------------------


 

disclosure or report shall be deemed to have been required to be delivered on
the immediately following Business Day.

 

12.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE.

 

(a)                           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)                           EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
THE RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
OR, TO THE EXTENT PERMITTED BY LAW, SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING,  ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

 

(c)                            TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY

 

50

--------------------------------------------------------------------------------


 

CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). BORROWER
AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)                           NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST
AGENT, ANY LENDER, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

 

13.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1                        Assignments and Participations.

 

(a)                           With the prior written consent of Agent, which
consent of Agent shall not be unreasonably withheld, delayed or conditioned,
and, in each case, consent shall not be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than individuals)
of a Lender, any Lender may assign and delegate to one or more assignees (each,
an “Assignee” (provided, however, that no Loan Party or Affiliate of a Loan
Party shall be permitted to become an Assignee except pursuant to
Section 13.1(i)) all or any portion of the Obligations and the other rights and
obligations of such Lender hereunder and under the other Loan Documents, in a
minimum amount (unless waived by Agent) of $1,000,000 (except such minimum
amount shall not apply to (x) an assignment or delegation by any Lender to any
other Lender or an Affiliate of any Lender or (y) a group of new Lenders, each
of which is an Affiliate of each other or a Related Fund of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $1,000,000); provided, however, that Borrower and Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Borrower and Agent by such Lender and the
Assignee, (ii) such Lender and its Assignee have delivered to Borrower and Agent
an Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii)

 

51

--------------------------------------------------------------------------------


 

unless waived by Agent in its sole discretion, the assigning Lender or Assignee
has paid to Agent for Agent’s separate account a processing fee in the amount of
$3,500.

 

(b)                           From and after the date that Agent notifies the
assigning Lender (with a copy to Borrower) that it has received an executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a “Lender” and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
however, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 17.9(a).

 

(c)                            By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the Assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(iii) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(v) such Assignee appoints and authorizes Agent to take such actions and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent, by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

 

(d)                           Immediately upon Agent’s receipt of the required
processing fee, if applicable, and delivery of notice to the assigning Lender
pursuant to Section 13.1(b), this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of Obligations owing to the Lenders
arising therefrom.

 

52

--------------------------------------------------------------------------------


 

(e)                            (i) Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in all or any portion of its Obligations
and the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender shall remain a “Lender” for all purposes of this Agreement
and the other Loan Documents and the Participant receiving the participating
interest in the Obligations and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrower hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections of Borrower or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

 

(ii)                                  Each Participant shall be entitled to
additional payments from Borrower pursuant to Section 16.1 as if such
Participant were a Lender (and subject to the requirements and limitations
imposed on such Lender with respect to such additional payments, including the
requirements under Section 16.2 (it being understood that the documentation
required under Section 16.2 shall be delivered to the participating Lender and
if additional amounts are required to be paid pursuant to Section 16, to the
Borrower and the Agent)).. Each Originating Lender shall be entitled to continue
receiving additional payments from Borrower pursuant to Section 16.1 with
respect to any Loan notwithstanding the fact that such Originating

 

53

--------------------------------------------------------------------------------


 

Lender has assigned a Participation in such Loan to a Participant if such
Originating Lender is treated as the beneficial owner for U.S. income Tax
purposes (and other applicable Tax purposes) of the portion of the Loan with
respect to which a participation is made.

 

(iii)                               Each Originating Lender shall maintain, as a
non-fiduciary agent of Borrower, a register (the “Participant Register”) as to
the participations granted and transferred under Section 13.1(e)(i) containing
the same information specified in Section 2.3(c) on the Register as if the each
Participant were a Lender; provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any loans or its other obligations under any Loan Document) to any person except
to the extent that such disclosure is necessary to establish that such loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
Notwithstanding anything in the Agreement to the contrary, any participation
made pursuant to Section 13.1(e)(i) shall be effective only upon appropriate
entries with respect thereto being made in the Participant Register. This
Section 13.1(e)(iii) shall be construed so that the Loans are at all times
maintained in “registered form” within the meanings of Sections 163(f),
871(h)(2) and 881(c)(2) of the IRC and any related regulations (and any
successor provisions).

 

(f)                             In connection with any such assignment or
participation or proposed assignment or participation or any grant of a security
interest in, or pledge of, its rights under and interest in this Agreement, a
Lender may, subject to the provisions of Section 17.9, disclose all documents
and information which it now or hereafter may have relating to Borrower and its
Subsidiaries and their respective businesses.

 

(g)                            Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

(h)                           [RESERVED]

 

(i)                               Notwithstanding anything to the contrary
contained herein, any Lender may assign all or any portion of its Loans
hereunder to any Person who, after giving effect to such assignment, would be an
Affiliated Lender;

 

(i)                                     the assigning Lender and the Affiliated
Lender purchasing such Lender’s Loans, as applicable, shall execute and deliver
to Agent an Affiliated Lender Assignment and Assumption in lieu of an Assignment
and Assumption;

 

54

--------------------------------------------------------------------------------


 

(ii)                                  Affiliated Lenders will not (A) have the
right to receive information, reports or other materials provided solely to
Lenders by the Agent or any other Lender, except to the extent made available to
Borrower, (B) be permitted to attend (including by telephone) any meeting (or
portion thereof) or discussions (or portion thereof) attended solely by Agent or
any Lender or among Lenders to which the Loan Parties or their representatives
(or any subset thereof) are not invited, (C) receive advice of counsel to Agent
or any Lender or challenge Agent’s or any Lender’s attorney client privilege, or
(D) be permitted to access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of Agent or
the Lenders (it being understood and agreed that notices of borrowings, notices
of prepayments and other administrative notices in respect of the Loans of
Affiliated Lenders required to be delivered to Lenders pursuant to Section 2
shall be delivered directly to such Affiliated Lender);

 

(iii)                               at the time of such assignment and after
giving effect to such assignment, the Affiliated Lenders shall not, in the
aggregate, hold Loans with an aggregate principal amount in excess of 30% of the
principal amount of all Loans then outstanding;

 

(iv)                              (A) for purposes of any amendment, waiver or
modification of this Agreement or any other Loan Document, each Affiliated
Lender will be deemed to have consented in the same proportion as the Lenders
that are not Affiliated Lenders consented to such matter, unless such amendment,
waiver or modification requires the consent of all or all affected Lenders and
affects such Affiliated Lender (in its capacity as a Lender) more than other
Lenders in a disproportionately adverse manner, (B) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Insolvency
Proceeding (a “Reorganization Plan”), each Affiliated Lender hereby agrees
(x) not to vote on such Reorganization Plan, (y) if such Affiliated Lender does
vote on such Reorganization Plan notwithstanding the restriction in the
foregoing clause (x), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other debtor relief laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Reorganization Plan in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other debtor relief laws) and (z) not to
contest any request by any party for a determination by the bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (y), in each case under this clause (iv)(B) unless such Reorganization
Plan affects

 

55

--------------------------------------------------------------------------------


 

such Affiliated Lender (in its capacity as a Lender) more than other Lenders in
a disproportionately adverse manner, and (C) each Affiliated Lender hereby
irrevocably appoints Agent (such appointment being coupled with an interest) as
such Affiliated Lender’s attorney-in-fact, with full authority in the place and
stead of such Affiliated Lender and in the name of such Affiliated Lender
(solely in respect of Loans and not in respect of any other claim or status such
Affiliated Lender may otherwise have), from time to time in Agent’s discretion
to take any action and to execute any instrument that Agent may deem reasonably
necessary or appropriate to carry out the provisions of this clause (iv),
including to ensure that any vote of such Affiliated Lender on any
Reorganization Plan is withdrawn or otherwise not counted; and

 

(v)                                 if such Affiliated Lender subsequently
assigns the Loans acquired by it in accordance with this Section 13.1(i) such
potential Lender shall have delivered to such Affiliated Lender written
assurance that it is a sophisticated investor and is willing to proceed with
such assignment.

 

Each Lender participating in any assignment to or from an Affiliated Lender
acknowledges and agrees that in connection with such assignment, (1) the
Affiliated Lender then may have, and later may come into possession of MNPI,
(2) such Lender has independently and, without reliance on the Affiliated
Lenders or any of its Subsidiaries, Borrower or any of its Subsidiaries, or
Agent, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into such assignment, (3) no
Affiliated Lender or any of its Subsidiaries, Borrower or any of its
Subsidiaries shall be required to make any representation that it is not in
possession of MNPI, (4) none of Affiliated Lender or its Affiliates, Borrower or
any of its Subsidiaries or Affiliates, or Agent shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against any Affiliated Lender or Affiliate
thereof, Borrower or any of its Subsidiaries or Affiliates and Agent, under
applicable laws or otherwise, with respect to the nondisclosure of the MNPI and
(5) that the MNPI may not be available to Agent or the Lenders.  Each Affiliated
Lender agrees to notify Agent promptly (and in any event within ten
(10) Business Days) if it acquires any Person who is also a Lender, and each
Lender agrees to notify the Agent promptly (and in any event within ten
(10) Business Days) if it becomes an Affiliated Lender.

 

To the extent not previously disclosed to Agent, Borrower shall, upon reasonable
request of Agent, report to Agent the amount of Loans held by Affiliated Lenders
and the identity of such holders.

 

(j)                                    (i)  Notwithstanding anything in
Section 14.1 or the definition of “Required Lenders” to the contrary, for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan Document
or (iii) directed or required Agent or any Lender to undertake any action (or
refrain from taking any action) with

 

56

--------------------------------------------------------------------------------


 

respect to or under any Loan Document (collectively, “Required Lender Consent
Items”), an Affiliated Lender shall be deemed to have voted its interest as a
Lender in the same proportion as the allocation of voting with respect to such
matter by Lenders who are not Affiliated Lenders, unless the result of such
Required Lender Consent Item would deprive such Affiliated Lender of its pro
rata share (compared to Lenders which are not Affiliated Lenders) of any
payments to which such Affiliated Lender is entitled under the Loan Documents
without such Affiliated Lender providing its consent or such Affiliated Lender
(in its capacity as a Lender) is otherwise affected thereby in a
disproportionately adverse manner compared to Lenders which are not Affiliated
Lenders (in which case for purposes of such vote such Affiliated Lender shall
have the same voting rights as other Lenders which are not Affiliated Lenders).

 

(ii)                                  Agent or any Lender shall not have any
liability to an Affiliated Lender with respect to any duties or obligations or
alleged duties or obligations of such Agent or any such Lender under the Loan
Documents in the absence, with respect to any such Agent-Related Persons or
Lender-Related Persons, or applicable, of the gross negligence or willful
misconduct by Agent or such Lender and its Lender-Related Persons, as applicable
(as determined by a court of competent jurisdiction by final and nonappealable
judgment).

 

(iii)                               Additionally, Borrower and each Affiliated
Lender hereby agree that and each Affiliated Lender Assignment and Assumption by
an Affiliated Lender shall provide a confirmation that, if a case under the
Bankruptcy Code is commenced against any Loan Party, Borrower shall seek, and
shall cause each of its Subsidiaries to seek, (and each Affiliated Lender shall
consent) to provide that the vote of any Affiliated Lender (in its capacity as a
Lender) with respect to any plan of reorganization of such Loan Party shall not
be counted except that such Affiliated Lender’s vote (in its capacity as a
Lender) may be counted.

 

(k)                           Notwithstanding anything to the contrary contained
herein, no Affiliated Lender shall have any right to (i) attend (including by
telephone) any meeting or discussions (or portion thereof) among Agent or any
Lender or among Lenders (or any subset thereof) to which the Loan Parties or
their representatives are not invited, (ii) receive any information or material
prepared by Agent or any Lender or any communication by or among Agent and one
or more Lenders, except to the extent such information or materials have been
made available to Borrower or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to this
Agreement), (iii) make or bring (other than as a passive participant or
recipient of its pro rata benefit of any claim) in its capacity as a Lender,
against Agent (except with respect to any rights expressly retained hereunder)
or (iv) receive advice of counsel to Agent or any other Lender or challenge
Agent’s or any other Lender’s attorney client privilege.

 

13.2                        Successors. This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that Borrower may not assign this Agreement or any
rights or duties hereunder without the Lenders’ prior written

 

57

--------------------------------------------------------------------------------


 

consent and any prohibited assignment shall be absolutely void ab initio. No
consent to assignment by the Lenders shall release Borrower from its
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1 and subject to such
assignment being recorded in the Register, no consent or approval by Borrower is
required in connection with any such assignment.

 

14.                               AMENDMENTS; WAIVERS.

 

14.1                        Amendments and Waivers.

 

(a)                           No amendment, waiver or other modification of any
provision of this Agreement or any other Loan Document (other than the Fee
Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Loan Parties that are party thereto and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly and
adversely affected thereby and all of the Loan Parties that are party thereto,
do any of the following:

 

(i)                                     [reserved];

 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document; it being
understood and agreed that the waiver of (or amendment to the terms of) any
mandatory prepayment or offer to prepay shall not constitute a postponement of
any date scheduled for the payment of principal or interest;

 

(iii)                               reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document (except in
connection with the amendment or, waiver of applicability, of Section 2.6(c),
only the written consent of the Required Lenders shall be necessary);

 

(iv)                              amend, modify, or eliminate this Section or
any provision of this Agreement providing for consent or other action by all
Lenders;

 

(v)                                 other than as permitted by Section 15.11,
release Agent’s Lien in all or substantially all of the Collateral;

 

(vi)                              amend, modify, or eliminate the definition of
“Required Lenders” or “Pro Rata Share”;

 

58

--------------------------------------------------------------------------------


 

(vii)                           except as contemplated by this Agreement, the
Intercreditor Agreements or any other Loan Document, contractually subordinate
any of Agent’s Liens,

 

(viii)                        other than in connection with a merger,
liquidation, dissolution or sale of such Person expressly permitted by the terms
hereof or the other Loan Documents, release Borrower or any Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
Borrower or any Guarantor of any of its rights or duties under this Agreement or
the other Loan Documents;

 

(ix)                              amend, modify, or eliminate any of the
provisions of Section 2.4(b)(i) or (ii); or

 

(x)                                 amend, modify, or eliminate any of the
provisions of Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan
Party to be permitted to become an Assignee.

 

(b)                                 No amendment, waiver, modification,
elimination, or consent shall amend, modify, or waive (i) the definition of, or
any of the terms or provisions of, the Fee Letter, without the written consent
of Agent and Borrower (and shall not require the written consent of any of the
Lenders), and (ii) any provision of Sections 2.4(b), 10.3, 15 or 17.10
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the other Loan Documents, without the written consent of Agent, the Borrower
and the Required Lenders,

 

(c)                                  [Reserved],

 

(d)                                 [Reserved],

 

(e)                                  Anything in this Section 14.1 to the
contrary notwithstanding, any amendment, modification, elimination, waiver,
consent, termination, or release of, or with respect to, any provision of this
Agreement or any other Loan Document that relates only to the relationship of
the Lender Group among themselves, and that does not affect the rights or
obligations of Borrower, shall not require consent by or the agreement of any
Loan Party.

 

14.2                        Replacement of Certain Lenders.

 

(a)                           If (i) any action to be taken by the Lender Group
or Agent hereunder requires the consent, authorization, or agreement of all
Lenders or all Lenders affected thereby and if such action has received the
consent, authorization, or agreement of the Required Lenders but not of all
Lenders or all Lenders affected thereby, or (ii) any Lender makes a claim for
compensation under Section 16, then Borrower, upon at least 5 Business Days
prior irrevocable notice, may permanently replace any Lender that failed to give
its consent, authorization, or agreement (a “Holdout Lender”) or any Lender that
made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as

 

59

--------------------------------------------------------------------------------


 

applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Holdout Lender or Tax Lender, as applicable, shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.

 

(b)                           Prior to the effective date of such replacement,
the Holdout Lender or Tax Lender, as applicable, and each Replacement Lender
shall execute and deliver an Assignment and Acceptance, subject only to the
Holdout Lender or Tax Lender, as applicable, being repaid in full its share of
the outstanding Obligations (including (i) the Loans of such Holdout Lender or
Tax Lender, as applicable, and all interest, fees and other amounts that may be
due in payable in respect thereof, and (ii) the Applicable Premium (whether or
not then due hereunder)). If the Holdout Lender or Tax Lender, as applicable,
shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such replacement, Agent may, but shall not be
required to, execute and deliver such Assignment and Acceptance in the name or
and on behalf of the Holdout Lender or Tax Lender, as applicable, and
irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Holdout Lender or Tax Lender, as applicable, shall be deemed to
have executed and delivered such Assignment and Acceptance. The replacement of
any Holdout Lender or Tax Lender, as applicable, shall be made in accordance
with the terms of Section 13.1.

 

14.3                        No Waivers; Cumulative Remedies. No failure by Agent
or any Lender to exercise any right, remedy, or option under this Agreement or
any other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof. No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement. Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

15.                               AGENT; THE LENDER GROUP.

 

15.1                        Appointment and Authorization of Agent. Each Lender
hereby designates and appoints Wilmington Trust, National Association as its
agent under this Agreement and the other Loan Documents and each Lender hereby
irrevocably authorizes Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with

 

60

--------------------------------------------------------------------------------


 

reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral.  Without limiting the generality of the foregoing, or of any other
provision of the Loan Documents that provides rights or powers to Agent, Lenders
agree that Agent shall have the right, but not the obligation, to exercise the
following powers as long as this Agreement remains in effect: (a) maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Collateral, the Collections of Borrower and
its Subsidiaries, and related matters, (b) execute or file any and all financing
or similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) exclusively receive, apply, and distribute the
Collections of Borrower and its Subsidiaries as provided in the Loan Documents,
(d) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, the Collections of Borrower and its Subsidiaries, or otherwise
related to any of same as provided in the Loan Documents, and (e) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents. Notwithstanding anything to the contrary set forth herein, the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that an Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to, or not contemplated
by, any Loan Document or applicable Law, including for the avoidance of doubt
any action that may be in violation of the automatic stay under the Bankruptcy
Code or that may effect a forfeiture, modification or termination of property of
a Holdout Lender in violation of any debtor relief law.

 

15.2                        Delegation of Duties. Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney in fact that it
selects as long as such selection was made without gross negligence or willful
misconduct.

 

15.3                        Liability of Agent. None of Agent-Related Persons
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), (b) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or
(ii) the validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document, or (iii) for any failure of Borrower
or its Subsidiaries or

 

61

--------------------------------------------------------------------------------


 

any other party to any Loan Document to perform its obligations hereunder or
thereunder, or (c) be liable for any action taken in accordance with the
instructions of the Required Lenders (or such other number or percentage of
Lenders as may be contemplated by this Agreement). No Agent-Related Person shall
be under any obligation to any Lenders to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
books and records or properties of Borrower or its Subsidiaries.

 

15.4                        Reliance by Agent. Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, telefacsimile or other
electronic method of transmission, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent, or made by the proper Person or Persons (and Agent shall
not have any duty to investigate the authenticity or accuracy thereof), and upon
advice and statements of legal counsel (including counsel to Borrower or counsel
to any Lender), independent accountants and other experts selected by Agent.
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Lenders.

 

15.5                        Notice of Default or Event of Default. Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to defaults in the payment of principal,
interest, fees, and expenses required to be paid to Agent for the account of the
Lenders and, except with respect to Events of Default of which a responsible
officer of the Agent has actual knowledge, unless Agent shall have received
written notice from a Lender or Borrower referring to this Agreement, describing
such Default or Event of Default, and stating that such notice is a “notice of
default.” Agent promptly will notify the Lenders of its receipt of any such
notice or of any Event of Default of which Agent has actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent in writing of such Event of Default.
Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to receiving adequate indemnification as
contemplated by Section 15.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

 

15.6                        Credit Decision. Each Lender acknowledges that none
of Agent-Related Persons has made any representation or warranty to it, and that
no act by Agent hereinafter taken, including any review of the affairs of
Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.

 

62

--------------------------------------------------------------------------------


 

Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower or any other Person party to a
Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrower or any other Person party to a Loan
Document that may come into the possession of any of Agent-Related Persons. Each
Lender acknowledges that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (with any credit or other
information with respect to Borrower, its Affiliates or any of their respective
business, legal, financial or other affairs, and irrespective of whether such
information came into Agent’s or its Affiliates’ or representatives’ possession
before or after the date on which such Lender became a party to this Agreement.

 

15.7                        Costs and Expenses; Indemnification. Agent may, but
shall not be obligated to, incur and pay Lender Group Expenses to the extent
Agent reasonably deems necessary or appropriate for the performance and
fulfillment of its functions, powers, and obligations pursuant to the Loan
Documents, including court costs, attorneys fees and expenses, fees and expenses
of financial accountants, advisors, consultants, and appraisers, costs of
collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrower is obligated to reimburse Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Agent is authorized and
directed to deduct and retain sufficient amounts from the Collections of
Borrower and its Subsidiaries received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses by
Borrower or its Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable share thereof. Whether or not
the transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend Agent-Related Persons (to the extent
not reimbursed by or on behalf of Borrower and without limiting the obligation
of Borrower to do so to the extent required hereunder) from and against any and
all Indemnified Liabilities; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s ratable share of any costs or out of pocket expenses (including
attorneys, accountants, advisors, and consultants

 

63

--------------------------------------------------------------------------------


 

fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrower. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

 

15.8                        [Reserved].

 

15.9                        Successor Agent. Agent may resign as Agent upon 20
days (10 days if an Event of Default has occurred and is continuing) prior
written notice to the Lenders (unless such notice is waived by the Required
Lenders) and Borrower (unless such notice is waived by Borrower). If Agent
resigns under this Agreement, the Required Lenders shall be entitled to appoint
a successor Agent for the Lenders, subject to the Borrower’s consent in the
absence of a continuing Event of Default. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned). In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
Section 10.3 and this Section 15 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. If
no successor Agent has accepted appointment as Agent by the date which is 20
days following a retiring Agent’s notice of resignation (or 10 days if an Event
of Default has occurred and is continuing), the retiring Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of Agent hereunder until such time, if any, as the Lenders appoint
a successor Agent as provided for above.  Borrower shall pay any such successor
Agent any fees separately agreed to by Borrower and Agent.

 

15.10                 Lender Group in Individual Capacity. Any member of the
Lender Group and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide bank products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Person were not a Lender or Agent hereunder without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender or Agent
and its respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders or Agent, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver such Lender will use its
reasonable best efforts to obtain), such Lender or Agent shall not be under any
obligation to provide such information to them.

 

64

--------------------------------------------------------------------------------


 

15.11                 Collateral Matters.

 

(a)                           The Lenders hereby irrevocably authorize Agent to
release any Lien on any Collateral (i) upon the payment and satisfaction in full
by Borrower of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and,
if such sale or disposition is considered an Asset Sale or a disposition
otherwise permitted hereunder, and Borrower certifies to Agent that the sale or
disposition is permitted hereunder (and Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property in which
Borrower or its Subsidiaries did not own any interest at the time Agent’s Lien
was granted nor at any time thereafter, (iv) constituting property leased or
licensed to a Borrower or its Subsidiaries under a lease or license that has
expired or is terminated in a transaction permitted under this Agreement, (v) in
connection with a credit bid or purchase authorized under this Section 15.11, or
(vi) in accordance with the requirements pursuant to the applicable
Intercreditor Agreements. The Loan Parties and the Lenders hereby irrevocably
authorize Agent, based upon the instruction of the Required Lenders, to
(a) consent to, credit bid or purchase (either directly or indirectly through
one or more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be estimated without impairing or unduly delaying the ability of Agent to
credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the Collateral that is the subject of
such credit bid or purchase (or in the Equity Interests of the any entities that
are used to consummate such credit bid or purchase), and (ii) Agent, based upon
the instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or Borrower at any
time, the Lenders will confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) anything to the contrary contained in any of the

 

65

--------------------------------------------------------------------------------


 

Loan Documents notwithstanding, Agent shall not be required to execute any
document or take any action necessary to evidence such release on terms that, in
Agent’s opinion, could expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrower in respect of) any and all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorizes Agent to subordinate any Lien granted to or held
by Agent under any Loan Document to the holder of any Permitted Collateral Lien
on such property if such Permitted Collateral Lien secures permitted Purchase
Money Indebtedness or Capital Lease Obligations permitted under this Agreement,
the ABL Obligations, the MSD Term Loan Obligations, the Notes Obligations
(including Additional Notes) but only with respect to Notes Priority Collateral,
or the Indebtedness permitted pursuant to clause (k) of “Permitted Indebtedness”
definition, or any Refinancing Indebtedness of the foregoing. In connection with
any termination or release that is authorized pursuant to this Section 15.11,
Agent shall promptly (i) execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release and (ii) deliver to the Loan Parties any
portion of such Collateral so released that is in the possession of Agent.

 

(b)                           Agent shall have no obligation whatsoever to any
of the Lenders (i) to verify or assure that the Collateral exists or is owned by
Borrower or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, (ii) to verify or assure that Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise expressly provided herein.

 

(c)                            This Section 15.11 shall be subject in all
respects to the provisions of the Intercreditor Agreements.

 

(d)                           The Agent shall be under no obligation to effect
or maintain insurance or to renew any policies of insurance or to inquire as to
the sufficiency of any policies of insurance carried by the Borrower or any
other person or entity, or to report, or make or file claims or proof of loss
for, any loss or damage insured against or that may occur, or to keep itself
informed or advised as to the payment of any taxes or assessments, or to require
any such payment to be made.

 

66

--------------------------------------------------------------------------------


 

(e)                                  The Agent shall not be liable or
responsible for any loss or diminution in the value of any of the Collateral, by
reason of the act or omission of any person, except for its own gross negligence
or willful misconduct, as determined by a court of competent jurisdiction.

 

15.12                 Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)                           Each of the Lenders agrees that it shall not set
off against the Obligations, any amounts owing by such Lender to Borrower or its
Subsidiaries or any deposit accounts of Borrower or its Subsidiaries now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not take or cause to be taken any action, including, the commencement
of any legal or equitable proceedings to enforce any Loan Document against
Borrower or any Guarantor or to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.

 

(b)                           If, at any time or times any Lender shall receive
(i) by payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or
any payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from Agent pursuant to the terms of this
Agreement, or (ii) payments from Agent in excess of such Lender’s Pro Rata Share
of all such distributions by Agent, such Lender promptly shall (A) turn the same
over to Agent, in kind, and with such endorsements as may be required to
negotiate the same to Agent, or in immediately available funds, as applicable,
for the account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, however, that to the extent that such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 

15.13                 Agency for Perfection. Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting Agent’s Liens in assets which, in accordance with
Article 8 or Article 9, as applicable, of the Code can be perfected by
possession or control. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent’s instructions.

 

15.14                 Payments by Agent to the Lenders. All payments to be made
by Agent to the Lenders shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent. Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.

 

15.15                 Concerning the Collateral and Related Loan Documents. Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan

 

67

--------------------------------------------------------------------------------


 

Documents. Each member of the Lender Group agrees that any action taken by Agent
in accordance with the terms of this Agreement or the other Loan Documents
relating to the Collateral and the exercise by Agent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

15.16                 [Reserved].

 

15.17                 Several Obligations; No Liability. Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender or on its behalf, nor to take any other action on
behalf of such Lender hereunder or in connection with the financing contemplated
herein.

 

15.18                 Environmental Liability.

 

(a)                                 The Agent shall not be responsible or liable
for the environmental condition or any contamination of any property secured by
any mortgage or deed of trust or for any diminution in value of any such
property as a result of any contamination of the property by any hazardous
substance, hazardous material, pollutant or contaminant.  The Agent shall not be
liable for any claims by or on behalf of the Borrower, the Lenders or any other
person or entity arising from contamination of the property by any hazardous
substance, hazardous material, pollutant or contaminant, and shall have no duty
or obligation to assess the environmental condition of any such property or with
respect to compliance of any such property under state or federal laws
pertaining to the transport, storage, treatment or disposal of, hazardous
substances, hazardous materials, pollutants, or contaminants or regulations,
permits or licenses issued under such laws.

 

(b)                                 The Agent shall not be obligated to acquire
possession of or take any action with respect to any property secured by a
mortgage or deed of trust, if as a result of such action, the Agent would be
considered to hold title to, to be a “mortgagee in possession of”, or to be an
“owner” or “operator” of such property within the meaning of the Comprehensive
Environmental Responsibility Cleanup and Liability Act of 1980, as amended from
time

 

68

--------------------------------------------------------------------------------


 

to time, unless the Agent has previously determined, based upon a report
prepared by a person who regularly conducts environmental audits, that (i) the
such property is in compliance with applicable environmental laws or, if not,
that it would be in the best interest of the  to take such actions as are
necessary for such property to comply therewith and (ii) there are not
circumstances present at such property relating to the use, management or
disposal of any hazardous wastes for which investigation, testing, monitoring,
containment, clean-up or remediation could be required under any federal, state
or local law or regulation or that if any such materials are present for which
such action could be required, that it would be in the best economic interest of
the Lenders to take such actions with respect to such property.  Notwithstanding
the foregoing, before taking any such action, the Agent may require that a
satisfactory indemnity bond or environmental impairment insurance be furnished
to it for the payment or reimbursement of all expenses to which it may be put
and to protect it against all liability resulting from any claims, judgments,
damages, losses, fees, penalties or expenses which may result from such action.

 

15.19                 Agent Not Required to Risk its Own Funds. No provision of
this Agreement or any other Loan Document shall require the Agent to expend or
risk its own funds or otherwise incur financial liability in the performance of
any of its duties thereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not assured to it.

 

15.20                 Force Majeure.  The Agent shall not be responsible or
liable for delays or failures in performance resulting from acts beyond its
control.  Such acts shall include acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.  The Agent shall have no liability for losses arising from
(i) any cause beyond its control, (ii) any delay, error, omission or default of
any mail, telegraph, cable or wireless agency or operator or (iii) the acts or
edicts of any government or governmental agency or other group or entity
exercising governmental powers.  The Agent shall not be responsible for any
special, exemplary, punitive or consequential damages.

 

16.                               WITHHOLDING TAXES.

 

16.1                        Generally.  Except as otherwise provided in this
Section 16.1, all payments made by Borrower hereunder or any other Loan Document
will be made free and clear of, and without deduction or withholding for, any
Taxes, except as required by applicable law.  In the event any deduction or
withholding of Taxes is required by applicable law, (a) if such Taxes are
Indemnified Taxes, the sum payable to Lenders shall be increased as may be
necessary so that after making all required deductions or withholding for
Indemnified Taxes, Lenders receive an amount equal to the sum they would have
received had no such deductions or withholding been made, provided that Borrower
shall not be required to increase any such amounts payable to Lenders if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction); (b) if such Taxes are Excluded Taxes, the sum payable
to Lenders shall not be

 

69

--------------------------------------------------------------------------------


 

increased, (c) Borrower or Agent shall make such deductions or withholding and
the amount deducted or withheld shall be treated as paid to the relevant Lender
for all purposes under this Agreement and the other Loan Documents, and
(d) Borrower will furnish to Agent as soon as practicable after the date the
payment of any such Indemnified Tax is due to a Governmental Authority pursuant
to applicable law, certified copies of tax receipts evidencing such payment by
Borrower.  Borrower agrees to pay any present or future stamp, value added or
documentary Taxes or any other excise or property Taxes that arise from any
payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document. For the purposes of this Section 16, the term “Lender shall
include a Participant.

 

16.2                        Exemptions.

 

(a)                           Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and Agent, at the time or times reasonably
requested by Borrower or Agent, such properly completed and executed
documentation reasonably requested by Borrower or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by Borrower or Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower or Agent as will enable Borrower or Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(b)                           Without limiting the generality of the foregoing,
if a Lender is entitled to claim an exemption or reduction from United States
withholding Tax, such Lender agrees to deliver to Agent and Borrower one of the
following before receiving its first payment under this Agreement:

 

(i)                                     if such Lender is entitled to claim an
exemption from United States withholding Tax pursuant to the portfolio interest
exception, (A) a statement of the Lender, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or IRS Form W-8BEN-E or Form W-8IMY (with proper
attachments);

 

(ii)                                  if such Lender is entitled to claim an
exemption from, or a reduction of, withholding Tax under a United States Tax
treaty, a properly completed and executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E;

 

(iii)                               if such Lender is entitled to claim that
interest paid under this Agreement is exempt from United States withholding Tax
because it is effectively connected with a United States trade or business of

 

70

--------------------------------------------------------------------------------


 

such Lender, a properly completed and executed copy of IRS Form W-8ECI;

 

(iv)                              if such Lender is entitled to claim that
interest paid under this Agreement is exempt from United States withholding Tax
because such Lender serves as an intermediary, a properly completed and executed
copy of IRS Form W-8IMY (with proper attachments);

 

(v)                                 a properly completed and executed copy of
any other form or forms, including IRS Form W-9, as may be required under the
IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding Tax; or

 

(vi)                              if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Agent as may be necessary for
Borrower and Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 16.2(b)(vi), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

(c)                            Without limiting the generality of the foregoing,
if a Lender claims an exemption from withholding Tax in a jurisdiction other
than the United States, such Lender agrees with and in favor of Agent, to
deliver to Agent any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding Tax before receiving its first payment under this Agreement.

 

(d)                           Notwithstanding anything to the contrary in
Section 16.2(a) or Section 16.2(c), the completion, execution and submission of
documentation required by Section 16.2(a) and Section 16.2(c) shall only be
required if the applicable Lender is legally able to deliver such forms,
provided, however, that nothing in Section 16.2(a) or this Section 16.2(c) shall
require a Lender to disclose any information that it deems to be confidential
(including without limitation, its Tax returns).

 

(e)                            Each Lender shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
shall promptly notify Agent

 

71

--------------------------------------------------------------------------------


 

and Borrower of any change in circumstances which would modify or render invalid
any claimed exemption or reduction.

 

(f)                             If a Lender claims exemption from, or reduction
of, withholding Tax and such Lender sells, assigns, grants a participation in,
or otherwise transfers all or part of the Obligations of Borrower to such
Lender, such Lender agrees to notify Agent and Borrower of the percentage amount
in which it is no longer the beneficial owner of Obligations of Borrower to such
Lender. To the extent of such percentage amount, Agent will treat such Lender’s
documentation provided pursuant to Section 16.2(a), Section 16.2(b), or
Section 16.2(c) as no longer valid. With respect to such percentage amount, such
Participant or Assignee shall provide documentation, pursuant to
Section 16.2(a), Section 16.2(b), or Section 16.2(c), if applicable. Borrower
agrees that each Participant shall be entitled to the benefits of this
Section 16 with respect to its participation in any portion of the Obligations
so long as such Participant complies with the obligations set forth in this
Section 16 with respect thereto.

 

16.3                        Reductions.

 

(a)                           If a Lender or a Participant is subject to an
applicable withholding Tax, Borrower or Agent (or, in the case of a Participant,
to the Lender granting the participation) may withhold from any payment to such
Lender or such Participant an amount of Taxes as required by applicable law.  If
the forms or other documentation required by Section 16.2 are not delivered to
Borrower or Agent (or, in the case of a Participant, to the Lender granting the
participation), then Borrower or Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any payment to such Lender
or such Participant not providing such forms or other documentation an amount of
Taxes as required by applicable law.

 

(b)                           If the IRS or any other Governmental Authority of
the United States or other jurisdiction asserts a claim that Agent (or, in the
case of a Participant, to the Lender granting the participation) did not
properly withhold Tax from amounts paid to or for the account of any Lender or
any Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding Tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as Tax or otherwise, including penalties and interest, and
including any Taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only), under this Section 16, together with all costs and expenses (including
attorneys fees and expenses). The obligation of the Lenders and the Participants
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of Agent.

 

16.4                        Refunds. If Agent or a Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes (including by the payment of additional amounts pursuant to
Section 16.1), so long as no Default or Event of Default has

 

72

--------------------------------------------------------------------------------


 

occurred and is continuing, it shall pay over such refund to Borrower (but only
to the extent of payments made, or additional amounts paid, by Borrower under
this Section 16 with respect to Indemnified Taxes giving rise to such a refund),
net of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the applicable Governmental Authority with
respect to such a refund); provided, that Borrower, upon the request of Agent or
such Lender, agree to repay the amount paid over to Borrower (plus any
penalties, interest or other charges, imposed by the relevant Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 16.4), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 16.4 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its Tax returns (or any other information
which it deems confidential) to Borrower or any other Person.

 

16.5                        Excluded Taxes. For the avoidance of doubt, Borrower
shall not be required to pay any additional amount or make any payment under
this Agreement or under any other Loan Document with respect to Taxes if such
Taxes are Excluded Taxes.

 

17.                               GENERAL PROVISIONS.

 

17.1                        Effectiveness. This Agreement shall be binding and
deemed effective when executed by Borrower, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

 

17.2                        Section Headings. Headings and numbers have been set
forth herein for convenience only. Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

17.3                        Interpretation. Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed against the Lender Group or
Borrower, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4                        Severability of Provisions. Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

17.5                        [Reserved].

 

73

--------------------------------------------------------------------------------


 

17.6                        Debtor-Creditor Relationship. The relationship
between the Lenders and Agent, on the one hand, and the Loan Parties, on the
other hand, is solely that of creditor and debtor. No member of the Lender Group
has (or shall be deemed to have) any fiduciary relationship or duty to any Loan
Party arising out of or in connection with the Loan Documents or the
transactions contemplated thereby, and there is no agency or joint venture
relationship between the members of the Lender Group, on the one hand, and the
Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

 

17.7                        Counterparts; Electronic Execution. This Agreement
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

17.8                        Revival and Reinstatement of Obligations. If any
member of the Lender Group repays, refunds, restores, or returns in whole or in
part, any payment or property (including any proceeds of Collateral) previously
paid or transferred to such member of the Lender Group in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document, because the payment, transfer, or the incurrence
of the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group elects to do so on the
reasonable advice of its counsel in connection with a claim that the payment,
transfer, or incurrence is or may be a Voidable Transfer, then, as to any such
Voidable Transfer, or the amount thereof that such member of the Lender Group
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys fees of such member of the Lender Group related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated or
cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.

 

17.9                        Confidentiality.

 

74

--------------------------------------------------------------------------------


 

(a)                           Agent and Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding Borrower and its Subsidiaries, their operations, assets, and existing
and contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis; (ii) to
Subsidiaries and Affiliates of any member of the Lender Group, provided that any
such Subsidiary or Affiliate shall have agreed to receive such information
hereunder subject to the terms of this Section 17.9; (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information; (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation; (v) as may be agreed to
in advance in writing by Borrower; (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process; (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives); (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above); (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof; and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

 

75

--------------------------------------------------------------------------------


 

(b)                           Anything in this Agreement to the contrary
notwithstanding, Agent may disclose information concerning the terms and
conditions of this Agreement and the other Loan Documents to loan syndication
and pricing reporting services or in its marketing or promotional materials with
such information to consist of deal terms and other information customarily
found in such publications or marketing or promotional materials and may
otherwise use the name, logos, and other insignia of Borrower and Loan Parties
and the total Loans provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of Agent.

 

17.10                 Lender Group Expenses. Borrower agrees to pay any and all
Lender Group Expenses promptly upon written demand (with an itemized invoice
thereof) and agrees that its obligations contained in this Section 17.10 shall
survive payment or satisfaction in full of all other Obligations.

 

17.11                 Survival. All representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid.

 

17.12                 Patriot Act. Agent and each Lender that is subject to the
requirements of the Patriot Act hereby notifies Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow Agent or such Lender to identify
Borrower in accordance with the Patriot Act. In addition, if Agent or a Lender
is required by law or regulation or internal policies to do so, it shall have
the right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches,
and customary individual background checks for the Loan Parties and (b) OFAC/PEP
searches and customary individual background checks for the Loan Parties’ senior
management and key principals, and Borrower agrees to cooperate in respect of
the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrower.

 

17.13                 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

17.14                 [Reserved].

 

17.15                 [Reserved].

 

76

--------------------------------------------------------------------------------


 

17.16                 Intercreditor Agreements. Each of Agent and each Lender
hereunder, by its acceptance of the benefits provided hereunder, (a) consents to
the subordination of Liens provided for in the Intercreditor Agreements,
(b) agrees that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreements and (c) authorizes and instructs
Agent to enter into the Intercreditor Agreements (and/or any joinder or
supplement thereof) on behalf of each Lender. Agent and each Lender hereby agree
that the terms, conditions and provisions contained in this Agreement are
subject to the Intercreditor Agreements and, in the event of a conflict between
the terms of the Intercreditor Agreements and this Agreement, the terms of the
Intercreditor Agreements shall govern and control.  This Agreement constitutes
an “Additional ABL Credit Agreement” under and as defined in the ABL-Notes
Intercreditor Agreement, Agent is a “Bank Collateral Agent” under and as defined
in the ABL-Notes Intercreditor Agreement, the Loan Documents shall constitute
“Credit Facility Loan Documents” under and as defined in the ABL-Notes
Intercreditor Agreement and the Obligations shall constitute “Credit Facility
Obligations” under and as defined in the ABL-Notes Intercreditor Agreement.

 

[Signature pages to follow.]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

JACK COOPER HOLDINGS CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ T. Michael Riggs

 

 

Name: T. Michael Riggs

 

 

Title: CEO

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

 

Name: Jennifer Anderson

 

 

Title: Assistant Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SOLA LTD,

 

as a Lender

 

 

 

By: Solus Alternative Asset Management LP

 

Its: Investment Manger

 

 

 

 

 

By:

/s/ C.J. Lanktree

 

 

Name: C.J. Lanktree

 

 

Title: Partner

 

 

 

 

 

ULTRA MASTER LTD,

 

as a Lender

 

 

 

By: Solus Alternative Asset Management LP

 

Its: Investment Manger

 

 

 

 

 

By:

/s/ C.J. Lanktree

 

 

Name: C.J. Lanktree

 

 

Title: Partner

 

 

 

 

 

SOLUS OPPORTUNITIES FUND 5 LP,

 

as a Lender

 

 

 

By: Solus Alternative Asset Management LP

 

Its: Investment Manger

 

 

 

 

 

By:

/s/ C.J. Lanktree

 

 

Name: C.J. Lanktree

 

 

Title: Partner

 

Credit Agreement

 

--------------------------------------------------------------------------------

 


 

SCHEDULE C-1

 

Commitments

 

Lender

 

Commitment

 

Sola Ltd

 

$

36,900,000.00

 

Ultra Master Ltd

 

$

2,665,000.00

 

Solus Opportunities Fund 5 LP

 

$

1,435,000.00

 

TOTAL

 

$

41,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“ABL Agent” means the Existing ABL Agent, or in the case of any Additional ABL
Credit Agreement or replacement or refinancing of the Existing ABL Credit
Agreement permitted hereunder, the person identified as agent in the certificate
required pursuant to the definition of “ABL Credit Agreement”.

 

“ABL Credit Agreement” means a collective reference to (a) the Existing ABL
Credit Agreement and (b) any Additional ABL Credit Agreement.

 

“ABL Loan Documents” means the “Loan Documents” or any comparable term as that
term is defined in the ABL Credit Agreement.

 

“ABL-Notes Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of the June 18, 2013, between ABL Agent and Notes Agent, as amended,
modified, supplemented, restated, refinanced, refunded or replaced in whole or
in part from time to time in accordance with the terms therein.

 

“ABL Obligations” means the “Obligations” or any comparable term as that term is
defined in the ABL Credit Agreement, not to exceed the sum of (a) any
Indebtedness permitted pursuant to clause (k) of the definition of “Permitted
Indebtedness” designated as ABL Obligations by Borrower (without duplication of
any other Indebtedness outstanding pursuant to such clause on the date of
determination) plus (b) the greatest of (i) $100,000,000, (ii) the Borrowing
Base (as defined in the Notes Indenture as in effect on the date of the
Agreement) as of the date of such incurrence or (iii) an amount such that the
ABL Priority Leverage Ratio of Borrower and its Subsidiaries would not exceed
1.75 to 1.00; provided that in no event shall ABL Obligations exceed
$120,000,000; provided further that obligations shall not constitute ABL
Obligations for purposes of this Agreement unless they (I) do not cause any of
the Obligations to no longer constitute “Credit Facility Obligations” as defined
in the ABL-Notes Intercreditor Agreement), (II) constitute “ABL Priority Debt”
as defined in the Closing Date Intercreditor Agreement, and (III) are permitted
to be incurred under the Notes Indenture.

 

“ABL Priority Collateral” shall have the meaning given to that term in the
ABL-Notes Intercreditor Agreement.

 

“ABL Priority Leverage Ratio” means, as of any date of determination (the
“Determination Date”), the ratio of (a) the aggregate amount of all Indebtedness
of Borrower and its Subsidiaries secured by first priority Liens on the ABL
Collateral (as defined in the ABL-Notes Intercreditor Agreement) on the
Determination Date to (b) the aggregate amount of EBITDA for the Four-Quarter
Period. For purposes of this definition, Indebtedness and EBITDA shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

 

(a)           the Incurrence of any Indebtedness of Borrower or any of its
Subsidiaries (and the application of the proceeds thereof) and any repayment of
other Indebtedness occurring during the Four-Quarter Period or at any time
subsequent to the last day of the Four-Quarter Period and on or prior to the
Determination Date, as if such Incurrence or repayment, as the case may be

 

2

--------------------------------------------------------------------------------


 

(and the application of the proceeds thereof), occurred on the first day of the
Four-Quarter Period; and

 

(b)          any Asset Sale or Asset Acquisition (including any Asset
Acquisition giving rise to the need to make such calculation as a result of
Borrower or any of its Subsidiaries (including any Person who becomes a
Subsidiary of Borrower as a result of such Asset Acquisition) incurring Acquired
Indebtedness and also including any EBITDA (including any pro forma expense and
cost reductions calculated on a basis in accordance with Regulation S-X under
the Exchange Act associated with any such Asset Acquisition or Asset Sale))
occurring during the Four-Quarter Period or at any time subsequent to the last
day of the Four-Quarter Period and on or prior to the Determination Date, as if
such Asset Sale or Asset Acquisition (including the incurrence of, or assumption
or liability for, any such Indebtedness or Acquired Indebtedness) occurred on
the first day of the Four-Quarter Period;

 

provided that no pro forma effect shall be given to the incurrence of any
Permitted Indebtedness Incurred on such date of determination or the discharge
on such date of determination of any Indebtedness from the proceeds of any such
Permitted Indebtedness; provided, further, that for purposes of calculating
Indebtedness for the ABL Priority Leverage Ratio, the aggregate outstanding
amount under the ABL Credit Agreement shall be based on the average daily
outstanding principal balance under such facility during the applicable
Four-Quarter Period. Any pro forma calculations shall be subject to the
applicable caps set forth in the definition of “EBITDA”.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Acquisition” means in a transaction or a series of transactions, (a) the
purchase or other acquisition by a Person or its Subsidiaries of all or
substantially all of the assets of (or any division or business line of) any
other Person, or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Capital Interests of any other Person.

 

“Acquired Indebtedness” means Indebtedness of a Person existing at the time such
Person becomes a Subsidiary or Borrower or assumed in connection with the
acquisition of assets from such Person.

 

“Additional ABL Credit Agreement” means any agreement for the Incurrence of
additional Indebtedness permitted pursuant to clause (a) of the definition of
“Permitted Indebtedness” and permitted to be secured by the Collateral pursuant
to clause (a)(ii) of the definition of “Permitted Collateral Lien”, together
with all related notes, letters of credit,

 

3

--------------------------------------------------------------------------------


 

collateral documents, guarantees, and any other related agreements and
instruments executed and delivered in connection therewith, in each case as
amended, modified, supplemented, restated, refinanced, refunded or replaced in
whole or in part from time to time to the extent permitted hereunder and under
the Closing Date Intercreditor Agreement, including by or pursuant to any
agreement or instrument that extends the maturity of any Indebtedness
thereunder, or increases the amount of available borrowings thereunder (provided
that such increase in borrowings is permitted under clause (a) of the definition
of the term “Permitted Indebtedness”), or adds Subsidiaries of the Borrower as
additional borrowers or guarantors thereunder (provided that, any Subsidiary
that is not a Foreign Subsidiary that becomes an additional borrower or
guarantor thereunder shall also be a Guarantor of the Obligations), in each case
with respect to such agreement or any successor or replacement agreement and
whether by the same or any other agent, lender, group of lenders, purchasers or
debt holders; provided, any such amendment, modification, supplement,
restatement, refinancing, or replacement shall be permitted hereunder and under
the Closing Date Intercreditor Agreement as a condition to effectiveness thereof
and at the time of entry Borrower shall have delivered to Agent and Lenders an
officer’s certificate certifying that such amendment, modification, supplement,
restatement, refinancing, or replacement is permitted to be incurred by this
Agreement and the Closing Date Intercreditor Agreement.

 

“Additional Assets” has the meaning specified therefor in Section 2.4(d)(ii)(2).

 

“Additional Basket Conditions” means, both before and immediately after giving
effect to such Restricted Junior Payment, Investment or payment, (i) no Event of
Default has occurred and is continuing, (ii) (A) if the Existing ABL Credit
Agreement is in effect (and is an asset based loan containing “Availability”
criteria) immediately after such Restricted Junior Payment or payment, Borrower
and Guarantors shall have Availability (as defined in the Existing ABL Credit
Agreement as in effect on the date of the Agreement) of no less than 10% of the
Maximum Revolver Amount (as defined in the Existing ABL Credit Agreement as in
effect on the date of the Agreement) and (B) if immediately after such
Restricted Junior Payment or payment, the Existing ABL Credit Agreement is no
longer in effect and/or is not an asset based loan or otherwise does not have
any “Availability” criteria, Borrower and Guarantors have a Minimum Liquidity of
at least $10,000,000 and (iii) the Fixed Charge Coverage Ratio (as defined in
the Existing ABL Credit Agreement as in effect on the date of the Agreement), on
a pro forma basis, for the month most recently ended shall be at least
1.10:1.00; provided, Borrower must provide Agent and Lender evidence of the
foregoing Fixed Charge Coverage Ratio compliance before making any such
Restricted Junior Payment, Investment or payment.

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

 

“Additional Notes” means Notes (other than the Notes issued prior to the date of
the Agreement) issued pursuant to Section 6.1(a) of the Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Capital Interests, by contract, or
otherwise; provided, however, that, for purposes of Section 6.12 of the
Agreement: (a) any Person which owns directly or indirectly 10% or more of the
Capital Interests having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.

 

“Affiliated Lender” means Jack Cooper Enterprises, Inc. or any of its Affiliates
(other than Loan Parties or their Subsidiaries) and any trusts whose beneficiary
is Michael Riggs and/or any of his relatives. For the avoidance of doubt, no
natural person may be an Affiliated Lender.

 

“Affiliated Lender Assignment and Acceptance” means an Affiliated Lender
Assignment and Acceptance Agreement substantially in the form of Exhibit A-2 to
the Agreement.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” has the meaning specified therefor in Section 2.7.

 

“Agent’s Liens” mean the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

 

“Applicable Premium” means: as applicable, (A) in the case of a prepayment
(including any date of prepayment upon acceleration thereof, whether by
operation of law or otherwise) prior to the second anniversary of the Closing
Date (other than a prepayment pursuant to Section 2.4(d)(i)(1)), the Make-Whole
Premium, (B) in the case of a prepayment (including any date of prepayment upon
acceleration thereof, whether by operation of law or otherwise) on or after the
second anniversary of the Closing Date but prior to the third anniversary of the
Closing Date, a prepayment premium of 5.0% of the aggregate principal amount of
the Loans so prepaid; and (C) in the case of a prepayment (including any date of
prepayment upon acceleration thereof, whether by operation of law or otherwise)
on or after the third anniversary of the Closing Date but prior to the fourth
anniversary of the Closing Date, a prepayment premium of 1.0% of the aggregate
principal amount of the Loans so prepaid.

 

“Application Event” means (a) the occurrence of a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) the occurrence and
continuance of an Event of Default and the election by the Required Lenders to
require that payments and proceeds of Collateral be applied pursuant to
Section 2.4(b)(ii) of the Agreement.

 

5

--------------------------------------------------------------------------------


 

“Asset Acquisition” means:

 

(a)           an Investment by Borrower or any Subsidiaries in any other Person
pursuant to which such Person shall become a Subsidiary of Borrower, or shall be
merged with or into Borrower or any Subsidiary of Borrower; or

 

(b)           the acquisition by Borrower or any Subsidiaries of the assets of
any Person which constitute all or substantially all of the assets of such
Person, any division or line of business of such Person or any other properties
or assets of such Person other than in the ordinary course of business and
consistent with past practices.

 

“Asset Sale” means:

 

(x) any transfer, conveyance, sale, lease or other disposition (including
dispositions pursuant to any consolidation or merger) by Borrower or any
Subsidiary of Borrower to any Person (other than to Borrower or one or more of
its Subsidiaries) in any single transaction or series of transactions of:

 

(i)            Capital Interests in another Person (other than Capital Interests
in Borrower or directors’ qualifying shares or shares or interests required to
be held by foreign nationals pursuant to local law); or

 

(ii)           any other property or assets (other than in the normal course of
business, including any sale or other disposition of obsolete or permanently
retired equipment and any sale of inventory in the ordinary course of business);
or

 

(y)             an Event of Loss;

 

provided, however, that the term “Asset Sale” shall exclude:

 

(i)            any single transaction or series of related transactions that
involve the sale of assets or sale of Capital Interests of a Subsidiary of
Borrower having a Fair Market Value of less than $2,500,000.

 

(ii)           sales or other dispositions of cash or Cash Equivalents;

 

(iii)          the sale and leaseback of any assets within 180 days of
acquisition thereof;

 

(iv)          the sale or lease of equipment or inventory in the ordinary course
of business (including for financing purposes);

 

(v)         leases or subleases in the ordinary course of business (including
for financing purposes) to third persons not interfering in any material respect
with the business of Borrower or any of its Subsidiaries and otherwise in
accordance with the provisions of this Agreement;

 

(vi)        dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business;

 

6

--------------------------------------------------------------------------------


 

(vii)       licensing of intellectual property in accordance with industry
practice in the ordinary course of business;

 

(viii)      an issuance of Capital Interests by a Subsidiary of Borrower to
Borrower or to another Subsidiary of Borrower; an issuance of Capital Interests
by Borrower;

 

(ix)        any surrender or waiver of contract rights or the settlement,
release or surrender of contract, tort or other claims of any kind in the
ordinary course of business;

 

(x)         the grant in the ordinary course of business of any license of
patents, trademarks, know-how and any other intellectual property;

 

(xi)        sales, transfers and other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements or similar binding arrangements;

 

(xii)       transactions expressly permitted by Section 6.3, 6.7, 6.9 or 6.11,
or creation of a Lien permitted by Section 6.2 (but not the sale or other
disposition of the property subject to such Lien);

 

(xiii)      the disposition of assets in the ordinary course of business that,
in the good faith judgment of the board of directors or management of the
Borrower or the applicable Subsidiary, are no longer used or useful in the
business of such entity; and

 

(xiv)      the lease, assignment or sublease of any real or personal property in
the ordinary course of business.

 

For purposes of this definition, any series of related transactions that, if
effected as a single transaction, would constitute an Asset Sale shall be deemed
to be a single Asset Sale effected when the last such transaction which is a
part thereof is effected.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

 

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement.

 

“Average Life” means, as of any date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (i) the sum of the products of
(x) the number of years from the date of determination to the dates of each
successive scheduled principal payment (including any sinking fund or mandatory
redemption payment requirements) of such Indebtedness multiplied by (y) the
amount of such principal payment by (ii) the sum of all such principal payments.

 

7

--------------------------------------------------------------------------------


 

“Bank Lender” means any lender or holder of Indebtedness under the ABL Credit
Agreement.

 

“Bank Product” means any services or facilities provided to Borrower or any
Guarantor by the ABL Agent, any Bank Lender, or any of their respective
Affiliates, including, without limitation, Hedging Obligations.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

 

“Borrowing” means a borrowing consisting of Loans made on the Closing Date.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York.

 

“Capital Interests” in any Person means any and all shares, interests (including
preferred interests, restricted stock interests and stock options, warrants and
other convertible instruments), participations or other equivalents in the
equity interest (however designated) in such Person and any rights (other than
debt securities convertible into an equity interest), warrants or options to
acquire an equity interest in such Person.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; provided, however, that
notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, any lease existing as of the date of the Agreement that constitutes
an operating lease in accordance with GAAP as in effect on the date of the
Agreement shall be deemed not to be a Capital Lease hereunder, and any future
lease, if it were in effect on the date hereof, that would be treated as an
operating lease for purposes of GAAP as of the date hereof shall be treated as
an operating lease.

 

“Capital Lease Obligation” means any obligation under a Capital Lease; and the
amount of Indebtedness represented by such obligation shall be the capitalized
amount of such obligations determined in accordance with GAAP; and the Stated
Maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty. For purposes of
Section 6.2, a Capital Lease Obligation shall be deemed secured by a Lien on the
Property being leased.

 

8

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following Investments: (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing not more than one year
after the date of acquisition; (ii) time deposits in and certificates of deposit
of any Eligible Bank; provided that such Investments have a maturity date not
more than two years after date of acquisition and that the Average Life of all
such Investments is one year or less from the respective dates of acquisition;
(iii) repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (i) above entered into
with any Eligible Bank; (iv) direct obligations issued by any state of the
United States or any political subdivision or public instrumentality thereof;
provided that such Investments mature, or are subject to tender at the option of
the holder thereof within 365 days after the date of acquisition and, at the
time of acquisition, have a rating of at least A from Standard & Poor’s or A-2
from Moody’s (or an equivalent rating by any other nationally recognized rating
agency); (v) commercial paper of any Person other than an Affiliate of the
Borrower; provided that such Investments have one of the two highest ratings
obtainable from either Standard & Poor’s or Moody’s at the time of their
acquisition and mature within 180 days after the date of acquisition;
(vi) overnight and demand deposits in and bankers’ acceptances of any Eligible
Bank and demand deposits in any bank or trust company to the extent insured by
the Federal Deposit Insurance Corporation against the Bank Insurance Fund;
(vii) money market funds substantially all of the assets of which comprise
Investments of the types described in clauses (i) through (vi) above; and
(viii) instruments equivalent to those referred to in clauses (i) through
(vi) above or funds equivalent to those referred to in clause (vii) above
denominated in Euros or any other foreign currency comparable in credit quality
and tender to those referred to in such clauses and customarily used by
corporations for cash management purposes in jurisdictions outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction, all as determined in
good faith by Borrower.

 

“Certificate” means, with respect to a Vehicle, the certificate of title or
equivalent certificate or document, issued by the relevant Jurisdiction,
evidencing ownership of such Vehicle.

 

“CFC” means a controlled foreign corporation (as that term is defined in
Section 957 of the IRC and the Treasury Regulations thereunder).

 

“Change of Control” means that: (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, becomes the beneficial owner (as defined in Rules 13d-3 13d-5
under the Exchange Act, except that for purposes of this clause (a) such
“person” or “group” or Permitted Holder shall be deemed to have “beneficial
ownership” of all shares that any such person or group has the right to acquire
by conversion or exercise of other securities, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%,
or more, of the Capital Interests of Borrower having the right to vote for the
election of members of the Board of Directors, (b) Borrower fails to own and
control, directly or indirectly, 100% of the Capital Interests of each other
Loan Party and of each other Subsidiary whose Capital Interests is pledged by a
Loan Party (other than pursuant to a transaction of a type permitted under
Section 6.3 or Section 6.4 of this Agreement and other than any minority
interest of any Foreign

 

9

--------------------------------------------------------------------------------


 

Subsidiary of Borrower as required by law), or (c) a “Change of Control” or
comparable term as that term is defined in the Notes Indenture, the MSD Term
Loan Credit Agreement or the ABL Credit Agreement (or, in each case, any
permitted Refinancing Indebtedness with respect thereto pursuant to clause
(l) of the definition of “Permitted Indebtedness”) occurs (in each case, after
giving effect to any applicable waiver, amendment, consent or modification
thereunder).

 

“Closing Date” means October 28, 2016 on which the conditions precedent set
forth in Section 3.1 either have been satisfied or have been waived by the
Lenders.

 

“Closing Date Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of the Closing Date, by and among Agent, ABL
Agent, and MSDC JC Investment, LLC, acknowledged by each Loan Party, as amended,
modified, supplemented, restated, or replaced in whole or in part from time to
time in accordance with the terms therein.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds) paid or payable to a Loan Party.

 

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make a Loan to Borrower under the Agreement, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 to the Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.

 

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of the aggregate amount of EBITDA of such Person for the four full
fiscal quarters, treated as one period, for which financial information in
respect thereof is available immediately preceding the date of the transaction
(the “Transaction Date”) giving rise to the need to calculate the Consolidated
Fixed Charge Coverage Ratio (such four full fiscal quarter period being referred
to herein as the “Four-Quarter Period”) to the aggregate amount of Consolidated
Fixed Charges of such Person for the Four-Quarter Period. In addition to and
without limitation of the

 

10

--------------------------------------------------------------------------------


 

foregoing, for purposes of this definition, “EBITDA” and “Consolidated Fixed
Charges” shall be calculated after giving effect, on a pro forma basis for the
period of such calculation, to any Asset Sales or Asset Acquisitions,
investments and discontinued operations (as determined in accordance with GAAP)
occurring during the Four-Quarter Period or any time subsequent to the last day
of the Four-Quarter Period and on or prior to the Transaction Date, as if such
Asset Sale (including any associated repayment of Indebtedness) or Asset
Acquisition (including the incurrence or assumption of any associated Acquired
Indebtedness), investment, or disposed operation occurred on the first day of
the Four-Quarter Period. Any pro forma calculations shall be subject to the caps
set forth in the definition of “EBITDA”.

 

The Consolidated Fixed Charge Coverage Ratio shall be calculated on a pro forma
basis as if any such Indebtedness being Incurred (including any other
Indebtedness being Incurred contemporaneously), and any other Indebtedness
Incurred since the beginning of the Four-Quarter Period, had been Incurred and
the proceeds thereof had been applied at the beginning of the Four-Quarter
Period, and any other Indebtedness repaid since the beginning of the
Four-Quarter Period had been repaid at the beginning of the Four-Quarter Period;
provided that for purposes of calculating the Consolidated Fixed Charge Coverage
Ratio, the aggregate outstanding amount under the ABL Credit Agreement shall be
based on the average daily outstanding principal balance under such facility
during the applicable Four-Quarter Period. Furthermore, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of these
agreements.

 

If such Person or any of its Subsidiaries directly or indirectly Guarantees
Indebtedness of a third Person, the above clause shall give effect to the
incurrence of such Guaranteed Indebtedness as if such Person or such Subsidiary
had directly incurred or otherwise assumed such Guaranteed Indebtedness.

 

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum of, without duplication, the amounts for such period of:

 

(i) Consolidated Interest Expense; and

 

(ii) the product of (a) all dividends and other distributions paid or accrued
(other than dividends or other distributions paid or accruing in Qualified
Capital Interests) during such period in respect of Redeemable Capital Interests
of such Person and its Subsidiaries, times (b) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state, provincial and local statutory tax rate of such Person,
expressed as a decimal.

 

“Consolidated Income Tax Expense” means, with respect to any Person for any
period, the provision for federal, state, local and foreign income taxes and
state franchise taxes of such Person and its Subsidiaries for such period as
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

 

11

--------------------------------------------------------------------------------


 

(i)                                the interest expense of such Person and its
Subsidiaries for such period as determined on a consolidated basis in accordance
with GAAP, including, without limitation:

 

(a)                                      any amortization of debt discount;

 

(b)                                      the net cost under non-speculative
Hedging Obligations (including any amortization of discounts);

 

(c)                                       the interest portion of any deferred
payment obligation;

 

(d)                                      all commissions, discounts and other
fees and charges owed with respect to letters of credit, bankers’ acceptance
financing or similar activities; and

 

(e)                                       all accrued interest; plus

 

(ii)                             the interest component of Capital Lease
Obligations paid, accrued and/or scheduled to be paid or accrued by such Person
and its Subsidiaries during such period determined on a consolidated basis in
accordance with GAAP; plus

 

(iii)                          the interest expense on any Indebtedness
guaranteed by such Person and its Subsidiaries; plus

 

(iv)                         all capitalized interest of such Person and its
Subsidiaries for such period;

 

provided, however, that Consolidated Interest Expense will exclude the
amortization or write-off of debt issuance costs and deferred financing fees,
commissions, fees and expenses.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period as determined in accordance with GAAP, adjusted, to the extent included
in calculating such net income, by excluding, without duplication:

 

(a)                                      all extraordinary gains or losses (net
of fees and expenses relating to the transaction giving rise thereto), income,
expenses or charges;

 

(b)                                      the portion of net income of such
Person and its Subsidiaries allocable to non-controlling interest in
unconsolidated Persons to the extent that cash dividends or distributions have
not or could not have actually been received by such Person or one of its
Subsidiaries;

 

(c)                                       gains or losses in respect of any
Asset Sales after June 18, 2013 by such Person or one of its Subsidiaries (net
of fees and expenses relating to the transaction giving rise thereto), on an
after-tax basis;

 

(d)                                      solely for purposes of determining the
amount available for Restricted Junior Payments under clause (c) of the first
paragraph of Section 6.9,

 

12

--------------------------------------------------------------------------------


 

the net income of any Subsidiary of Borrower (other than a Guarantor) or such
Person to the extent that the declaration of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted, directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulations
applicable to that Subsidiary or its stockholders;

 

(e)                                       any fees and expenses, including
deferred finance costs, paid in connection with the issuance of the Notes,
documentation and establishment of the ABL Credit Agreement and consummation of
the Transactions (including the ones incurred following the Closing Date);

 

(f)                                        non-cash compensation expense
incurred with any issuance of equity interests to an employee of such Person or
its Subsidiary; and

 

(g)                                       any gain or loss realized as a result
of the cumulative effect of a change in accounting principles.

 

“Consolidated Non-Cash Charges” means, with respect to any Person for any
period, the aggregate non-cash charges and expenses of such Person and its
Subsidiaries reducing Consolidated Net Income of such Person and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (excluding depreciation and amortization and excluding any such
charges constituting an extraordinary item or loss or any charge which requires
an accrual of or a reserve for cash charges for any future period and including
any non-cash charges relating to abandonment of assets or reserves related
thereto).

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate amount of all Indebtedness for
borrowed money secured by Liens of Borrower and its Subsidiaries on such date to
(b) the aggregate amount of EBITDA for the Four-Quarter Period. For purposes of
this definition, Indebtedness and EBITDA shall be calculated after giving effect
on a pro forma basis for the period of such calculation to:

 

(a)                            the Incurrence of any Indebtedness of Borrower
and its Subsidiaries (and the application of the proceeds thereof) and any
repayment of other Indebtedness occurring during the Four-Quarter Period or at
any time subsequent to the last day of the Four-Quarter Period and on or prior
to such date of determination, as if such Incurrence or repayment, as the case
may be (and the application of the proceeds thereof), occurred on the first day
of the Four-Quarter Period; and

 

(b)                            any Asset Sale or Asset Acquisition (including,
without limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of Borrower or any of its Subsidiaries (including any
Person who becomes a Subsidiary of Borrower as a result of such Asset
Acquisition) incurring Acquired Indebtedness and also including any EBITDA
(including any pro forma expense and cost reductions calculated on a basis in
accordance with Regulation S-X under the Exchange Act associated with any such
Asset Acquisition or Asset Sale)) occurring during the Four-Quarter Period or at
any time subsequent to the last day of the Four-Quarter Period and on or prior
to such date of determination, as if such Asset Sale or Asset

 

13

--------------------------------------------------------------------------------


 

Acquisition (including the incurrence of, or assumption or liability for, any
such Indebtedness or Acquired Debt) occurred on the first day of the
Four-Quarter Period;

 

provided that no pro forma effect shall be given to the incurrence of any
Permitted Indebtedness Incurred on such date of determination or the discharge
on such date of determination of any Indebtedness from the proceeds of any such
Permitted Indebtedness; provided, further, that for purposes of calculating
Indebtedness for the Consolidated Senior Secured Leverage Ratio, the aggregate
outstanding amount under the ABL Credit Agreement shall be based on the average
daily outstanding principal balance under such facility during the applicable
Four-Quarter Period.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account), the ABL Agent
for so long as ABL Obligations are outstanding or, if the ABL Obligations are
not outstanding the MSD Agent for so long as the MSD Obligations are outstanding
or otherwise, the Agent, and, if applicable, the Notes Agent.

 

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

 

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Deposit Account” has the meaning ascribed to such term in the Security
Agreement.

 

“Dollars” or “$” means United States dollars.

 

“EBITDA” means, with respect to any specified Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, the following (other than with respect to clause (ix)), to the
extent deducted in computing such Consolidated Net Income:

 

(i)                                     Consolidated Income Tax Expense (other
than income tax expense (either positive or negative) attributable to
extraordinary gains or losses); plus

 

(ii)                                  the Consolidated Interest Expense of such
Person and its Subsidiaries for such period; plus

 

(iii)                               the aggregate depreciation, amortization
(including amortization of goodwill and other intangibles) and other
Consolidated Non-Cash Charges, including straight line rent expense and pension
expense, to the extent non-cash; plus

 

14

--------------------------------------------------------------------------------


 

(iv)                              an amount equal to any extraordinary loss plus
any net loss realized by such Person or any of its Subsidiaries in connection
with an Asset Sale, disposition of any securities by such Person or any of its
Subsidiaries or extinguishment of any Indebtedness of such Person or any of its
Subsidiaries; plus

 

(v)                                 the Consolidated Fixed Charges of such
Person and its Subsidiaries for such period; plus

 

(vi)                              claims costs, claims management expenses and
adjustments to reserves under workers’ compensation, trucker’s liabilities and
general liability insurance for claims related to events occurring on or prior
to July 27, 2009; plus

 

(vii)                           pension partial or full withdrawal expense in
connection with the Western Conference of Teamsters Pension Trust for such
period, to the extent that such expenses were deducted in computing such
Consolidated Net Income; plus

 

(viii)                        severance and like expenses accrued under any
employment or consulting agreement in effect on June 18, 2013 to the extent
expensed, determined on a consolidated basis with GAAP; plus

 

(ix)                              solely for the purposes of the calculations of
ABL Priority Leverage Ratio, Consolidated Senior Secured Leverage Ratio, and
Consolidated Fixed Charge Coverage Ratio (other than Consolidated Fixed Charge
Coverage Ratio as part of Additional Basket Conditions required under
Section 6.7, Section 6.9 or “Permitted Investment” definition), but not for any
other purposes (including the calculation of Gross Secured Leverage Ratio), the
amount of cost savings, operational improvements and other synergies projected
by Borrower in good faith to be realized as a result of actions taken or
expected to be taken (including actions taken or expected to be taken in
connection with Asset Sales, asset acquisitions, investments and discontinued
operations for which pro forma adjustments are required in connection with the
calculation of any ratio contained herein) during such period (calculated on a
pro forma basis as though such cost savings, operational improvements and other
synergies had been realized on the first day of such period), but not including
the amount of actual benefits realized during such period from such actions;
provided that (w) such cost savings, operational improvements and other
synergies are reasonably identifiable and factually supportable, (x) such cost
savings, operational improvements and other synergies are expected to be
realized within 12 months of the date thereof in connection with such actions,
(y) the aggregate amount of cost savings, operational improvements and other
synergies added pursuant to this clause (ix) shall not exceed 10.0% of EBITDA on
a consolidated basis for Borrower its Subsidiaries’ most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date of determination (calculated excluding such cost
savings, operational improvements and other synergies), for any four consecutive
quarter period (provided that this subclause (y) shall not apply to the
acquisition of any business out of bankruptcy) and (z) such cost savings,
operational improvements and other synergies are set forth in an officers’
certificate certifying that such cost savings, operational improvements and
other synergies comply with the requirements of this clause (ix), plus

 

15

--------------------------------------------------------------------------------


 

(x)                                 transaction fees, costs and expenses
relating to transactions permitted under this Agreement, regardless of whether
such transactions are consummated in an aggregate amount not to exceed
$5,000,000;

 

provided, that for the purposes of calculating EBITDA for any period of 4
consecutive fiscal quarters (each, a “Reference Period”), solely for purposes of
the calculation of Gross Secured Leverage Ratio, or Consolidated Fixed Charge
Coverage Ratio as part of Additional Basket Conditions required under
Section 6.7, Section 6.9 or “Permitted Investment” definition, if at any time
during such Reference Period, Borrower or its Subsidiaries shall have made an
Investment permitted hereunder, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Investment, are factually supportable, and are expected to have a continuing
impact, in each case to be mutually and reasonably agreed upon by Borrower and
the Required Lenders) or in such other manner acceptable to the Required Lenders
as if any such Investment or adjustment occurred on the first day of such
Reference Period (provided that the aggregate amount of adjustments made
pursuant to this proviso shall not exceed 10% of EBITDA on a consolidated basis
for such Reference Period).

 

“Eligible Bank” means a bank or trust company that (i) is organized and existing
under the laws of the United States of America, or any state, territory or
possession thereof, (ii) as of the time of the making or acquisition of an
Investment in such bank or trust company, has combined capital and surplus in
excess of $500,000,000 and (iii) the senior Indebtedness of such bank or trust
company is rated at least “A-2” by Moody’s or at least “A” by Standard & Poor’s.

 

“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal), any of the following:

 

(i)                                     any loss, destruction or damage of such
property or asset;

 

(ii)                                  any institution of any proceeding for the
condemnation or seizure of such property or asset or for the exercise of any
right of eminent domain;

 

(iii)                               any actual condemnation, seizure or taking
by exercise of the power of eminent domain or otherwise of such property or
asset, or confiscation of such property or asset or the requisition of the use
of such property or asset;

 

(iv)                              any settlement in lieu of clauses (ii) or
(iii) above; or

 

(v)                                 any loss as a result of a title event or
claim against the title insurance company insuring such property;

 

in each case, having a Fair Market Value in excess of $5,000,000.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Borrower or any of its Subsidiaries or any of their

 

16

--------------------------------------------------------------------------------


 

predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
Borrower, any Subsidiary of Borrower, or any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equity Offering” means (i) an underwritten public equity offering of Qualified
Capital Interests pursuant to an effective registration statement under the
Securities Act of the Borrower, or any direct or indirect parent of Borrower but
only to the extent the net cash proceeds thereof are contributed to Borrower or
any successor to Borrower, other than any public offerings registered on
Form S-8, or (ii) a private equity offering of Qualified Capital Interests of
Borrower, or any direct or indirect parent of Borrower, including but not
limited to a private offering in accordance with Rule 144A, Regulation D or
Regulation S of the Securities Act or any other applicable exemption or safe
harbor, but only to the extent the net cash proceeds thereof are contributed to,
or received by, Borrower or any successor to Borrower, or (iii) any other going
public transaction, including but not limited to a going public transaction with
a special purpose acquisition company or a targeted acquisition company, but
only to the extent the net cash proceeds thereof are contributed to, or received
by, Borrower or any successor to Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or any of
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or any of its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated

 

17

--------------------------------------------------------------------------------


 

service group of which Borrower or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with Borrower or any of its Subsidiaries and whose employees are
aggregated with the employees of Borrower or any of its Subsidiaries under IRC
Section 414(o).

 

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

 

“Excess Proceeds” has the meaning specified therefor in Section 2.4(d)(ii) of
the Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Deposit Account” has the meaning specified therefor in the Security
Agreement.

 

“Excluded Real Property” means any Real Property owned in fee having a fair
market value of $3,000,000 or less.

 

“Excluded Subsidiary” means any and all of the following: a Section 956
Subsidiary, any Subsidiary of such Section 956 Subsidiary, any other Foreign
Subsidiary, and any Subsidiary that is prohibited by law or any existing
organizational documents or joint venture documents (not entered into in
anticipation of the requirements hereunder) from guaranteeing the Obligations or
that would experience adverse regulatory consequences as a result of providing a
guarantee in favor of Agent.

 

“Excluded Taxes” means (i) any Tax imposed on the net income or net profits
(however denominated) of any Lender or any Participant (including any franchise
Taxes or branch profits Taxes), in each case (a) imposed by the jurisdiction (or
by any political subdivision or taxing authority thereof) in which such Lender
or Participant is organized or the jurisdiction (or by any political subdivision
or taxing authority thereof) in which such Lender’s or such Participant’s
principal office is located or (b) as a result of a present or former connection
between such Lender or Participant and the jurisdiction or taxing authority
imposing the Tax (other than any such connection arising from such Lender or
Participant having executed, become a party to, delivered or performed its
obligations or received payment under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to any Loan Document, enforced its rights or remedies under the Agreement or any
other Loan Document, or sold or assigned an interest in any Loan or Loan
Document); (ii) Taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 (whether or not such Lender or
Participant was legally entitled to deliver such documentation), (iii) any
United States federal withholding Taxes that would be imposed on amounts payable
to or for the account of a Lender based upon the applicable withholding rate in
effect at the time such Lender becomes a “Lender” under this Agreement (or
designates a new lending office), except that Indemnified Taxes shall include
(A) any amount that such Lender (or its assignor, if any) was previously
entitled to receive pursuant to Section 16.1 of the Agreement, if any, with
respect to such withholding Tax at the time such Lender becomes a party to the
Agreement (or

 

18

--------------------------------------------------------------------------------


 

designates a new lending office), and (B) additional United States federal
withholding Taxes that may be imposed after the time such Lender becomes a party
to the Agreement (or designates a new lending office), as a result of a change
in law, rule, regulation, order or other decision with respect to any of the
foregoing by any Governmental Authority, and (iv) any United States federal
withholding Taxes imposed under FATCA.

 

“Existing ABL Agent” means Wells Fargo Capital Finance, LLC or any of its
successors, assigns or replacements, in its capacity as administrative agent
under the Existing ABL Loan Documents.

 

“Existing ABL Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 18, 2013, by and among Borrower, certain
subsidiaries of Borrower, the lenders party thereto and the ABL Agent, together
with all related notes, letters of credit, collateral documents, guarantees, and
any other related agreements and instruments executed and delivered in
connection therewith, in each case as amended, modified, supplemented, restated,
refinanced, or replaced in whole or in part from time to time to the extent
permitted hereunder and under the Closing Date Intercreditor Agreement,
including by or pursuant to any agreement or instrument that extends the
maturity of any Indebtedness thereunder, or increases the amount of available
borrowings thereunder (provided that such increase in borrowings is permitted
under clause (a) of the definition of the term “Permitted Indebtedness”), or
adds Subsidiaries of the Borrower as additional borrowers or guarantors
thereunder (provided that, any Subsidiary that is not a Foreign Subsidiary that
becomes an additional borrower or guarantor thereunder shall also be a Guarantor
of the Obligations), in each case with respect to such agreement or any
successor or replacement agreement and whether by the same or any other agent,
lender, group of lenders, purchasers or debt holders; provided, any such
amendment, modification, supplement, restatement, refinancing, or replacement
shall be permitted hereunder and under the Closing Date Intercreditor Agreement
as a condition to effectiveness thereof and at the time of entry Borrower shall
have delivered to Agent and Lenders an officer’s certificate certifying that
such amendment, modification, supplement, restatement, refinancing, or
replacement is permitted to be incurred by this Agreement and the Closing Date
Intercreditor Agreement.

 

“Expiration Date” has the meaning specified therefor in the definition of “Offer
to Prepay.”

 

“Fair Market Value” means, with respect to the consideration received or paid in
any transaction or series of transactions, the fair market value thereof, as
determined in good faith by Borrower, in the event of an exchange of assets with
a Fair Market Value in excess of $2,500,000, determined in good faith by the
Board of Directors of Borrower.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements related thereto, and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Fee Letter” means that certain fee letter, dated as of the date of the
Agreement, between Borrower and Wilmington Trust, National Association.

 

19

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

“Foreign Subsidiary” means any Subsidiary of Borrower not organized under the
laws of the United States of America or any State thereof or the District of
Columbia.

 

“Four-Quarter Period” has the meaning specified therefor in the definition of
“Consolidated Fixed Charge Coverage Ratio.”

 

“Funding Losses” has the meaning specified therefor in Section 2.12(b) of the
Agreement.

 

“GAAP” means generally accepted accounting principles as in effect as of
June 18, 2013 in the United States, consistently applied; provided, however,
that (i) all calculations relative to liabilities shall be made without giving
effect to Statement of Financial Accounting Standards No. 159 and (ii) all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any change to, or modification of, GAAP which would require the
capitalization of leases that shall be characterized as “operating leases” for
purposes of GAAP as in effect as of June 18, 2013.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Gross Secured Leverage Ratio” means, as of any date of determination (the
“Determination Date”), the ratio of (a) the aggregate amount of all Indebtedness
of Borrower and its Subsidiaries that is secured by a Lien on such date (other
than the Notes, Additional Notes, any Junior Debt, and any Refinancing
Indebtedness of the foregoing) to (b) the aggregate amount of EBITDA for the
Four-Quarter Period. For purposes of this definition, Indebtedness and EBITDA
shall be calculated after giving effect on a pro forma basis for the period of
such calculation to:

 

(a)                                 the Incurrence of any Indebtedness of
Borrower or any of its Subsidiaries (and the application of the proceeds
thereof) and any repayment of other Indebtedness occurring during the
Four-Quarter Period or at any time subsequent to the last day of the
Four-Quarter Period and on or prior to the Determination Date, as if such
Incurrence or repayment, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Four-Quarter Period; and

 

(b)                             any Asset Sale or Asset Acquisition (including
any Asset Acquisition giving rise to the need to make such calculation as a
result of Borrower or any of its Subsidiaries (including any Person who becomes
a Subsidiary of Borrower as a result of such Asset Acquisition) incurring
Acquired Indebtedness and also including any EBITDA (including any pro forma

 

20

--------------------------------------------------------------------------------


 

expense and cost reductions calculated on a basis in accordance with Regulation
S-X under the Exchange Act associated with any such Asset Acquisition or Asset
Sale)) occurring during the Four-Quarter Period or at any time subsequent to the
last day of the Four-Quarter Period and on or prior to the Determination Date,
as if such Asset Sale or Asset Acquisition (including the incurrence of, or
assumption or liability for, any such Indebtedness or Acquired Indebtedness)
occurred on the first day of the Four-Quarter Period;

 

provided that for purposes of calculating Indebtedness for the Gross Secured
Leverage Ratio, the aggregate outstanding amount under the ABL Credit Agreement
shall be the amount based on the average daily outstanding principal balance
under such facility during the applicable Four-Quarter Period. Any pro forma
calculations shall be subject to the caps set forth in the definition of
“EBITDA”.

 

“Guarantee” means, as applied to any Indebtedness of another Person, (i) a
guarantee (other than by endorsement of negotiable instruments for collection in
the normal course of business), direct or indirect, in any manner, of any part
or all of such Indebtedness, (ii) any direct or indirect obligation, contingent
or otherwise, of a Person guaranteeing or having the effect of guaranteeing the
Indebtedness of any other Person in any manner and (iii) an agreement of a
Person, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of all or any part of such Indebtedness of
another Person (and “Guaranteed” and “Guaranteeing” shall have meanings that
correspond to the foregoing).

 

“Guarantor Joinder Agreement” has the meaning specified therefor in
Section 5.11.

 

“Guarantors” means (a) each Subsidiary of Borrower (other than any Subsidiary
that is not required to become a Guarantor pursuant to Section 5.11), and
(b) each other Person that becomes a guarantor after the Closing Date pursuant
to Section 5.11 of the Agreement, and “Guarantor” means any one of them.
Notwithstanding anything to the contrary herein, any co-borrower or guarantor
under the ABL Loan Documents and any guarantor under the Notes Documents shall
be a Guarantor under the Loan Documents.

 

“Guaranty” means that certain general continuing guaranty, executed and
delivered in accordance with the terms of this Agreement, by each extant
Guarantor in favor of Agent, for the benefit of the Lender Group, in form and
substance reasonably satisfactory to Agent.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Environmental Law as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

 

21

--------------------------------------------------------------------------------


 

“Hedge Agreement” means (1) any interest rate swap agreement, interest rate
collar agreement or other similar agreement or arrangement, (2) agreements or
arrangements to manage fluctuations in currency exchange rates or (3) any
forward contract, commodity swap agreement, commodity option agreement or other
similar agreement or arrangement.

 

“Hedging Obligation” means, with respect to any Person, the obligations of such
Person pursuant to a Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreement,
after taking into account the effect of any legally enforceable netting
agreement relating thereto, (a) for any date or after the date such Hedge
Agreements have been closed out and termination values determined in accordance
therewith, such termination value, and (b) for any date prior to the date
referenced in clause (a), the amount determined as the mark-to-market value for
such Hedge Agreement, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Hedge
Agreement.

 

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume,
Guarantee or otherwise become liable in respect of such Indebtedness or other
obligation or the recording, as required pursuant to GAAP or otherwise, of any
such Indebtedness or other obligation on the balance sheet of such Person.
Indebtedness otherwise Incurred by a Person before it becomes a Subsidiary of
Borrower shall be deemed to be Incurred at the time at which such Person becomes
a Subsidiary of Borrower. “Incurrence” and “Incurred” shall have meanings that
correspond to the foregoing. A Guarantee by any of Borrower or its Subsidiaries
of Indebtedness Incurred by Borrower or its Subsidiaries, as applicable, shall
not be a separate Incurrence of Indebtedness. In addition, the following shall
not be deemed an Incurrence of Indebtedness:

 

(i)                                     accrual of interest, amortization or
accretion of debt discount or accretion of principal;

 

(ii)                                  the payment of interest in the form of
additional Indebtedness of the same instrument or the payment of dividends on
Capital Interests in the form of additional Capital Interests of the same class
and with the same terms or the accretion or accumulation of dividends on any
Capital Interests;

 

(iii)                               the obligation to pay a premium in respect
of Indebtedness arising in connection with the issuance of a notice of
redemption or making of a mandatory offer to purchase such Indebtedness; and

 

(iv)                              unrealized losses or charges in respect of
Hedging Obligations.

 

“Indebtedness” means at any time (without duplication), with respect to any
Person, whether recourse is to all or a portion of the assets of such Person, or
non-recourse, the following, if and to the extent the following items (other
than clauses (iii), (vi), (vii) and (viii) below) would appear as liabilities on
a balance sheet of such Person prepared in accordance with

 

22

--------------------------------------------------------------------------------


 

GAAP: (i) all indebtedness of such Person for money borrowed or for the deferred
purchase price of property which is due and payable in accordance with the
agreement governing such purchase and which is not paid on the date due and
payable (excluding any trade payables, trade accounts payable or other current
liabilities incurred in the ordinary course of business, accrued expenses and
any obligations to pay a contingent purchase price as long as such obligation
remains contingent); (ii) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments; (iii) all obligations of such
Person for the reimbursement of any obligor on any letters of credit (other than
letters of credit that are secured by cash or Cash Equivalents), bankers’
acceptances or similar facilities (other than obligations with respect to
letters of credit, banker’s acceptances or similar facilities securing
obligations (other than obligations described under clause (i) and (ii) above)
entered into in the ordinary course of business of such Person to the extent
such letters of credit and banker’s acceptances or similar facilities are not
drawn upon, or, if and to the extent drawn upon, such drawing is reimbursed no
later than the tenth Business Day following payment on the letter of credit,
banker’s acceptance or similar facility); (iv) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property or assets acquired by such Person which is due and payable
in accordance with the agreement governing such purchase and which is not paid
on the date due and payable (excluding trade accounts payable arising in the
ordinary course of business, deemed expenses and excluding any obligations to
pay a contingent purchase price as long as such obligation remains contingent,
subject to the penultimate paragraph of this definition); (v) all Capital Lease
Obligations of such Person; (vi) the maximum fixed redemption or repurchase
price of Redeemable Capital Interests in such Person at the time of
determination (but excluding any accrued dividends); (vii) net obligations under
any Hedging Obligations of such Person at the time of determination; and
(viii) all obligations of the types referred to in clauses (i) through (vii) of
this definition of another Person and all dividends and other distributions of
another Person, the payment of which, in either case, (A) such Person has
Guaranteed or (B) is secured by any Lien upon the property or other assets of
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, dividends or other distributions. For purposes of
the foregoing: (a) the maximum fixed repurchase price of any Redeemable Capital
Interests that do not have a fixed repurchase price shall be calculated in
accordance with the terms of such Redeemable Capital Interests as if such
Redeemable Capital Interests were repurchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement; provided,
however, that, if such Redeemable Capital Interests are not then permitted to be
repurchased, the repurchase price shall be the book value of such Redeemable
Capital Interests; (b) the amount outstanding at any time of any Indebtedness
issued with original issue discount is the principal amount of such Indebtedness
less the remaining unamortized portion of the original issue discount of such
Indebtedness at such time as determined in conformity with GAAP, but such
Indebtedness shall be deemed Incurred only as of the date of original issuance
thereof; (c) the amount of any Indebtedness described in clause (viii)(A) above
shall be the maximum liability under any such Guarantee; (d) the amount of any
Indebtedness described in clause (viii)(B) above shall be the lesser of (I) the
maximum amount of the obligations so secured and (II) the Fair Market Value of
such property or other assets; and (e) interest, fees, premium, and expenses and
additional payments, if any, will not constitute Indebtedness.

 

Notwithstanding the foregoing, in connection with the purchase by Borrower or
any of its Subsidiaries of any business, the term “Indebtedness” will exclude
(x) customary

 

23

--------------------------------------------------------------------------------


 

indemnification obligations and (y) post-closing payment adjustments to which
the seller may become entitled to the extent such payment is determined by a
final closing balance sheet or such payment is otherwise contingent; provided,
however, that such amount would not be required to be reflected as a liability
on the face of a balance sheet prepared in accordance with GAAP.

 

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above;
provided, however, that in the case of Indebtedness sold at a discount, the
amount of such Indebtedness at any time will be the accreted value thereof at
such time.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

 

“Indemnified Taxes” means, any Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Closing Date, executed and delivered by Borrower each
of its Subsidiaries, and Agent, the form and substance of which is reasonably
satisfactory to Agent.

 

“Intercreditor Agreements” means, collectively, the ABL-Notes Intercreditor
Agreement and the Closing Date Intercreditor Agreement.

 

“Interest Payment Date” has the meaning ascribed to such term in Section 2.6(a).

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” by any Person means any direct or indirect loan, advance (or other
extension of credit, but excluding commission, travel and similar advances to
directors, officers and employees made in the ordinary course of business) or
capital contribution to (by means of any transfer of cash or other property or
assets to another Person or any other payments for property or services for the
account or use of another Person) another Person, including, without limitation,
the following: (a) the purchase or acquisition of any Capital Interests or other
evidence of beneficial ownership in another Person; and (b) the purchase,
acquisition or Guarantee of the obligations of another Person or the issuance of
a “keep-well” with respect thereto; but shall exclude: (i) accounts receivable
and other extensions of trade credit on commercially reasonable terms in
accordance with normal trade practices; (ii) the acquisition of property, assets
and services from suppliers and other vendors in the normal course of business;

 

24

--------------------------------------------------------------------------------


 

and (ii) prepaid expenses and workers’ compensation, utility, lease and similar
deposits, in the normal course of business. Except as otherwise specified in
this definition, the amount of any Investment (other than an Investment made in
cash) shall be the Fair Market Value thereof on the date such Investment is
made. An Investment by Borrower or any Subsidiary in the obligations of another
Person shall be deemed to remain outstanding hereunder notwithstanding anything
herein to the contrary unless Borrower or such Subsidiary making such Investment
actually receives cash, Cash Equivalents, or consideration that would satisfy
clause (f) of the definition of Permitted Investment to retire such
obligations.  If Borrower or any of its Subsidiaries sells or otherwise disposes
of any Capital Interests of any direct or indirect Subsidiary such that, after
giving effect to any such sale or disposition, such Person is no longer a
Subsidiary, Borrower shall be deemed to have made an Investment on the date of
any such sale or other disposition equal to the Fair Market Value of the Capital
Interests and of all other Investments in such Subsidiary not sold or disposed
of, which amount shall be determined in good faith by the Board of Directors of
Borrower. For the avoidance of doubt, any payments pursuant to any Guarantee
previously incurred in compliance with the Agreement shall not be deemed to be
Investments by any of Borrower or its Subsidiaries.

 

“IP Security Agreements” means the Patent Security Agreements, Trademark
Security Agreements, and Copyright Security Agreements (each such capitalized
term as defined under the Security Agreement).

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“IRS” means the United States Revenue Service.

 

“Junior Debt” has the meaning given to that term in clause (w) of the definition
of Permitted Indebtedness.

 

“Jurisdiction” means, with respect to a Vehicle, the state, commonwealth, or
other governmental entity that is responsible for issuing the Certificate for
such Vehicle.

 

“Lender” has the meaning set forth in the preamble to the Agreement, and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.

 

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes,
vehicle registration fees and charges, and insurance premiums) required to be
paid by Borrower or any of its Subsidiaries under any of the Loan Documents that
are paid, advanced, or incurred by the Lender Group, (b) documented and itemized
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Borrower or any of its Subsidiaries under any
of the Loan Documents, including, the fees and charges of the Vehicle Collateral
Agent, fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or any department of motor vehicles), filing, recording,
publication, appraisal, real estate surveys, real estate title

 

25

--------------------------------------------------------------------------------


 

policies and endorsements, lien registration, and environmental audits,
(c) Agent’s customary fees and charges imposed or incurred in connection with
any background checks or OFAC/PEP searches related to Borrower or its
subsidiaries, (d) Agent’s customary fees and charges (as adjusted from time to
time) with respect to the disbursement of funds (or the receipt of funds) to or
for the account of Borrower (whether by wire transfer or otherwise), together
with any out-of-pocket costs and expenses incurred in connection therewith,
(e) customary charges imposed or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (f) reasonable and documented and
itemized out-of-pocket costs and expenses paid or incurred by the Lender Group
to correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) reasonable and documented out-of-pocket audit
fees and expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement, (h) Agent’s reasonable
costs and expenses (including reasonable documented and itemized attorneys fees
and out-of-pocket expenses of outside counsel) relative to claims or any other
lawsuit or adverse proceeding paid or incurred by the Lender Group, whether in
enforcing or defending the Loan Documents or otherwise in connection with the
transactions contemplated by the Loan Documents, Agent’s Liens in and to the
Collateral, or the Lender Group’s relationship with Borrower or any of its
Subsidiaries, (i) Agent’s reasonable and documented and itemized costs and
expenses (including reasonable and documented and itemized attorneys fees and
due diligence expenses) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), or amending, waiving or
modifying the Loan Documents, and (j) Agent’s and each Lender’s reasonable and
documented and itemized costs and expenses (including reasonable and documented
and itemized attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral.

 

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Lien” means, with respect to any property or other asset, any mortgage, deed of
trust, deed to secure debt, pledge, hypothecation, assignment, deposit
arrangement, security interest, lien (statutory or otherwise), charge, easement,
encumbrance or other security agreement on or with respect to such property or
other asset (including, without limitation, any conditional sale or other title
retention agreement having substantially the same economic effect as any of the
foregoing).

 

“Loan” has the meaning specified in Section 2.1 of the Agreement.

 

26

--------------------------------------------------------------------------------


 

“Loan Documents” means the Agreement, the Intercreditor Agreements, the
Copyright Security Agreement, the Guaranty, the Intercompany Subordination
Agreement, the Vehicle Collateral Agency Agreement, the Mortgages, the Patent
Security Agreement, the Security Agreement, the Trademark Security Agreement,
the Fee Letter, any note or notes executed by Borrower in connection with the
Agreement and payable to any member of the Lender Group, and any other agreement
entered into, now or in the future, by Borrower or any of its Subsidiaries and
any member of the Lender Group in connection with the Agreement.

 

“Loan Party” means Borrower or any Guarantor.

 

“Make-Whole Premium” means, as of the date of any prepayment, the amount equal
to: (a) the sum of the present values of (i) the Applicable Premium that would
be due on the Loans being prepaid pursuant to clause (B) of the definition of
“Applicable Premium” on the second anniversary of the Closing Date and (ii) all
scheduled interest payments that would be due on the Loans being prepaid on or
after the date of prepayment through the second anniversary of the Closing Date
if such Loans had not been prepaid until the second anniversary of the Closing
Date, in each case, computed using a discount rate equal to the Treasury Rate as
of such date of prepayment plus 50 basis points; plus (b) without duplication of
accrued and unpaid interest paid or payable pursuant to an express provision of
the Agreement, all accrued and unpaid interest on the Loans being prepaid
through the date of such prepayment.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries’ ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon any material portion of Collateral (and
not as a result of an action or failure to act of any member of the Lender
Group), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of Borrower or its Subsidiaries.

 

“Material Contract” means, with respect to any Person, (i) each written contract
or agreement to which such Person or any of its Subsidiaries is a party
involving aggregate consideration payable to or by such Person or such
Subsidiary of $5,000,000 or more (other than purchase orders in the ordinary
course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 90 days’ notice without
penalty or premium), and (ii) all other contracts or agreements, the loss of
which could reasonably be expected to result in a Material Adverse Change.

 

“Maturity Date” has the meaning specified therefor in Section 3.2 of the
Agreement.

 

“Minimum Liquidity” means, as of any date of determination, the sum of
Borrower’s and the Guarantors’ (a) Unrestricted Cash and Cash Equivalents and
(b) Unrestricted Lines of Credit. For purposes of this definition,
(i) “Unrestricted Cash and Cash Equivalents” means cash and

 

27

--------------------------------------------------------------------------------


 

Cash Equivalents of Borrower and the Guarantors that is (x) not subject to any
Lien (other than Liens described in clauses (a) and (b) of the definition of
“Permitted Collateral Liens”, (y) not reserved, set aside, designated or
required for the payment on any account, liability or obligations (including,
without limitation, any ordinary course business expenses and payroll) or for
any other expenditure and (z) available for use by the Loan Parties in their
discretion and (ii) “Unrestricted Lines of Credit” means any undrawn committed
Indebtedness of Borrower and Guarantors that is (y) not reserved, set aside,
designated or required for the payment on any account, liability or obligations
(including, without limitation, any ordinary course business expenses and
payroll) or for any other expenditure and (z) available for use by the Loan
Parties in their discretion for general corporate purposes or for working
capital.

 

“MNPI” means any material Nonpublic Information regarding Borrower and its
Subsidiaries or the Loans or securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information).  For purposes of this definition “material Nonpublic
Information” shall mean nonpublic information with respect to the business of
Borrower or any of its Subsidiaries that would reasonably be expected to be
material to a decision by any Lender to assign or acquire any Loans or to enter
into any of the transactions contemplated thereby or would otherwise be material
for purposes of United States Federal and state securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
the Required Lenders, that encumber the Real Property Collateral.

 

“MSD Term Loan Credit Agreement” means that certain Credit Agreement, dated as
of March 31, 2015, by and among MSDC JC Investments, LLC, as agent, Borrower,
and the lenders signatory thereto, together with all related notes, collateral
documents, guarantees, and any other related agreements and instruments executed
and delivered in connection therewith, in each case as amended, modified,
supplemented, restated, refinanced, or replaced in whole or in part from time to
time to the extent permitted herein and by the Closing Date Intercreditor
Agreement, including by or pursuant to any agreement or instrument that extends
the maturity of any Indebtedness thereunder, or increases the amount of
available borrowings thereunder (provided that such increase shall not be
permitted unless incurred pursuant to clause (a) of the definition of the term
“Permitted Indebtedness”), or adds Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder (provided that, any Subsidiary that is not a
Foreign Subsidiary that becomes an additional borrower or guarantor thereunder
shall also be a Guarantor of the Obligations), in each case with respect to such
agreement or any successor or replacement agreement and whether by the same or
any other agent, lender, group of lenders, purchasers or debt holders; provided,
any such amendment, modification, supplement, restatement, refinancing, or
replacement shall be permitted hereunder and under the Closing Date
Intercreditor Agreement as a condition to effectiveness thereof and at the time
of entry Borrower shall have delivered to Agent and Lenders an officer’s
certificate certifying that such amendment, modification, supplement,
restatement, refinancing, or replacement is permitted to be incurred by this
Agreement and the Closing Date Intercreditor Agreement.

 

28

--------------------------------------------------------------------------------


 

“MSD Term Loan Documents” means the “Loan Documents” (or comparable term) as
defined in the MSD Term Loan Credit Agreement.

 

“MSD Term Loan Obligations” means, in each case to the extent constituting MSD
Priority Debt under the Closing Date Intercreditor Agreement, the “Obligations”
as defined in the MSD Term Loan Credit Agreement and all other amounts owing,
due, or secured under the terms of the MSD Term Loan Credit Agreement and any
other MSD Term Loan Documents, whether now existing or arising hereafter,
including all amounts payable under or secured by any MSD Term Loan Documents
(including, in each case, all amounts accruing on or after the commencement of
any Insolvency Proceeding relating to any Loan party, or that would have accrued
or become due under the terms of the MSD Term Loan Documents but for the effect
of the Insolvency Proceeding and irrespective of whether a claim for all or any
portion of such amounts is allowable or allowed in such Insolvency Proceeding).

 

“Multiemployer Plan” has the meaning given to such term in Section 3(37) or
Section 4001(a)(3) of ERISA or Section 414(f) of the IRC.

 

“Net Cash Proceeds” means, with respect to Asset Sales of any Person, cash and
Cash Equivalents received, net of: (i) all reasonable out-of-pocket costs and
expenses of such Person incurred in connection with such a sale, including,
without limitation, all legal, accounting, title and recording tax expenses,
commissions and other fees and expenses incurred and all federal, state, foreign
and local taxes arising in connection with such an Asset Sale that are paid or
required to be accrued as a liability under GAAP by such Person; (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations associated with such Asset Sale; (iii) all
payments made by such Person on any Indebtedness that is secured by such
properties or other assets in accordance with the terms of any Lien upon or with
respect to such properties or other assets or that must, by the terms of such
Lien or such Indebtedness, or in order to obtain a necessary consent to such
transaction or by applicable law, be repaid to any other Person (other than
Borrower or its Subsidiaries) in connection with such Asset Sale (other than in
the case of Collateral, any Lien which does not rank prior to the Liens in the
Collateral granted to Agent pursuant to this Agreement and the Loan Documents);
and (iv) all contractually required distributions and other payments made to
noncontrolling interest holders in Subsidiaries of such Person as a result of
such transaction; provided, however, that: (a) in the event that any
consideration for an Asset Sale (which would otherwise constitute Net Cash
Proceeds) is required by (I) contract to be held in escrow pending determination
of whether a purchase price adjustment will be made or (II) GAAP to be reserved
against other liabilities in connection with such Asset Sale, such consideration
(or any portion thereof) shall become Net Cash Proceeds only at such time as it
is released to such Person from escrow or otherwise; and (b) any non-cash
consideration received in connection with any transaction, which is subsequently
converted to cash, shall become Net Cash Proceeds only at such time as it is so
converted.

 

“Net Book Value” with respect to a Vehicle, means the cost of such Vehicle, less
depreciation and other write downs for such Vehicle, as reflected on Borrower’s
books and records.

 

29

--------------------------------------------------------------------------------


 

“Notes Agent” means U.S. Bank National Association, as trustee and as collateral
agent for the Noteholders.

 

“Noteholders” mean those present or future holders of the Notes.

 

“Notes” means those 9.25% senior secured notes due 2020 issued by Borrower
pursuant to the Notes Indenture.

 

“Notes Documents” means the Notes Indenture, the Notes, the Notes Guaranties,
the Security Documents (as that term is defined in the Notes Indenture), and any
other agreements, documents, or instruments evidencing or governing any of the
Notes Obligations, as amended, restated, modified, supplemented, extended,
renewed, refunded, replaced or refinanced from time to time, in whole or in
part, as and to the extent permitted by this Agreement and the ABL-Notes
Intercreditor Agreement.

 

“Notes Guaranties” means those certain Guaranties executed by certain of
Borrower’s Subsidiaries in favor of the Noteholders, and any other agreements,
documents, or instruments guaranteeing the Notes Obligations.

 

“Notes Indenture” means that certain Indenture, dated as of June 18, 2013, among
Borrower and Notes Agent, pursuant to which the Notes are to be issued, as the
same may be amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced, from time to time, in whole or in part, in one
or more agreements (in each case, with the same or new holders or trustee),
including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof, in each
case, as and to the extent permitted by this Agreement and the ABL-Notes
Intercreditor Agreement.

 

“Notes Obligations” means all obligations and all amounts owing, due or secured
under the Notes Documents, not to exceed an initial aggregate principal amount
of $375,000,000 (plus the aggregate principal amount of the Additional Notes).

 

“Notes Priority Collateral” has the meaning ascribed to such term in the
ABL-Notes Intercreditor Agreement.

 

“Obligations” means all Loans, debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding (or
which would have accrued but for the commencement of such Insolvency
Proceeding), regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement obligations
(irrespective of whether contingent), premiums, liabilities, obligations
(including indemnification obligations), fees, Lender Group Expenses (including
any fees or expenses that accrue after the commencement of an Insolvency
Proceeding (or which would have accrued but for the commencement of such
Insolvency Proceeding), regardless of whether allowed or allowable in whole or
in part as a claim in any such Insolvency Proceeding), Applicable Premium
(including any Applicable Premium payable after the commencement of an
Insolvency Proceeding (or which would have accrued but for the commencement of
such Insolvency Proceeding), regardless of whether allowed or allowable in whole
or in part as a claim in any

 

30

--------------------------------------------------------------------------------


 

such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents. Without limiting the generality of the foregoing, the
Obligations of Borrower under the Loan Documents include the obligation to pay
(i) the principal of the Loans, (ii) interest accrued on the Loans, (iii) the
Applicable Premium, (iv) Lender Group Expenses, (v) fees payable under the
Agreement or any of the other Loan Documents, and (vi) indemnities and other
amounts payable by any Loan Party under any Loan Document. Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Offer” has the meaning specified therefor in the definition of “Offer to
Prepay.”

 

“Offer to Prepay” means a written offer (the “Offer”) sent by Borrower by
first-class mail, postage pre-paid, to each Lender (with a copy to the Agent) at
the address specified to Borrower, offering to prepay up to the aggregate
principal amount of Loans set forth in such Offer. Unless otherwise required by
applicable law, the Offer shall specify an expiration date (the “Expiration
Date”) of the Offer to Prepay which shall be, subject to any contrary
requirements of applicable law, not less than 10 days or more than 30 days after
the date of sending of such Offer in accordance with Section 11 of the Agreement
and a settlement date (the “Prepayment Date”) for prepayment of the Loans within
five Business Days after the Expiration Date. The Offer shall also state:

 

(i)                                     the section of the Agreement pursuant to
which the Offer to Prepay is being made;

 

(ii)                                  the Expiration Date and the Purchase Date;

 

(iii)                               the aggregate principal amount of the
outstanding Loans offered to be prepaid pursuant to the Offer to Prepay
(including, if less than 100%, the manner by which such amount has been
determined pursuant to Section 2.4(d)(ii)) (the “Prepayment Amount”);

 

(iv)                              that the Lender may accept for prepayment all
or any portion of the Loans held by such Lender and that any portion of the
Loans accepted for prepayment must be accepted in a minimum amount of $2,000
principal amount;

 

(v)                                 that, unless Borrower defaults in making
such prepayment, any Loan accepted for prepayment pursuant to the Offer to
Prepay will cease to accrue interest on and after the Prepayment Date, but that
Loan not accepted for prepayment or accepted but not prepaid by Borrower
pursuant to the Offer to Prepay will continue to accrue interest at the same
rate;

 

31

--------------------------------------------------------------------------------


 

(vi)                              that, on the Prepayment Date, each Loan
accepted for prepayment pursuant to the Offer to Prepay shall become due and
payable; provided, that, in the case of Offers to Prepay from Asset Sales, Loans
accepted for prepayment exceed the amount of Net Cash Proceeds or Excess
Proceeds therefrom, the Loans shall be paid on a pro rata basis.

 

(vii)                           that Lenders will be entitled to withdraw its
acceptance of the Offer to Prepay, in whole or in part, if Borrower receives,
not later than the close of business on the Expiration Date, a notice sent in
accordance with Section 11 hereof setting forth the name of the Lender, the
aggregate principal amount of the Loans the Lender accepted for prepayment and a
statement that such Lender is withdrawing all or a portion of his acceptance of
the Offer to Prepay; and

 

(viii)                        that if the Loans having an aggregate principal
amount less than or equal to the Prepayment Amount are accepted for prepayment
and not withdrawn pursuant to the Offer to Prepay, Borrower shall prepay all
such Loans.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

“Participant Register” has the meaning specified therefor in
Section 13.1(e)(iii) of the Agreement.

 

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation established under Title IV
of ERISA or any other governmental agency, department, or instrumentality
succeeding to the functions of said corporation.

 

“Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA (including a Multiemployer Plan) and to which Borrower or
any ERISA Affiliate may have any liability including by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
within the preceding 5 years or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA.

 

“Permitted Additional Notes Pari Passu Obligations” means obligations under any
Additional Notes secured by Liens on the Collateral on a pari passu basis as the
Notes issued prior to the date of the Agreement and in compliance with clause
(aa) under the definition of “Permitted Liens”; provided that (i) the
representative of such Permitted Additional Notes Pari Passu Obligations
executes a joinder agreement to the ABL-Notes Intercreditor Agreement, in the
form attached thereto agreeing to be bound thereby and (ii) Borrower has
designated such Indebtedness as “Permitted Additional Pari Passu Obligations”
under the ABL-Notes Intercreditor Agreement.

 

32

--------------------------------------------------------------------------------


 

“Permitted Business” means any business similar in nature to any business
conducted by Borrower and its Subsidiaries on the date of the Agreement and any
business reasonably ancillary, incidental, complementary or related to the
business conducted by Borrower and its Subsidiaries on the date of the Agreement
or a reasonable extension, development or expansion thereof, in each case, as
determined in good faith by the Board of Directors of Borrower.

 

“Permitted Collateral Liens” means:

 

(a)                                 (i) Liens securing the Notes Obligations,
(ii) Liens securing the ABL Obligations, (iii) Liens securing the MSD Term Loan
Obligations, (iv) Liens securing the Additional Notes and the other Permitted
Additional Notes Pari Passu Obligations to the extent permitted pursuant to
clause (aa) under the definition of “Permitted Liens”, (v) Liens securing any
Specified Pari Passu Ratio Debt (to the extent permitted by such definition),
(vi) Liens securing any Junior Debt (to the extent permitted by such
definition), (vii) Liens securing Indebtedness permitted pursuant to clause (k)
under the definition of “Permitted Indebtedness” (provided that if and to the
extent such Liens are senior to the Liens securing the Obligations, (1) such
incurrence shall be permitted under the Notes Indenture, and such incurrence
shall not cause any of the Obligations to no longer constitute “Credit Facility
Obligations” as defined in the ABL-Notes Intercreditor Agreement, and (2) the
aggregate principal amount of the Indebtedness secured by Liens pursuant to this
clause (a)(vii) and clause (a)(ii) above shall not exceed $120,000,000), and, in
the case of the foregoing, any Refinancing Indebtedness thereof, so long as the
Liens securing such respective Indebtedness is subject to the terms of the
applicable Intercreditor Agreements or another intercreditor agreement to the
extent required hereunder;

 

(b)                                 Liens securing the Obligations;

 

(c)                                  Liens existing on June 18, 2013 (other than
Liens specified in clauses (a) and (b) above) and described in Schedule P-1 and
any extension, renewal, refinancing or replacement thereof so long as such
extension, renewal, refinancing or replacement does not extend to any other
property or asset and does not increase the outstanding principal amount thereof
(except by the amount of any premium or fee paid or payable or original issue
discount in connection with such extension, renewal, replacement or refinancing
plus fees and expenses); and

 

(d)                                 Liens described in clauses (b), (c), (d),
(e), (f), (h), (i), (with respect to Liens under clause (f) only), (j), (k),
(l), (m), (n), (o), (p), (q), (r) (subject to the limitations set forth
therein), (s), (t), (u), (v), (x) and (w) of the definition of “Permitted
Liens”.

 

For purposes of determining compliance with this definition, (A) Permitted
Collateral Liens need not be incurred solely by reference to one category of
Permitted Collateral Liens described in clauses (a) through (d) of this
definition but are permitted to be incurred in part under any combination
thereof and (B) in the event that an item of Permitted Collateral Liens (or any
portion thereof) meets the criteria of one or more of the categories of
Permitted Collateral Liens described in clauses (a) through (d) above, Borrower
shall, in its sole discretion, classify (and reclassify) such item of Permitted
Collateral Liens (or any portion thereof) in any manner that complies with this
definition and will only be required to include the amount and type of such item
of Permitted Collateral Liens in one of the above clauses and such item of
Permitted Collateral Liens will be treated as having been incurred pursuant to
only one of such clauses.

 

33

--------------------------------------------------------------------------------


 

Notwithstanding anything contained in Section 6.2 or the definitions of
“Permitted Collateral Liens” or “Permitted Liens”, no Liens shall secure the ABL
Obligations, the MSD Term Loan Obligations, the Notes Obligations, Additional
Notes, Specified Pari Passu Ratio Debt, Junior Debt or any Refinancing
Indebtedness in respect thereof except pursuant to clause (a) of the definition
of the “Permitted Collateral Liens”.

 

“Permitted Deleveraging Transactions” means, so long as no Event of Default has
occurred and is continuing, the prepayment, redemption, defeasement, purchase,
repurchase, exchange, conversion, cancellation, retirement, or other acquisition
at or below par of Notes, Additional Notes and/or PIK Toggle Notes (including,
in the case of PIK Toggle Notes, (I) through a distribution or other dividend by
Borrower to the PIK Toggle Issuer pursuant to Section 6.9(l) and/or (II) through
a Specified Intercompany Loan),

 

(1) by utilizing the identifiable net cash proceeds received by the Borrower
from the Loans and not otherwise applied (whether directly, through a
distribution or other dividend to the PIK Toggle Issuer pursuant to
Section 6.9(l) or through a Specified Intercompany Loan); provided that the
aggregate amount of net cash proceeds from the Loans that may be used to prepay,
redeem, defease, purchase, repurchase, exchange, convert, cancel, retire or
otherwise acquire PIK Toggle Notes (whether directly, through a distribution or
other dividend to the PIK Toggle Issuer pursuant to Section 6.9(l) or through a
Specified Intercompany Loan) shall not exceed $24,000,000 in the aggregate;

 

(2) by either (A) utilizing the identifiable net cash proceeds received by the
Borrower and not otherwise applied from Junior Debt (or the Refinancing
Indebtedness thereof pursuant to clause (l) of Permitted Indebtedness
definition) within 120 days prior to such prepayment, redemption, defeasement,
purchase, repurchase, exchange, conversion, cancellation, retirement or other
acquisition (whether directly, through a distribution or other dividend to the
PIK Toggle Issuer pursuant to Section 6.9(l) or through a Specified Intercompany
Loan) or (B) converting into, or in exchange for, Junior Debt;

 

(3) by either (A) utilizing the identifiable net cash proceeds received by the
Borrower from Indebtedness incurred pursuant to clause (a), (h), (k) or (u) of
the definition of Permitted Indebtedness (or Refinancing Indebtedness thereof
pursuant to clause (l) of the definition of Permitted Indebtedness in respect of
such Indebtedness) (“Specified Debt”) and not otherwise applied within 120 days
of such prepayment, redemption, defeasement, purchase, repurchase, exchange,
conversion, cancellation, retirement or other acquisition (whether directly,
through a distribution or other dividend to the PIK Toggle Issuer pursuant to
Section 6.9(l) or through a Specified Intercompany Loan) or (B) converting into,
or in exchanging for, Specified Debt, in an aggregate amount pursuant to this
clause (3) not to exceed $41,000,000 less any amount of the Specified Pari Passu
Ratio Debt utilized pursuant to clause (4) below; provided that the Gross
Secured Leverage Ratio shall not exceed 2.00x on the date of such prepayment,
redemption, defeasement, purchase, repurchase, exchange, conversion,
cancellation, retirement or other acquisition;

 

(4) by either (A) utilizing the identifiable net cash proceeds received by the
Borrower from Specified Pari Passu Ratio Debt incurred pursuant to clause (v) of
the definition of Permitted Indebtedness (or Refinancing Indebtedness thereof
pursuant to clause (l) of the

 

34

--------------------------------------------------------------------------------


 

definition of Permitted Indebtedness in respect of such Indebtedness) and not
otherwise applied within 120 days of such prepayment, redemption, defeasement,
purchase, repurchase, exchange, conversion, cancellation, retirement or other
acquisition (whether directly, through a distribution or other dividend to the
PIK Toggle Issuer pursuant to Section 6.9(l) or through a Specified Intercompany
Loan) or (B) converting into, or in exchanging for, Specified Pari Passu Ratio
Debt, in an aggregate amount pursuant to this clause (4) not to exceed
$41,000,000 less any amount of the Specified Debt utilized pursuant to clause
(3) above;

 

(5) by converting into, or in exchange for, Qualified Capital Interests of the
Borrower or any of its direct or indirect parent entities; and

 

(6) by utilizing identifiable net cash proceeds received by the Borrower and not
otherwise applied from issuance or sale of Qualified Capital Interests of the
Borrower or contributions to the equity of the Borrower occurring within 120
days of such prepayment, redemption, defeasement, purchase, repurchase,
exchange, conversion, cancellation, retirement or other acquisition.

 

“Permitted Holder” means (i) T. Michael Riggs and (ii) any Related Party of T.
Michael Riggs.

 

“Permitted Indebtedness” means:

 

(a)                                 Indebtedness incurred pursuant to, and the
issuance or creation of letters of credit and bankers’ acceptances under or in
connection with (with letters of credit and bankers’ acceptances being deemed to
have a principal amount equal to the maximum potential liability of Borrower and
its Subsidiaries thereunder), one or more ABL Credit Agreements in an aggregate
principal amount outstanding under this clause (a) at any time not to exceed:
(i) any Indebtedness permitted pursuant to clause (k) of the definition of
“Permitted Indebtedness” designated in writing to the Agent as ABL Obligations
by Borrower (without duplication of any other Indebtedness outstanding pursuant
to such clause on the date of determination); plus (ii) the greatest of
(x) $100,000,000, (y) the Borrowing Base (as defined in the Notes Indenture as
in effect on the date of the Agreement) as of the date of such incurrence or
(z) an amount such that the ABL Priority Leverage Ratio of Borrower and its
Subsidiaries would not exceed 1.75 to 1.00; provided, that in no event shall
Indebtedness under this clause (a) of the definition of “Permitted Indebtedness”
exceed $120,000,000; provided further that Indebtedness shall not be incurred
pursuant to this clause (a) after the Closing Date unless such Indebtedness
(I) does not cause any of the Obligations to no longer constitute “Credit
Facility Obligations” as defined under the ABL-Notes Intercreditor Agreement);
(II) constitutes “ABL Priority Debt” as defined under the Closing Date
Intercreditor Agreement; and (III) is permitted to be incurred under the Notes
Indenture;

 

(b)                                 the Notes Obligations and any Additional
Notes;

 

(c)                                  Indebtedness, or pension withdrawal
liabilities reflected in the most recent consolidated balance sheet of Borrower
as of June 18, 2013 that subsequently becomes Indebtedness of Borrower or any of
its Subsidiaries, outstanding at the time of the date of the Agreement;

 

35

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness Incurred following June 18,
2013 that is owed to and held by Borrower or its Subsidiaries; provided that if
such Indebtedness is owed by Borrower or a Guarantor to a Subsidiary that is not
a Guarantor, such Indebtedness shall be subordinated to the prior payment in
full of the Obligations pursuant to the Intercompany Subordination Agreement;

 

(e)                                  Guarantees Incurred by Borrower or its
Subsidiaries of Indebtedness or other obligations of Borrower or its
Subsidiaries (including Guarantees by any Subsidiary of Indebtedness under any
ABL Credit Agreement, the Notes, the Additional Notes, the MSD Term Loan
Documents, and the Specified Pari Passu Ratio Debt in each case, if but only if,
the such Subsidiary also Guarantees the Obligations); provided that (i) such
Indebtedness is Permitted Indebtedness or is otherwise Incurred in accordance
with Section 6.1 and (ii) such Guarantees are subordinated to the Obligations to
the same extent as the Indebtedness being guaranteed;

 

(f)                                   Indebtedness Incurred in respect of
workers’ compensation claims, general liability or trucker’s liability claims,
unemployment or other insurance and self-insurance obligations, payment
obligations in connection with health or other types of social security
benefits, indemnity, bid, performance, warranty, release, judgment, appeal,
advance payment, customs, surety and similar bonds, letters of credit for
operating purposes and completion guarantees and warranties provided or Incurred
(including Guarantees thereof) by Borrower or its Subsidiaries in the ordinary
course of business;

 

(g)                                  Indebtedness under Hedging Obligations
entered into to manage fluctuations in interest rates, commodity prices and
currency exchange rates (and not for speculative purposes);

 

(h)                                 Indebtedness of Borrower or its Subsidiaries
pursuant to Capital Lease Obligations and Purchase Money Indebtedness; provided
that the aggregate principal amount of such Indebtedness outstanding at any time
under this clause (h) may not exceed the greater of (a) $15,000,000 or (b) 5.0%
of Total Assets, in the aggregate;

 

(i)                                     the issuance by any of the Subsidiaries
of Borrower to Borrower or to any of Borrower’s Subsidiaries of shares of
preferred stock; provided, however, that:

 

(1)                                 any subsequent issuance or transfer of stock
that results in any such preferred stock being held by a Person other than
Borrower or its Subsidiaries; and

 

(2)                                 any sale or other transfer of any such
preferred stock to a Person that is not either Borrower or its Subsidiaries;

 

shall be deemed, in each case, to constitute an issuance of such preferred stock
by such Subsidiary that was not permitted by this clause (i);

 

(j)                                    Indebtedness arising from (x) credit
cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), customary
cash management, cash pooling or setting off arrangements, and customary
automated clearing house transactions, in each case, in the ordinary course of
business, (y) any Bank Product (excluding Hedging Obligations entered into for
speculative purposes) or (z) cash pooling, setting-off arrangements and the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of

 

36

--------------------------------------------------------------------------------


 

business; provided, however, that any such Indebtedness Incurred pursuant to
clause (z) is extinguished within five Business Days of the Incurrence;

 

(k)                                 Indebtedness of Borrower or its Subsidiaries
not otherwise permitted pursuant to this definition (including (without
limitation) additional Purchase Money Indebtedness and Capital Lease
Obligations), in an aggregate principal amount not to exceed $15,000,000 at any
time outstanding less any amount utilized pursuant to clause (a)(i) of this
“Permitted Indebtedness” definition;

 

(l)                                     Refinancing Indebtedness in respect of
any Indebtedness permitted by clauses (a), (b) and (c), this clause (l), clauses
(m), (n) (v) and (w) below or Indebtedness Incurred in accordance with clause
(a) of Section 6.1; provided that any Refinancing Indebtedness of Indebtedness
permitted pursuant to clause (a), (b), (n) or (v) herein shall reduce dollar for
dollar the principal amount of Indebtedness that can be incurred pursuant to
clause (a), (b), (n) or (v), as applicable);

 

(m)                             Acquired Indebtedness incurred by a Subsidiary
of Borrower prior to the time that such Subsidiary was acquired or merged into
Borrower and was not Indebtedness incurred in connection with, or in
contemplation of, such acquisition or merger; provided that immediately after
giving effect to any such acquisition or merger on a pro forma basis, Borrower
(x) could Incur $1.00 of additional Indebtedness (other than Permitted
Indebtedness) in accordance with clause (a) of Section 6.1 or (y) the
Consolidated Fixed Charge Coverage Ratio for Borrower and its Subsidiaries would
be equal to or greater than such ratio for Borrower and its Subsidiaries
immediately prior to such acquisition or merger;

 

(n)                                 (i) Indebtedness evidenced by this Agreement
or the Loan Documents and (ii) the MSD Term Loan Obligations, in the case of
this clause (ii), to the extent constituting MSD Priority Debt (as defined in
the Closing Date Intercreditor Agreement);

 

(o)                                 Indebtedness consisting of Indebtedness
issued by Borrower or any of its Subsidiaries to current or former officers,
directors, employees and consultants thereof, their respective estates, spouses
or former spouses, in each case to finance the purchase or redemption of Capital
Interests of Borrower or any direct or indirect parent company of Borrower to
the extent permitted pursuant to Section 6.9(a);

 

(p)                                 Indebtedness of Borrower to a Subsidiary of
Borrower; provided that any such Indebtedness owing to a Subsidiary that is not
a Guarantor is expressly subordinated in right of payment to the Obligations
pursuant to an Intercompany Subordination Agreement; provided, further, that any
subsequent issuance or transfer of any Capital Interests or any other event
which results in any such Subsidiary ceasing to be a Subsidiary or any other
subsequent transfer of any such Indebtedness (except to Borrower or another
Subsidiary of Borrower) shall be deemed, in each case, to be an incurrence of
such Indebtedness not permitted by this clause (p);

 

(q)                                 Indebtedness of a Subsidiary of Borrower to
Borrower or another Subsidiary of Borrower; provided that, if a Guarantor incurs
such Indebtedness to a Subsidiary that is not a Guarantor, such Indebtedness is
expressly subordinated in right of payment to the Guaranty of such Guarantor
pursuant to an Intercompany Subordination Agreement; provided, further, that

 

37

--------------------------------------------------------------------------------


 

any subsequent issuance or transfer of Capital Interests or any other event that
results in any such Subsidiary ceasing to be a Subsidiary of Borrower or any
subsequent transfer of any such Indebtedness (except to Borrower or another
Subsidiary of Borrower) shall be deemed, in each case, to be an incurrence of
such Indebtedness not permitted by this clause (q);

 

(r)                                    Indebtedness in respect of customer
deposits and advance payments received in the ordinary course of business from
customers for goods or services purchased in the ordinary course of business;

 

(s)                                   Indebtedness of Borrower or any Subsidiary
of Borrower consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each
case, Incurred in the ordinary course of business;

 

(t)                                    Indebtedness Incurred by Borrower or any
Subsidiary of Borrower for pension fund withdrawal or partial withdrawal
obligations in an amount not to exceed, in the aggregate at any one time
outstanding, $5,000,000;

 

(u)                                 Indebtedness of any Subsidiary of Borrower
that is not a Guarantor in a maximum principal amount not to exceed $20,000,000
at any time outstanding; provided, that such Indebtedness is not secured by
liens on any property or assets of any of the Loan Parties;

 

(v)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, Indebtedness of Borrower or any
Subsidiary of Borrower that is a Loan Party that is secured on a pari passu
basis with the Loans in an aggregate amount not to exceed the lesser of
(1) $41,000,000 and (2) an amount that would not cause the Gross Secured
Leverage Ratio to exceed 2.00:1.00 on the date of incurrence on a pro forma
basis after giving effect thereto (such Indebtedness permitted to be incurred in
reliance of this clause (v) being referred to as “Specified Pari Passu Ratio
Debt”); provided that such Specified Pari Passu Ratio Debt shall (i) not mature
on or prior to the Maturity Date in effect as of the time such Specified Pari
Passu Ratio Debt is incurred, (ii) have a weighted average life to maturity
equal to or longer than the remaining weighted average life to maturity of the
then existing Loans, (iii) not have covenants, events of default and other terms
(other than subject to subclause (viii) in this clause (v), pricing, interest
rate margins, discounts, premiums, yield, rate floors, fees, expenses, other
economic terms, and other than any terms that only apply after the payment in
full of the Obligations (other than unasserted contingent indemnity and
reimbursement obligations)), taken as a whole as reasonably determined by the
Borrower in good faith, that are not more restrictive to the Loan Parties and
their Subsidiaries than the terms of the Loans; (iv) not be secured by liens on
the assets of the Borrower and the Subsidiaries, other than assets constituting
Collateral; (v) not have any Person as a borrower or a guarantor with respect to
such Specified Pari Passu Ratio Debt unless such Subsidiary is a Loan Party
which shall have previously or substantially concurrently guaranteed or
borrowed, as applicable, the Obligations; (vi) grant security pursuant to
documentation that is substantially consistent in all material respects with the
Collateral Documents (or on terms no more restrictive to the Borrower and its
Subsidiaries, taken as a whole as reasonably determined by the Borrower in good
faith, than the ones in the Collateral Documents), (vii) the incurrence of such
Specified Pari Passu Ratio Debt shall not cause any portion of the Obligations
to no longer constitute “Credit Facility Obligations” as defined under the
ABL-Notes Intercreditor or “Solus Priority Debt” as defined under the Closing
Date

 

38

--------------------------------------------------------------------------------


 

Intercreditor Agreement, and shall be permitted under the Notes Indenture, and
(viii) in the event that the Yield for any Specified Pari Passu Ratio Debt is
higher than the Yield for the Loans by more than 50 basis points, then the
Applicable Margin for the Loans shall be increased to the extent necessary so
that the Yield for such Specified Pari Passu Ratio is equal to the Yield for
such Loans minus 50 basis points;

 

(w)                               Indebtedness of Borrower or any Subsidiary of
Borrower that is unsecured, or is secured on a junior lien basis with the Loans
subject to an intercreditor agreement reasonably acceptable to the Required
Lenders (“Junior Debt”); provided that such Junior Debt shall (i) not mature on
or prior to the date that is 91 days after the Maturity Date in effect as of the
time such Junior Debt is incurred; (ii) not have any amortization higher than 1%
per annum; (iii) not have covenants, events of default and other terms (other
than pricing, interest rate margins, discounts, premiums, yield, rate floors,
fees, expenses, other economic terms, and other than any terms only apply after
the payment in full of the Obligations (other than unasserted contingent
indemnity and reimbursement obligations)), taken as a whole as reasonably
determined by the Borrower in good faith, that are not more restrictive to the
Loan Parties and their Subsidiaries than the terms of the Loans; (iv) not be
secured by liens on the assets of the Borrower and the Subsidiaries, other than
assets constituting Collateral; (v) not have any Person as a borrower or a
guarantor with respect to such Junior Debt unless such Person is a Loan Party
which shall have previously or substantially concurrently guaranteed or
borrowed, as applicable, the Obligations; (vi) grant security pursuant to
documentation that is substantially consistent in all material respects with the
Collateral Documents (or on terms no more restrictive to the Borrower and its
Subsidiaries, taken as a whole as reasonably determined by the Borrower in good
faith, than the ones in the Collateral Documents), and (vii) be incurred to
consummate (in whole or in part) a repurchase, purchase, exchange offer or
tender offer to retire, or to cancel, exchange or convert, any of the Notes, the
Additional Notes and/or PIK Toggle Notes, in a transaction that is a
deleveraging event for PIK Toggle Notes Issuer and its Subsidiaries on a
consolidated basis.

 

“Permitted Intercompany Advances” means transactions permitted pursuant to
clause (p) or clause (q) of the definition of “Permitted Indebtedness.”

 

“Permitted Investments” means:

 

(a)                                 Investments in existence on the date of the
Agreement and listed on Schedule P-2, and any Investment that replaces,
refinances or refunds an existing Investment; provided, that the new Investment
is in an amount that does not exceed the amount replaced, refinanced or
refunded, and is made in the same Person as the Investment replaced, refinanced
or refunded;

 

(b)                                 Investments required pursuant to any
agreement or obligation of Borrower or its Subsidiaries, in effect as of the
Closing Date and listed on Schedule P-2, to make such Investments;

 

(c)                                  cash and Cash Equivalents;

 

(d)                                 (i) Investments in property and other assets
owned or used by Borrower or the Guarantors in the operation of a Permitted
Business, (ii) Investments made by Foreign Subsidiaries of Borrower in other
Foreign Subsidiaries of Borrower, (iii) Investments made by

 

39

--------------------------------------------------------------------------------


 

any Loan Party to any Foreign Subsidiary of Borrower in an amount not to exceed
$15,000,000 in the aggregate, (iv) Investments made in the form of cash
contributions or loans by a Loan Party to a Foreign Subsidiary of Borrower to
the extent the proceeds of such cash contributions or loans are used to
consummate an Investment permitted under clause (f) of this definition of
“Permitted Investment”, and (v) to the extent such proceeds are not otherwise
applied or utilized in the business of Borrower and its
Subsidiaries, Investments made with the net cash proceeds of the issuance of
Qualified Capital Interests of the Borrower (or any parent entities thereof) or
capital contribution to the Borrower occurring within 60 days prior to such
Investment;

 

(e)                                  (1) guarantees by Borrower or its
Subsidiaries of Indebtedness of Borrower or its Subsidiaries otherwise permitted
by Section 6.1 or of other obligations of the Borrower or a Subsidiary permitted
hereunder; and (2) to the extent constituting an Investment, Permitted
Intercompany Advances;

 

(f)                                   Investments by Borrower or its
Subsidiaries in a Person if as a result of such Investment:

 

(i) such Person becomes a Subsidiary of Borrower or its Subsidiaries or (ii) in
one transaction or a series of related transactions, such Person is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated or wound up into, Borrower or any of its
Subsidiaries; provided, that in each case, (x) for any transaction involving
Borrower, Borrower shall be the surviving entity and (y) for any transaction
involving one or more Guarantors and one or more non-Loan Parties, a Guarantor
shall be the surviving entity; provided further that in order to consummate an
acquisition permitted under this clause (f), Borrower and any Loan Party may
form a Subsidiary to consummate such acquisition and such Subsidiary may be
merged into the acquired Person; provided further, that this exception cannot be
used to consummate a transaction that has the effect of distributing any assets
of the Borrower or any of its Subsidiaries to any other Affiliate of the
Borrower and its Subsidiaries,

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing or would result from the consummation of the proposed
Investment (including after giving effect to the substantially concurrent
incurrence of any Indebtedness in connection therewith),

 

(iii)                               [reserved],

 

(iv)                              upon request of Agent, Borrower shall have
provided, copies of the acquisition agreement and other material documents
relative to the proposed Acquisition,

 

(v)                                 the subject assets or Capital Interests, as
applicable, are being acquired directly by a Borrower or a Subsidiary of
Borrower, and, in connection therewith, Borrower or such Subsidiary shall have
complied with Section 5.11 or 5.12, as applicable, of the Agreement, and

 

(vi)                              Borrower shall have provided Agent with a
certificate certifying compliance with the provisions set forth in subclauses
(i) through (v) above.

 

40

--------------------------------------------------------------------------------


 

(g)                                  Hedging Obligations entered into to manage
interest rates, commodity prices and currency exchange rates (and not for
speculative purposes) and other Bank Products;

 

(h)                                 Investments received in settlement of
obligations owed to Borrower or its Subsidiaries, as a result of bankruptcy or
insolvency proceedings, upon the foreclosure or enforcement of any Lien in favor
of Borrower or its Subsidiaries, or settlement of litigation, arbitration or
other disputes;

 

(i)                                     Investments by Borrower or its
Subsidiaries not otherwise permitted under this definition, in an aggregate
amount not to exceed $15,000,000 at any one time outstanding;

 

(j)                                    (i) loans and advances (including for
travel and relocation) to officers, directors and employees in an amount not to
exceed $2,500,000 in the aggregate at any one time outstanding, (ii) loans or
advances against, and repurchases of, Capital Interests and options of Borrower
and its Subsidiaries held by directors, management and employees in connection
with any stock option, deferred compensation or similar benefit plans approved
by the Board of Directors (or similar governing body) and otherwise issued in
accordance with the terms of the Agreement and (iii) loans or advances to
directors, management and employees to pay taxes in respect of Capital Interests
issued under stock option, deferred compensation or similar benefit plans in an
amount not to exceed $2,500,000 in the aggregate at any one time outstanding;

 

(k)                                 any Investment in any Person to the extent
such Investment represents the non-cash portion of the consideration received in
connection with a disposition of assets consummated in compliance with
Section 6.4 or any other dispositions of Property not constituting an Asset
Sale;

 

(l)                                     redemptions or repurchases of Notes or
any Additional Notes to the extent permitted under Sections 6.7(a) or 6.9(c) and
the ABL-Notes Intercreditor Agreement;

 

(m)                             pledges or deposits made in the ordinary course
of business;

 

(n)                                 any Permitted Deleveraging Transactions; and
any Specified Intercompany Loans;

 

(o)                                 any other Investment in an aggregate amount
since June 18, 2013 not in excess of $15,000,000 (minus any amount utilized in
reliance of the baskets specified under Section 6.7(a)(i)(I) or Section 6.9(k));
and

 

(p)                                 any Investment so long as the Additional
Basket Conditions are met; provided, that with respect to any Investment that is
an Acquisition, the conditions in clause (f) of this definition of “Permitted
Investments” shall also have been satisfied.

 

“Permitted Liens” means:

 

(a)                                 Liens existing on June 18, 2013 and
described on Schedule P-3;

 

41

--------------------------------------------------------------------------------


 

(b)                                 any Lien for taxes or assessments or other
governmental charges or levies not yet delinquent more than 30 days (or which,
if so due and payable, are being contested in good faith and for which adequate
reserves are being maintained, to the extent required by GAAP);

 

(c)                                  any carrier’s, warehousemen’s,
materialmen’s, mechanic’s, landlord’s, lessor’s or other similar Liens arising
by law for sums not then due and payable more than 30 days after giving effect
to any applicable grace period (or which, if so due and payable, are being
contested in good faith and with respect to which adequate reserves are being
maintained, to the extent required by GAAP);

 

(d)                                 minor survey exceptions, minor imperfections
of title, minor encumbrances, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real properties or Liens incidental, to the conduct of the business of such
Person or to the ownership of its properties which were not incurred in
connection with Indebtedness and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 

(e)                                  pledges or deposits (i) in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure other types of statutory obligations or the requirements
of any official body, or (ii) to secure the performance of tenders, bids, surety
or performance bonds, appeal bonds, leases, purchase, construction, sales or
servicing contracts and other similar obligations Incurred in the normal course
of business consistent with industry practice; or (iii) to obtain or secure
obligations with respect to letters of credit, banker’s acceptances, Guarantees,
bonds or other sureties or assurances given in connection with the activities
described in clauses (i) and (ii) above, in each case not Incurred or made in
connection with the borrowing of money, the obtaining of advances or credit or
the payment of the deferred purchase price of property or services or imposed by
ERISA or the Code in connection with a “plan” (as defined in ERISA) or
(iv) arising in connection with any attachment unless such Liens are in excess
of $10,000,000 in the aggregate and shall not be satisfied or discharged or
stayed pending appeal within 60 days after the entry thereof or the expiration
of any such stay;

 

(f)                                   Liens on property of a Person existing at
the time such Person is merged with or into or consolidated with Borrower or its
Subsidiaries or becomes a Subsidiary of Borrower or on property acquired by
Borrower or its Subsidiaries (and in each case not created or Incurred in
anticipation of such transaction), including Liens securing Acquired
Indebtedness permitted under this Agreement; provided that such Liens are not
extended to the property and assets of Borrower or its Subsidiaries other than
the property or assets acquired;

 

(g)                                  Liens securing Indebtedness of a Guarantor
owed to and held by Borrower or Guarantors;

 

(h)                                 other Liens (not securing Indebtedness)
incidental to the conduct of the business of Borrower or its Subsidiaries, as
the case may be, or the ownership of their assets which do not individually or
in the aggregate materially adversely affect the value of such assets or
materially impair the operation of the business of Borrower or its Subsidiaries;

 

42

--------------------------------------------------------------------------------


 

(i)                                     Liens to secure any permitted extension,
renewal, refinancing or refunding (or successive extensions, renewals,
refinancings or refundings), in whole or in part, of any Indebtedness secured by
Liens referred to in the foregoing clauses (a) and (f) and clause (m) below;
provided that such Liens do not extend to any other property or assets and the
principal amount of the obligations secured by such Liens is not greater than
the sum of the outstanding principal amount of the refinanced Indebtedness plus
any fees and expenses, including premiums or original issue discount related to
such extension, renewal, refinancing or refunding;

 

(j)                                    Liens in favor of customs or revenue
authorities arising as a matter of law to secure payment of custom duties in
connection with the importation of goods incurred in the ordinary course of
business;

 

(k)                                 Liens to secure Capital Lease Obligations or
Purchase Money Indebtedness permitted to be Incurred pursuant to clauses (h) and
(k) of the definition of “Permitted Indebtedness” covering only the assets
financed by or acquired with such Indebtedness;

 

(l)                                     Liens upon specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligation in
respect of banker’s acceptances issued or created in the ordinary course of
business for the account of such Person to facilitate the purchase, shipment, or
storage of such inventory or other goods;

 

(m)                             Liens securing Indebtedness Incurred to finance
the construction, purchase or lease of, or repairs, improvements or additions
to, property, plant or equipment of such Person; provided, however, that the
Lien may not extend to other property owned by such Person or any of its
Subsidiaries at the time the Lien is Incurred (other than assets and property
affixed or appurtenant thereto and any proceeds thereof), and the Indebtedness
(other than any interest thereon) secured by the Lien may not be Incurred more
than 180 days after the later of the acquisition, completion of construction,
repair, improvement, addition or commencement of full operation of the property
subject to the Lien;

 

(n)                                 Liens on property or shares of Capital
Interests of another Person at the time such other Person becomes a Subsidiary
of such Person; provided, however, that (a) the Liens may not extend to any
other property owned by such Person or any of its Subsidiaries (other than
assets and property affixed or appurtenant thereto and proceeds thereof) and
(b) such Liens are not created or incurred in connection with, or in
contemplation of, such other Person becoming such a Subsidiary;

 

(o)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.3 so long as any
appropriate legal proceedings that may have been duly initiated for the review
of such judgment have not been finally terminated or the period within which
such proceedings may be initiated has not expired;

 

(p)                                 Liens securing Hedging Obligations and
obligations relating to other Bank Product that are otherwise permitted under
this Agreement; provided that such Liens are subject to the provisions of the
Closing Date Intercreditor Agreement to the extent the Hedging Obligations are
intended to be pari passu in terms of lien priority with the ABL Obligations;

 

43

--------------------------------------------------------------------------------


 

(q)                                 leases, subleases, licenses or sublicenses
granted to others in the ordinary course of business (including for financing
purposes) or pursuant to a disposition otherwise permitted hereunder which do
not materially interfere with the ordinary conduct of the business of Borrower
or its Subsidiaries and do not secure any Indebtedness for borrowed money;

 

(r)                                    Liens securing Indebtedness (including
Capital Lease Obligations and Purchase Money Indebtedness) or other obligations
(in each case, including any extensions, substitutions, replacements,
refinancing or renewals of such Indebtedness or other obligations), the
aggregate principal amount of which, at the time of determination, does not
exceed $15,000,000 in the aggregate at any one time outstanding plus any
capitalized interest thereon; provided, that in each case of the foregoing, to
the extent such liens (other than liens pursuant to Capital Lease Obligations
and Purchase Money Indebtedness) attach to any of the Collateral, such Liens
shall either (i) be junior and subordinate in all respects to the Liens on the
Collateral securing the Obligations; or (ii) secure the ABL Obligations and
Indebtedness permitted pursuant to clause (k) under the definition of “Permitted
Indebtedness”, to the extent the aggregate principal amount of which shall not
exceed $120.0 million);

 

(s)                                   Liens to secure a defeasance trust;

 

(t)                                    Liens solely on any cash earnest money
deposits made by Borrower or any of its Subsidiaries in connection with an
acquisition permitted under this Agreement;

 

(u)                                 Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(v)                                 Liens incurred under or in connection with
lease and sale/leaseback transactions and novations and any refinancing thereof
(and Liens securing obligations under lease transaction documents relating
thereto), including, without limitation, Liens over the assets which are the
subject of such lease, sale and leaseback, novations, refinancings, assets and
contract rights related thereto (including, without limitation, the right to
receive rental rebates or deferred sale payments), sublease rights, insurances
relating thereto and rental deposits;

 

(w)                               Liens to secure Indebtedness and any related
guarantees on assets constituting Collateral that are junior in priority to the
Liens on the Collateral securing the Obligations, which junior Liens shall be
subject to intercreditor provisions no more favorable to the holders of such
junior Liens than those to which the Liens securing the Obligations are subject
in relation to the Liens with respect to the applicable Collateral; provided
that Junior Debt may not be secured by Liens pursuant to this clause (w);

 

(x)                                 (i) Liens arising under the Notes Indenture
in favor of the Notes Agent for its own benefit and similar Liens in favor of
other trustees, agents and representatives arising under instruments governing
Indebtedness permitted to be incurred under the Notes Indenture; provided,
however, that such Liens are solely for the benefit of the trustees, agents or
representatives in their capacities as such and not for the benefit of the
holders of such Indebtedness; and (ii) Liens arising under the Loan Documents in
favor of Agent for its own benefit and similar Liens in favor of other trustees,
agents and representatives arising under

 

44

--------------------------------------------------------------------------------


 

instruments governing Indebtedness permitted to be incurred under the Loan
Documents; provided, however, that such Liens are solely for the benefit of the
trustees, agents or representatives in their capacities as such and not for the
benefit of the holders of such Indebtedness;

 

(y)                                 Liens on the assets of a Subsidiary that is
not a Guarantor to secure Indebtedness permitted under clauses (k) and (u) of
the definition of “Permitted Indebtedness”;

 

(z)                                  Liens securing any Specified Pari Passu
Ratio Debt (to the extent permitted by such definition) or Junior Debt (to the
extent permitted by such definition);

 

(aa)                          Liens on the Collateral in respect of any
Permitted Additional Notes Pari Passu Obligations in an amount such that at the
time of incurrence and after giving pro forma effect thereto, the Consolidated
Senior Secured Leverage Ratio would be no greater than 4.25 to 1.00; provided,
that Liens under this clause (aa) are secured on a pari passu basis with the
Notes issued prior to the date of the Agreement and subject to the provisions of
the ABL-Notes Intercreditor Agreement;

 

(bb)   any extensions, substitutions, replacements, refinancing or renewals of
the Liens permitted pursuant to clauses (a), (f), (i), (k), (m), (n), (q) and/or
(x); provided that the principal amount of the obligations secured by such Liens
is not greater than the sum of the outstanding principal amount of the
Indebtedness or obligations that is extended, substituted, replaced, refinanced
or renewed; and

 

(cc)                            Liens securing permitted Refinancing
Indebtedness pursuant to clause (l) of the definition of “Permitted
Indebtedness”.

 

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Required Lenders are satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“PIK Toggle Notes” means the 10.50%/11.25% Senior PIK Toggle Notes due 2019
issued by the PIK Toggle Notes Issuer under the indenture dated as of June 10,
2014.

 

“PIK Toggle Notes Issuer” means Jack Cooper Enterprises Inc.

 

“Plan” has the meaning given to such term in Section 3(3) of ERISA.

 

45

--------------------------------------------------------------------------------


 

“Prepayment Amount” has the meaning specified therefor in the definition of
“Offer to Prepay.”

 

“Prepayment Date” has the meaning specified therefor in the definition of “Offer
to Prepay.”

 

“Prepayment Premium” has the meaning given to that term in Section 2.4(d)(iii).

 

“Prohibited Transaction” means any transaction described in Section 406 of ERISA
which is not exempt by reason of Section 408 of ERISA, and any transaction
described in Section 4975(c) of the IRC which is not exempt by reason of
Section 4975(c)(2) or Section 4975(d) of the IRC.

 

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                 with respect to a Lender’s right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Loans by (z) the outstanding principal amount of all Loans, and

 

(b)                                 with respect to all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (y) the
outstanding principal amount of such Lender’s Loans, by (z) the outstanding
principal amount of all Loans; provided, however, that if all of the Loans have
been repaid in full, Pro Rata Share under this clause shall be determined based
upon the Loans outstanding as they existed immediately prior to their
termination or reduction to zero.

 

“Properties” means any properties or assets owned, leased, or primarily operated
by Borrower or any of its Subsidiaries.

 

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

“Purchase Money Indebtedness” means Indebtedness (i) Incurred to finance the
purchase, lease or construction (including additions, repairs and improvements
thereto) of any assets (other than Capital Interests) of such Person or its
Subsidiaries; and (ii) that is secured by a Lien on such assets where the
lender’s sole security is to the assets so purchased or constructed (and assets
or property affixed or appurtenant thereto and any proceeds thereof); and in
either case, that does not exceed 100% of the cost and to the extent the
purchase or construction prices for such assets are or should be included in
“addition to property, plant or equipment” in accordance with GAAP.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in

 

46

--------------------------------------------------------------------------------


 

Securities Accounts, or any combination thereof, and which such Deposit Account
or Securities Account is the subject of a Control Agreement and is maintained by
a branch office of the bank or securities intermediary located within the United
States.

 

“Qualified Capital Interests” in any Person means a class of Capital Interests
other than Redeemable Capital Interests.

 

“Qualified Equity Offering” means an underwritten primary public equity offering
of Qualified Capital Interests Borrower (or any direct or indirect parent of
Borrower but only to the extent the net cash proceeds are contributed to
Borrower or any successor thereto in the form of Qualified Capital Interests)
(i) pursuant to an effective registration statement under the Securities Act,
other than a registered offering on Form S-8 and (ii) resulting in gross
proceeds of at least $100,000,000.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

 

“Real Property Collateral” means the Real Property identified on Schedule R-1 to
the Agreement and any Real Property hereafter acquired by Borrower or its
Subsidiaries (other than Excluded Real Property).

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Redeemable Capital Interests” in any Person means any equity security of such
Person that by its terms (or by terms of any security into which it is
convertible or for which it is exchangeable), or otherwise (including the
passage of time or the happening of an event), is required to be redeemed, is
redeemable at the option of the holder thereof in whole or in part (including by
operation of a sinking fund), or is convertible or exchangeable for Indebtedness
of such Person at the option of the holder thereof, in whole or in part, at any
time prior to the Maturity Date; provided that only the portion of such equity
security which is required to be redeemed, is so convertible or exchangeable or
is so redeemable at the option of the holder thereof before such date will be
deemed to be Redeemable Capital Interests. Notwithstanding the preceding
sentence, any equity security that would constitute Redeemable Capital Interests
solely because the holders of the equity security have the right to require any
of Borrower or its Subsidiaries to repurchase such equity security upon the
occurrence of a Change of Control, Qualified Equity Offering or an Asset Sale
will not constitute Redeemable Capital Interests if the terms of such equity
security provide that Borrower or its Subsidiaries may not repurchase or redeem
any such equity security pursuant to such provisions unless such repurchase or
redemption complies with Section 6.9. The amount of Redeemable Capital Interests
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that Borrower and its Subsidiaries may become obligated to pay
upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Redeemable Capital Interests or portion thereof, exclusive of accrued
dividends.

 

“Refinancing Indebtedness” means Indebtedness that refunds, refinances,
defeases, renews, replaces or extends any Indebtedness permitted to be Incurred
by any of Borrower or its

 

47

--------------------------------------------------------------------------------


 

Subsidiaries pursuant to the terms of the Agreement, whether involving the same
or any other lender or creditor or group of lenders or creditors, but only to
the extent that:

 

(a)                                 the Refinancing Indebtedness is subordinated
to the Obligations to at least the same extent as the Indebtedness being
refunded, refinanced, defeased, renewed, replaced or extended, if such
Indebtedness was subordinated to the Obligations,

 

(b)                                 the Refinancing Indebtedness has a Stated
Maturity either (i) no earlier than the Indebtedness being refunded, refinanced
or extended or (ii) at least 91 days after the Maturity Date,

 

(c)                                  the Refinancing Indebtedness has a weighted
average life to maturity at the time such Refinancing Indebtedness is Incurred
that is equal to or greater than the weighted average life to maturity of the
Indebtedness being refunded, refinanced, defeased, renewed, replaced or
extended,

 

(d)                                 such Refinancing Indebtedness is in an
aggregate principal amount that is less than or equal to the sum of (i) the
aggregate principal or accreted amount (in the case of any Indebtedness issued
with original issue discount, as such) then outstanding under the Indebtedness
being refunded, refinanced, defeased, renewed, replaced or extended; (ii) the
amount of accrued and unpaid interest, if any, and premiums owed, if any, not in
excess of pre-existing optional prepayment provisions on such Indebtedness being
refunded, refinanced, defeased, renewed, replaced or extended; and (ii) the
amount of reasonable and customary fees, expenses and costs related to the
Incurrence of such Refinancing Indebtedness,

 

(e)                                  such Refinancing Indebtedness is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, replaced, defeased, or extended, and

 

(f)                                   (i) in the case of the Note Obligations,
refunds, refinancings, defeases, renewals, replacements or extensions thereof so
long as such transaction is consummated in accordance with the ABL-Notes
Intercreditor Agreement, (ii) in the case of the ABL Obligations, refunds,
refinancings, defeases, renewals, replacements or extensions thereof so long as
such transaction is consummated in accordance with the Closing Date
Intercreditor Agreement, and (iii) in the case of the MSD Term Loan Obligations,
refunds, refinancings, defeases, renewals, replacements or extensions thereof so
long as such transaction is consummated in accordance with the Closing Date
Intercreditor Agreement.

 

“Register” has the meaning specified therefor in Section 2.3(f).

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Related Party” means: (i) any family member (in the case of an individual) of a
Person described in clause (i) of the definition of Permitted Holder; or
(ii) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners,

 

48

--------------------------------------------------------------------------------


 

members, owners or Persons beneficially holding an 50% or more controlling or
beneficial interest of which consist of any one or more Permitted Holder.

 

“Remedial Action” means all actions taken to comply with Environmental Law,
including (a) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate, or in any way address Hazardous Materials in the indoor or outdoor
environment, (b) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, (d) perform any pre-remedial
studies, investigations, or post-remedial operation and maintenance activities,
or (e) conduct any other actions with respect to Hazardous Materials required by
Environmental Laws.

 

“Reorganization Plan” has the meaning specified therefor in
Section 13.1(i)(iv) of the Agreement.

 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

 

“Reportable Event” has the meaning given to such term in Section 4043 of ERISA
or the regulations thereunder, excluding any event for which the PBGC has by
regulation waived the 30 day notice requirement, or a withdrawal from a plan
described in Section 4063 of ERISA.

 

“Required Lender Consent Items” has the meaning specified therefor in
Section 13.1(j) of the Agreement.

 

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments and (b) thereafter, the aggregate unpaid
principal amount of the Loans then outstanding.

 

“Restricted Junior Debt Payments” shall have the meaning ascribed to such term
in Section 6.7(a).

 

“Restricted Junior Payment” means to: (a) declare or pay any dividend or make
any other payment or distribution (i) on account of Capital Interests issued by
Borrower (including any payment in connection with any merger or consolidation
involving Borrower) or (ii) on account of Capital Interests issued by any
Subsidiary of Borrower, in each case to the direct or indirect holders of such
Capital Interests in their capacity as such (other than dividends or
distributions to Borrower or a Subsidiary); (b) purchase, redeem, make any
sinking fund or similar payment, or otherwise acquire or retire for value
(including in connection with any merger or consolidation involving Borrower)
any Capital Interests issued by Borrower; or (c) make any payment to retire, or
to obtain the surrender of, any outstanding warrants, options, or other rights
to acquire Capital Interests of Borrower now or hereafter outstanding; provided
that the following shall not be “Restricted Junior Payment”: (1) dividends,
distributions or payments, in each case, made solely in Qualified Capital
Interests in the Borrower; and (2) dividends or distributions made by any
Subsidiary of the Borrower to the direct holder of such Subsidiary’s Capital
Interests.

 

49

--------------------------------------------------------------------------------


 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Section 956 Subsidiary” means (i) any first tier Subsidiary of any Loan Party
that is a CFC, and (ii) any Subsidiary of any Loan Party that is not a CFC but
which (1) owns equity in one or more CFCs and owns no other material assets or
(2) is disregarded as separate from its owner for United States federal income
tax purposes and owns equity in one or more CFCs.

 

“Securities Account” has the meaning ascribed to such term in the Security
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrower and Guarantors to Agent.

 

“Security Agreement Joinder” has the meaning specified therefor in Section 5.11.

 

“Significant Subsidiary” has the meaning set forth in Rule 1-02 of Regulation
S-X under the Securities Act and Exchange Act; provided that, notwithstanding
the foregoing, in no event shall the aggregate amount of revenue or total assets
attributable to Subsidiaries that constitute Significant Subsidiaries exceed 10%
of the aggregate consolidated revenue or assets of the Borrower and its
Subsidiaries.

 

“Solvent” means with respect to a particular date and entity, that on such date:
(i) the fair value of the assets of such entity, including the earning potential
of such assets as part of a reasonable going concern sale process conducted with
appropriate diligence and speed by a reputable investment bank, would not be
less than the total amount required to pay the probable liability of such entity
on its total existing debts and liabilities as they become absolute and matured;
(ii) such entity is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) such entity does not have, intend to
incur or believe that it will incur debts or liabilities beyond its ability to
pay such debts and liabilities as they mature and become due in the normal
course of business; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a final,
non-appealable judgment of a court of competent jurisdiction for money damages
that such entity would become unable to satisfy.

 

50

--------------------------------------------------------------------------------


 

“Specified Intercompany Loans” means any intercompany loan evidenced by a
promissory note, an intercompany loan agreement or similar debt instrument made
by the Borrower to the PIK Toggle Issuer used to consummate a Permitted
Deleveraging Transaction so long as (1) the net cash proceeds from such
intercompany loan are used by the PIK Toggle Issuer to purchase or acquire such
PIK Toggle Notes at or below par and it results in cancellation thereof and are
not used for any other purpose; and (2) to the extent such cash proceeds are
cash proceeds from the Loans, such cash proceeds are used, within 120 days after
the Closing Date, to consummate the Permitted Deleveraging Transaction as
described in clause (1) of the definition “Permitted Deleveraging Transactions”.

 

“Specified Pari Passu Ratio Debt” has the meaning specified therefor in clause
(v) of “Permitted Indebtedness” definition.

 

“Stated Maturity” means, with respect to any Indebtedness or any installment of
interest thereon, means the date specified in the instrument governing such
Indebtedness as the fixed date on which the principal of such Indebtedness or
such installment of interest is due and payable, including any date upon which a
repurchase at the option of the holders of such Indebtedness is required to be
consummated.

 

“Subordinated Indebtedness” has the meaning ascribed to such term in
Section 6.7(a).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Capital Interests having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

 

“Taxes” means any taxes, levies, imposts, duties, deductions, withholdings
(including backup), fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein and all interest, penalties, additions to tax, or
similar liabilities with respect thereto.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

 

“Transactions” means the execution, delivery and performance by Borrower and the
other Loan Parties of this Agreement and the other Loan Documents, the borrowing
of the Loans, the amendments to the Existing ABL Credit Agreement and the MSD
Term Loan Credit Agreement, issuance of warrants, and the other transactions
related to, or in connection with, any of the foregoing, in each case
contemplated to have occurred as of the Closing Date, and the payment of
premiums, fees and expenses in connection with the foregoing.  For the avoidance
of doubt, any transaction to repay, purchase or acquire the Notes or the PIK
Toggle Notes shall not be considered part of the Transactions.

 

“Treasury Rate” means, as obtained by Borrower, with respect to the Loans, as of
the applicable prepayment date, the yield to maturity as of such redemption date
of United States

 

51

--------------------------------------------------------------------------------


 

Treasury securities with a constant maturity (as compiled and published in the
most recent Federal Reserve Statistical Release H.15 (519) that has become
publicly available at least two Business Days prior to such prepayment date or,
in the case of a satisfaction, discharge or defeasance, at least two
(2) Business Days prior to the payment and discharge the entire Obligations (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such
redemption date to the Maturity Date; provided, however, that if the period from
such redemption date to the Maturity Date is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.

 

“United States” means the United States of America.

 

“Vehicle” shall mean all trucks, trailers, tractors, and other substantially
similar mobile equipment and other substantially similar vehicles used in the
transportation of automobiles, wherever located.

 

“Vehicle Collateral Agency Agreement” means that certain Third Amended and
Restated Collateral Agency Agreement, dated as of the Closing Date, among Agent,
Notes Agent, Existing ABL Agent, Borrower, and Vehicle Collateral Agent, and
further amended or supplemented from time to time.

 

“Vehicle Collateral Agent” means Corporation Services Company, a Delaware
corporation.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

 

“Warrant” shall have the meaning given to that term in the Warrant Agreement.

 

“Warrant Agreement” means that certain Warrant Agreement dated as of the date
hereof, by and among Jack Cooper Enterprises, Inc., as issuer, and Sola Ltd,
Ultra Master Ltd and Solus Opportunities Fund 5 LP, as initial investors.

 

“Yield” means, on any date of determination, (a) any interest rate margin (with
any portion thereof attributable to a benchmark to equal the greater of the
applicable benchmark and any floor applicable thereto), (b) original issue
discount and (c) upfront fees paid generally to all Persons providing such Loan
or Commitment (with original issue discount and upfront fees being equated to
interest based on the shorter of (x) the weighted average life to maturity of
such loans or notes and (y) four years), but exclusive of any arrangement,
structuring, underwriting or similar fee paid to any Person in connection
therewith that are not shared generally with all Persons providing such
Specified Permitted Pari Passu Ratio Debt.

 

“Welfare Plan” has the meaning given to such term in Section 3(1) of ERISA.

 

*****

 

52

--------------------------------------------------------------------------------


 

Schedule 3.1

 

(a)                                 Agent or Lenders shall have received each of
the following documents, in form and substance satisfactory to Lenders, duly
executed, and each such document shall be in full force and effect:

 

(i)                                     the Credit Agreement,

 

(ii)                                  the Security Agreement,

 

(iii)                               the Guaranty Agreement,

 

(iv)                              the Joinder to the ABL-Notes Intercreditor
Agreement,

 

(v)                                 the Closing Date Intercreditor Agreement,

 

(vi)                              an amendment to the Existing ABL Credit
Agreement in form and substance satisfactory the Lenders,

 

(vii)                           an amendment to the MSD Term Loan Documents in
form and substance satisfactory to the Lenders, and

 

(viii)                        the Intercompany Subordination Agreement.

 

(b)                                 Agent shall have received a certificate from
the Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s Board of Directors or equivalent governing body authorizing its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which such Loan Party is a party, (ii) authorizing specific
officers of such Loan Party to execute the same, and (iii) attesting to the
incumbency and signatures of such specific officers of such Loan Party;

 

(c)                                  Agent shall have received copies of each
Loan Party’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, certified by the Secretary of such Loan Party;

 

(d)                                 Agent shall have received a certificate of
status with respect to each Loan Party, dated within 60 days of the Closing
Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;

 

(e)                                  Agent shall have received certificates of
status with respect to each Loan Party, each dated within 60 days of the Closing
Date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Loan Party)
in which its failure to be duly qualified or licensed would constitute a
Material Adverse Change, which certificates shall indicate that such Loan Party
is in good standing in such jurisdictions;

 

(f)                                   Agent shall have received certificates of
insurance, the form and substance of which shall be satisfactory to the Lenders;

 

(g)                                  Agent shall have received an opinion of
Borrower’s counsel (with respect to New York and Delaware), each in form and
substance satisfactory to the Lenders;

 

--------------------------------------------------------------------------------


 

(h)                                       Agent shall have received, with a
signed counterpart for each Lender, a certificate executed by a responsible
officer on behalf of Borrower, dated the Closing Date and in the form of
Exhibit 3.1(h) hereto, stating: (i) that the representations and warranties of
Borrower and the other Loan Parties contained in this Agreement and in the other
Loan Documents shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case they shall be true
and correct in all material respects on such date (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof));
(ii) that no Default or Event of Default shall have occurred and be continuing
on the date of such extension of credit, nor shall either result from the making
thereof; and (iii) the conditions set forth under clauses (i) and (j) on this
Schedule 3.1 have been fully satisfied by Borrower and/or its Subsidiaries; and
a certificate executed by a responsible officer on behalf of Borrower, dated the
Closing Date certifying calculations in form and detail satisfactory to the
Lenders in respect of the “ABL Priority Leverage Ratio” as defined in the Notes
Indenture.

 

(i)                                     On the Closing Date, both before and
after giving effect to the Transaction there shall be no facts, events or
circumstances then existing which materially adversely affects the business,
financial condition or operations of Borrower and its Subsidiaries taken as a
whole since December 31, 2015;

 

(j)                                    No action, suit or proceeding (including,
without limitation, any inquiry or investigation) by any entity (private or
governmental) shall be pending or, to the knowledge of Borrower, threatened
against Borrower or any of its Subsidiaries or with respect to this Agreement,
any other Loan Document or any documentation executed in connection herewith or
the transactions contemplated hereby or which would reasonably be expected to
have a Material Adverse Effect, and no injunction or other restraining order
shall remain effective or a hearing therefor remain pending or noticed with
respect to this Agreement, any other Loan Document or any documentation executed
in connection herewith or the transactions contemplated hereby, the effect of
which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(k)                                 Agent and the Lenders shall have received a
solvency certificate in the form of Exhibit 3.1(k), signed by the chief
financial officer of Borrower;

 

(l)                                     Each Lender shall have received audited
consolidated balance sheets at December 31, 2015, statements of income and cash
flows at December 31, 2015 and interim unaudited financial statements at
March 31, 2016 and June 30, 2016;

 

(m)                             proper Form UCC-1 financing statements for
filing under the Code necessary or, in the reasonable opinion of the Lenders,
desirable to perfect the security interests purported to be created by the
Security Agreement;

 

(n)                                 Agent shall have completed (i) Patriot Act
searches, OFAC/PEP searches and customary individual background checks for each
Loan Party, and (ii) OFAC/PEP searches and customary individual background
searches for Borrower’s senior management and key principals, and each
Guarantor, in each case, the results of which shall be satisfactory to Agent;

 

(o)                                 Borrower shall have paid (i) the fees set
forth in the Fee Letter and (ii) all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement to the extent the
amount that has been invoiced at least two Business Days prior to the Closing
Date;

 

2

--------------------------------------------------------------------------------


 

(p)                                 IP Security Agreements, in recordable form
for the United States Patent and Trademark Office and United States Copyright
Office, as applicable, duly executed by each Loan Party, with respect to
Patents, Trademarks, and Copyrights (each such capitalized term as defined in
the Security Agreement) that are the subject of a registration or application in
the United States, together with evidence that all actions that the Agent or the
Lenders deem reasonably necessary or desirable in order to perfect the Liens
created under such IP Security Agreements in such intellectual property in the
United States have been taken or shall be taken within the time specified by the
Lenders;

 

(q)                                 Agent shall have received a certificate,
executed by Borrower, and evidence that such certificate has been delivered to
the Notes Collateral Agent and the Bank Collateral Agent (as each such term is
defined in the ABL-Notes Intercreditor Agreement), certifying that the Credit
Agreement, the other Loan Documents and the Obligations incurred therein are
permitted (i) to be incurred by the Existing ABL Credit Agreement (as amended,
supplemented or modified through the date hereof), the MSD Term Loan Credit
Agreement (as amended, supplemented or modified through the date hereof) and the
Indenture and the Notes (as each such term is defined in the ABL-Notes
Intercreditor Agreement) and (ii) by the Existing ABL Credit Agreement (as
amended, supplemented or modified through the date hereof), the MSD Term Loan
Credit Agreement (as amended, supplemented or modified through the date hereof)
and the Indenture and the Notes (as each such term is defined in the ABL-Notes
Intercreditor Agreement) to be subject to the provisions of the ABL-Notes
Intercreditor Agreement (as Credit Facility Obligations (as such term is defined
in the ABL-Notes Intercreditor Agreement) and the ABL Credit Agreement (as such
term is defined in the ABL-Notes Intercreditor Agreement));

 

(r)                                    Jack Cooper Enterprises, Inc., and each
of Sola LTD, Ultra Master LTD and Solus Opportunities Fund 5 LP shall have
substantially concurrently entered into that certain Warrant Agreement and that
certain Subscription Agreements, each dated as of the date hereof, and Jack
Cooper Enterprises, Inc. shall have substantially concurrently issued those
certain Warrant Certificates, dated as of the date hereof, to each of Sola LTD,
Ultra Master LTD, and Solus Opportunities Fund 5 LP; and

 

(s)                                   all other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to the Lenders.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

Deliver to Agent, each of the financial statements, reports, or other items set
forth below at the following times in form reasonably satisfactory to Agent:

 

as soon as available, but in any event (i) within 30 days after the end of any
non-December month during each of Borrower’s fiscal years, and (ii) within 60
days after the end of each December month

 

(a)                                 an unaudited consolidated balance sheet,
income statement, statement of cash flow, and statement of shareholder’s equity
covering Borrower’s and its Subsidiaries’ operations during such period and
period-to-date and each compared to the prior applicable period and plan,
together with a corresponding discussion and analysis of results from
management, and

 

 

 

 

 

(b)                                 a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA,
Consolidated Fixed Charges, and Consolidated Fixed Charge Coverage Ratio (such
EBITDA, Consolidated Fixed Charges and Consolidated Fixed Charge Coverage Ratio
shall be certified only to the extent Indebtedness Incurred pursuant to
Section 6.1(a)).

 

 

 

as soon as available, but in any event within 120 days after the end of each of
Borrower’s fiscal years

 

(c)                                  consolidated financial statements of
Borrower and its Subsidiaries for each such fiscal year, audited by independent
certified public accountants reasonably acceptable to Agent and certified,
without any qualifications (including any (i) “going concern” or like
qualification or exception, or (ii) qualification or exception as to the scope
of such audit), by such accountants to have been prepared in accordance with
GAAP (such audited financial statements to include a balance sheet, income
statement, statement of cash flow, and statement of shareholder’s equity, and
such audit opinion), and

 

 

 

 

 

(d)                                 a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA,
Consolidated Fixed Charges, and Consolidated Fixed Charge Coverage Ratio (such
EBITDA, Consolidated Fixed Charges and Consolidated Fixed Charge Coverage Ratio
shall be certified only to the extent Indebtedness Incurred pursuant to
Section 6.1(a)).

 

 

 

as soon as available, but in any event within 30 days after the start of each of
Borrower’s fiscal years,

 

(e)                                  copies of Borrower’s Projections, in form
reasonably satisfactory to Agent, for the forthcoming fiscal year, month by
month, certified by the chief financial officer of Borrower as being such
officer’s good faith estimate of the financial performance of Borrower during
the period covered thereby.

 

--------------------------------------------------------------------------------


 

if and when filed publicly by Borrower,

 

(f)                                   Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports, and

 

 

 

 

 

(g)                                  any other filings made by Borrower with the
SEC

 

 

 

 

 

(h)                                 [reserved].

 

 

 

if and when provided by Borrower,

 

(i)                                     any financial reporting (including
borrowing base certificates and statements of accounts) given to the Notes Agent
pursuant to the Notes Documents or to the ABL Agent pursuant to the ABL
Documents (unless already provided to Agent under the Loan Documents).

 

 

 

promptly, but in any event within 5 Business Days after Borrower has knowledge
of any event or condition that constitutes a Default or an Event of Default,

 

(j)                                    notice of such event or condition and a
statement of the curative action that Borrower proposes to take with respect
thereto.

 

 

 

promptly, but in any event within 5 Business Days after Borrower has knowledge
of (i) the termination of any Material Contract or labor contract that could
reasonably be expected to have a Material Adverse Change, (ii) the initiation of
any labor negotiations with respect to any labor contract that could reasonably
be expected to have a Material Adverse Change, or (iii) the occurrence of any
labor strike affecting Borrower or any Guarantors that could reasonably be
expected to have a Material Adverse Change,

 

(k)                                 notice and detailed summary of such event or
condition.

 

 

 

promptly after the commencement thereof, but in any event within 5 Business Days
after the service of process with respect thereto on Borrower or any of its
Subsidiaries,

 

(l)                                     notice of all actions, suits, or
proceedings brought by or against Borrower or any of its Subsidiaries before any
Governmental Authority which reasonably could be expected to result in a
Material Adverse Change, and

 

2

--------------------------------------------------------------------------------


 

Promptly upon occurrence,

 

(m)                             any Event of Default (as defined in the Notes
Indenture) under the Notes Documents, any Event of Default (as defined in the
ABL Credit Agreement) under the ABL Loan Documents or any Event of Default (as
defined in the MSD Term Loan Credit Agreement) under the MSD Term Loan
Documents.

 

 

 

promptly upon occurrence,

 

(n)                                 notice of any distribution, payment, or
Investment pursuant to Section 6.7 or 6.9 requiring compliance with the
Additional Basket Conditions, and evidence of Borrower’s compliance with such
preconditions of such distribution or payment as set forth in the definition of
“Additional Basket Conditions”.

 

 

 

 

 

(o)                                 notice of any Indebtedness pursuant to
Section 6.1 or Restricted Junior Payment or Investment pursuant to Sections
6.9(j) and 6.11(a) requiring compliance with the preconditions specified
therein, and evidence of Borrower’s compliance with such preconditions.

 

 

 

upon the request of Agent,

 

(p)                                 any other information reasonably requested
relating to the financial condition of Borrower or its Subsidiaries.

 

*****

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 5.2

 

Provide Agent with each of the documents set forth below at the following times,
in each case to the extent such is provided to the administrative agent under
the Existing ABL Credit Agreement:

 

Upon request by Agent

 

(a)                                 copies of purchase orders and invoices for
Vehicles acquired by Borrower or its Subsidiaries,

 

 

 

 

 

(b)                                 notice of all claims, offsets, or disputes
asserted by Account Debtors with respect to Borrower’s and its Subsidiaries’
Accounts,

 

 

 

 

 

(c)                                  copies of invoices together with
corresponding shipping and delivery documents, and credit memos together with
corresponding supporting documentation, with respect to invoices and credit
memos in excess of an amount determined in the reasonable discretion of Agent,
from time to time,

 

 

 

 

 

(d)                                 such other reports as to the Collateral or
the financial condition of Borrower and its Subsidiaries, as Agent may
reasonably request,

 

 

 

 

 

(e)                                  a detailed list of Borrower’s and its
Subsidiaries’ customers, with address and contact information, and

 

 

 

 

 

(f)                                   a report regarding Borrower’s and its
Subsidiaries’ accrued, but unpaid, ad valorem taxes.

 

--------------------------------------------------------------------------------